Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 1 of 68 PageID: 587




                        EXHIBIT B
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 2 of 68 PageID: 588




                              URBAN AIR ADVENTURE PARK
                                FRANCHISE AGREEMENT




 URBAN AIR ADVENTURE PARK
 Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 3 of 68 PageID: 589



                              URBAN AIR ADVENTURE PARK
                                FRANCHISE AGREEMENT

                                    SUMMARY PAGE

 EFFECTIVE DATE:
 EXPIRATION DATE:
 FRANCHISEE(S):
 ADDRESS FOR NOTICES:                 ,
 TELEPHONE NUMBER:
 E-MAIL ADDRESS:
  FRANCHISOR:                   UATP MANAGEMENT, LLC
  ADDRESS FOR NOTICE:           317 South Jenkins, Suite C, Grapevine, Texas 76051

 SITE SELECTION AREA:

 INITIAL FRANCHISE FEE:            $50,000             $_____________

 ADMINISTRATIVE FEE:            Pro-rata portion of call centers hourly rate plus a $5.00 commission for
                                each birthday party booked through the call center.

 GRAND OPENING
 ADVERTISING AMOUNT:            $15,000.00

 MONTHLY ROYALTY FEE:           7% of monthly Gross Sales

 TRANSFER FEE:                  50% of our then-current initial franchise fee if transferred to a new
                                approved franchisee or 25% of our then-current initial franchise fee if
                                transferred to an approved existing franchisee; plus reimbursement of
                                legal and professional fees and cost incurred by Franchisor in
                                connection with the transfer.

 RENEWAL FEE:                   50% of our then-current initial franchise fee plus reimbursement of
                                legal and professional fees and cost incurred by Franchisor in
                                connection with the renewal (option of three, 10-year renewals).

 OPENING DATE:                  The earlier to occur of (a) 150 calendar days after the Effective Date,
                                (b) three months after the lease for the Approved Location is signed for
                                a pre-existing facility, or (c) 10 months after lease is signed or land is
                                purchased for the Approved Location if new construction is involved.


 LOCAL MARKETING FEE:           On a monthly basis, Franchisee shall spend a reasonable charge for
                                marketing and promotional materials, but not less than 5% of Gross
                                Sales.

 TECHNOLOGY FEE:                .25% of monthly Gross Sales




 Franchisor Initial                                                            Franchisee Initial
 URBAN AIR ADVENTURE PARK                      i
 Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 4 of 68 PageID: 590



                                               URBAN AIR ADVENTURE PARK
                                                 FRANCHISE AGREEMENT

                                                        TABLE OF CONTENTS

 1.        GRANT OF FRANCHISE.......................................................................................................... 1
         A. Grant. ....................................................................................................................................... 1
         B. Protected Area. ........................................................................................................................ 2
 2.        TERM ......................................................................................................................................... 2
         A. Initial Term. ............................................................................................................................. 2
         B. Successor Term. ....................................................................................................................... 2
 3.        DEVELOPMENT PROCEDURES ............................................................................................ 4
         A. Site Selection. .......................................................................................................................... 4
         B. Franchise Site Review. ............................................................................................................ 4
         C. Lease Terms. ............................................................................................................................ 4
         D. Relocation. ............................................................................................................................... 5
 4.        DRAWINGS, CONSTRUCTION, AND RENOVATION ........................................................ 5
         A. Specifications and Drawings. .................................................................................................. 5
         B. Commencement and Completion of Construction and Build Out. .......................................... 5
         C. Acquisition of Necessary Furnishings, Fixtures and Equipment. ............................................ 6
         D. Inspection, Cooperation. .......................................................................................................... 6
         E. Final Inspection. ...................................................................................................................... 6
 5.        OPENING ................................................................................................................................... 6
 6.        FEES .......................................................................................................................................... 7
         A. Initial Franchise Fee. ............................................................................................................... 7
         B. Royalty Fee. ............................................................................................................................. 7
         C. Administrative Fee................................................................................................................... 7
         D. Payment of Fees. ...................................................................................................................... 7
         E. Interest; Non-Sufficient Funds Charge. ................................................................................... 8
         F. Partial Payments. ..................................................................................................................... 8
         G. Collection Costs and Expenses. ............................................................................................... 8
 7.        RECORDKEEPING AND REPORTS ....................................................................................... 8
         A. Recordkeeping. ........................................................................................................................ 8
         B. Periodic Reports....................................................................................................................... 9
         C. Annual Reports. ....................................................................................................................... 9
         D. Other Reports. .......................................................................................................................... 9
         E. Audit Rights. ............................................................................................................................ 9
         F. Accounting Practices. .............................................................................................................. 9
 8.        TRAINING AND ASSISTANCE ............................................................................................ 10
         A. Training.................................................................................................................................. 10
         B. Pre-Opening Assistance. ........................................................................................................ 10
         C. Ongoing Assistance. .............................................................................................................. 11


 URBAN AIR ADVENTURE PARK                                                 ii
 Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 5 of 68 PageID: 591



         D. Conferences. .......................................................................................................................... 11
 9.        MANUAL ................................................................................................................................. 11
 10.       MODIFICATIONS OF THE SYSTEM.................................................................................... 11
 11.       PERFORMANCE REQUIREMENTS ..................................................................................... 12
         A. Best Efforts. ........................................................................................................................... 12
         B. Standards, Specifications and Procedures.............................................................................. 12
         C. Approved Suppliers and Distributors. ................................................................................... 13
         D. Authorized Products and Services. ........................................................................................ 14
         E. Computer Systems and Intranet/Extranet Systems. ............................................................... 14
         F. Non-Cash Payment Systems. ................................................................................................. 15
         G. Franchisor Inspections. .......................................................................................................... 15
         H. Upkeep of the Franchised Business. ...................................................................................... 16
         I. Franchised Business Operations. ........................................................................................... 16
         J. Management and Personnel. .................................................................................................. 16
         K. Designated Manager. ............................................................................................................. 17
         L. Signs and Logos. .................................................................................................................... 17
         M. Entertainment Equipment. ..................................................................................................... 17
         N. Compliance with Laws and Good Business Practices. .......................................................... 17
         O. Payment of Taxes and Other Indebtedness. ........................................................................... 18
 12.       ORGANIZATION OF THE FRANCHISEE ............................................................................ 18
         A. Representations. ..................................................................................................................... 18
         B. Governing Documents. .......................................................................................................... 18
         C. Ownership Interests. .............................................................................................................. 18
         D. Restrictive Legend. ................................................................................................................ 19
         E. Guarantees. ............................................................................................................................ 19
 13.       PROPRIETARY MARKS AND COPYRIGHTED WORKS .................................................. 19
         A. Acknowledgments. ................................................................................................................ 19
         B. Modification of the Proprietary Marks and Copyrighted Works. .......................................... 19
         C. Use of the Proprietary Marks and Copyrighted Works. ........................................................ 19
         D. Internet and Social Media Usage. .......................................................................................... 20
         E. Assignment of Rights. ........................................................................................................... 20
         F. Infringement; Notice of Claims. ............................................................................................ 20
         G. Remedies and Enforcement. .................................................................................................. 20
 14.       CONFIDENTIALITY OBLIGATIONS AND RESTRICTIVE COVENANTS ...................... 21
         A. Confidential Information. ...................................................................................................... 21
         B. Covenants of the Franchisee. ................................................................................................. 21
         C. Covenants of the Franchisee’s Owners. ................................................................................. 22
         D. Reformation and Reduction of Scope of Covenants. ............................................................. 23
         E. Acknowledgments. ................................................................................................................ 23
         F. No Undue Hardship. .............................................................................................................. 23
         G. Injunctive Relief. ................................................................................................................... 23


 URBAN AIR ADVENTURE PARK                                               iii
 Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 6 of 68 PageID: 592



 15.       BRAND DEVELOPMENT; MARKETING ............................................................................ 23
         A. General Requirements. .......................................................................................................... 23
         B. Grand Opening Advertising. .................................................................................................. 24
         C. Advertising Cooperatives. ..................................................................................................... 24
         D. Restriction Against Internet Advertising. .............................................................................. 24
         E. Loyalty Programs, Prize Promotions, and Promotional Literature ........................................ 25
 16.       INSURANCE ............................................................................................................................ 25
         A. Obligation to Maintain Insurance. ......................................................................................... 25
         B. Minimum Insurance Coverage............................................................................................... 25
         C. Insurance Policy Requirements. ............................................................................................ 26
         D. Delivery of Certificate. .......................................................................................................... 27
         E. Minimum Insurance Requirements Not a Representation of Adequacy................................ 27
         F. Franchisor’s Right to Procure Insurance. .............................................................................. 27
 17.       TRANSFER .............................................................................................................................. 27
         A. Transfer by Franchisor. .......................................................................................................... 27
         B. Transfer by Franchisee. ......................................................................................................... 27
         C. Security Interest. .................................................................................................................... 28
         D. Public and Private Offerings. ................................................................................................. 28
         E. Right of First Refusal............................................................................................................. 29
         F. Transfer Upon Death or Mental Incapacity. .......................................................................... 29
         G. Non-Waiver of Claims. .......................................................................................................... 29
         H. Franchisor’s Right to Purchase Business. .............................................................................. 29
 18.       DEFAULT AND TERMINATION .......................................................................................... 31
         A. Automatic Termination. ......................................................................................................... 31
         B. Termination without Opportunity to Cure. ............................................................................ 32
         C. Termination with Opportunity to Cure. ................................................................................. 32
         D. Other Remedies. .................................................................................................................... 33
         E. Step-In Rights. ....................................................................................................................... 33
 19.       OBLIGATIONS UPON EXPIRATION OR TERMINATION ................................................ 33
         A. Expiration or Termination of Franchise................................................................................. 33
         B. Franchisor’s Option to Assume Lease and Purchase Assets. ................................................ 34
         C. Compliance with Post Term Obligations. .............................................................................. 34
 20.       INDEPENDENT CONTRACTOR AND INDEMNIFICATION ............................................ 35
         A. Independent Contractor. ........................................................................................................ 35
         B. Indemnification. ..................................................................................................................... 35
 21.       NOTICES .................................................................................................................................. 38
 22.       SEVERABILITY AND CONSTRUCTION............................................................................. 38
         A. Entire Agreement. .................................................................................................................. 38
         B. Modification. ......................................................................................................................... 38
         C. Written Consent. .................................................................................................................... 38
         D. No Waiver. ............................................................................................................................. 38


 URBAN AIR ADVENTURE PARK                                               iv
 Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 7 of 68 PageID: 593



         E. Severability. ........................................................................................................................... 39
         F. Captions and Headings; References to Gender; Counterparts. .............................................. 39
         G. Persons Bound. ...................................................................................................................... 39
         H. Franchisor’s Judgment. .......................................................................................................... 39
 23.       GOVERNING LAW AND FORUM SELECTION ................................................................. 39
         A. Governing Law. ..................................................................................................................... 39
         B. Jurisdiction and Venue. ......................................................................................................... 39
         C. Remedy. ................................................................................................................................. 40
         D. Waiver of Jury Trial............................................................................................................... 40
         E. Contractual Limitations Period. ............................................................................................. 40
         F. Waiver of Punitive Damages. ................................................................................................ 40
         G. Attorneys’ Fees. ..................................................................................................................... 40
 24.       ACKNOWLEDGMENTS ........................................................................................................ 40
         A. Receipt of Disclosure Document. .......................................................................................... 40
         B. Receipt of Agreement. ........................................................................................................... 41
         C. Independent Investigation. ..................................................................................................... 41
         D. No Representations; No Reliance. ......................................................................................... 41
         E. No Financial Performance Representations; No Reliance. .................................................... 41
         F. No Licensure Representations; No Reliance. ........................................................................ 42
         G. Reasonable Restrictions. ........................................................................................................ 42

 STATE SPECIFIC AMENDMENT TO FRANCHISE AGREEMENT

 ATTACHMENTS

    Attachment A            Glossary of Additional Terms
    Attachment B            Approved Location and Protected Area
    Attachment C            Franchisee’s Owners and Key Personnel
    Attachment D            Undertaking and Guaranty
    Attachment E            Confidentiality and Non-Competition Agreement
    Attachment F            Telephone Assignment Agreement
    Attachment G            Lease Rider




 URBAN AIR ADVENTURE PARK                                                v
 Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 8 of 68 PageID: 594



                                      URBAN AIR ADVENTURE PARK
                                        FRANCHISE AGREEMENT
          This FRANCHISE AGREEMENT (“Agreement”) is made and entered into on the Effective Date
 reflected in the Summary Page by and between UATP MANAGEMENT, LLC, a Texas limited liability
 company, with its principal business address at 317 S. Jenkins, Suite C, Grapevine, Texas 76051 (“we” or
 “Franchisor”) and the Franchisee identified on the Summary Page (“you” or “Franchisee”).
                                                BACKGROUND:
          A. Franchisor and its Affiliates have, as the result of the expenditure of time, skill, effort, and money,
 developed a distinctive business system relating to the development, establishment, and operation of adventure
 parks that serve as a venue for recreational activities, birthday parties, and other group events, and that feature
 wall-to-wall trampolines, foam pits, warrior/ninja courses, soft play, climbing walls, pro zone, ropes courses, zip
 lines, Sky Rider® indoor skydiving, dodge ball, rock climbing, digital climbing walls, arcades, bowling, bumper
 cars, whirley ball, mini golf, laser tag, trampoline volleyball, spin zone, or related activities (each an “ URBAN
 AIR Adventure Park” or “Adventure Park” or sometimes, when referring to the URBAN AIR Adventure Park
 governed by this Agreement, the “Franchised Business”) under the name URBAN AIR ADVENTURE PARK
 (“Brand”), which are based on the Proprietary Products, Proprietary Marks, Indicia, and Standards (“System”).
          B. The distinguishing characteristics of the System include, without limitation, the services, products,
 and merchandise, which incorporate Franchisor’s Proprietary Marks, trade secrets, and proprietary information
 (“Proprietary Products”); distinctive exterior and interior design, decor, color scheme, graphics, fixtures, and
 furnishings (“Indicia”); standards and specifications for products and supplies; service standards; uniform
 standards, specifications, and procedures for operations; procedures for inventory and management control;
 training and assistance; and advertising and promotional programs (“Standards”); all of which may be changed,
 improved, and further developed by Franchisor from time-to-time.
          C. The System is identified and recognized by means of certain trade names, service marks,
 trademarks, logos, emblems, and indicia of origin, including, but not limited, to the word mark “URBAN AIR
 ADVENTURE PARK” and the list of marks set forth in Attachment A to this Agreement, and such other trade
 names, service marks, trademarks, logos, emblems, and indicia of origin as Franchisor may hereafter designate
 in writing for use regarding the System (“Proprietary Marks”). Franchisor obtained from its Affiliate, UATP IP,
 LLC, the right to use and sublicense to others to use the Proprietary Products, Proprietary Marks, Indicia,
 Standards, and the System.
          D. Franchisor and its Affiliates continue to develop, establish, use, and control the use of the
 Proprietary Products, Proprietary Marks, Indicia, Standards, and System to identify for the public the source of
 services and products marketed under this Agreement and under the System, and to represent the System’s high
 standards of quality, appearance, and service.
         E. You have applied for the right to operate an Adventure Park using the System and the Proprietary
 Products, Proprietary Marks, Indicia, and Standards, and Franchisor has approved your application in reliance
 on the representations contained therein, including those concerning your financial resources, your business
 experience and interests, and the way the Franchised Business will be owned and operated.
                                                 AGREEMENT:
         IN CONSIDERATION OF the mutual promises contained in this Agreement, including the recitals set
 forth above, and other good and valuable consideration, the receipt and sufficiency of which is hereby
 acknowledged, the parties hereby agree as follows:
 1.       GRANT OF FRANCHISE
 A.      Grant.
          Subject to the provisions of this Agreement, Franchisor hereby grants you the exclusive right
 (“Franchise”) to continuously operate the Franchised Business at the Approved Location identified (or to be
 identified) in Attachment B to this Agreement and to use the Proprietary Marks in the operation and promotion


 URBAN AIR ADVENTURE PARK                                1
 Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 9 of 68 PageID: 595



 of the Franchised Business. You hereby undertake the obligation and agree to continually operate the Franchised
 Business during the term hereof and strictly according to the terms and conditions of this Agreement.
 B.      Protected Area.
          During the initial term and all successor terms, and provided that you are in full compliance with this
 Agreement and all other agreements between you and Franchisor, Franchisor shall neither operate nor grant
 others the right to operate another Adventure Park in the Protected Area as described in Attachment B, except
 for “Special Venues” as described in this Section 1.B. The Protected Area may overlap with or be overlapped
 by the protected area of other franchisees, affiliates, or corporate stores so long as there are no other Adventure
 Parks in the area of overlap. If there are overlapping protected areas, neither you nor the overlapping franchisee,
 corporate store, or affiliate will be permitted to open another Adventure Park within the area of overlap.
          Franchisor retains for itself and its Affiliates all other rights in and to the Proprietary Products,
 Proprietary Marks, Indicia, and System including, without limitation: (1) the right to own and operate and to
 grant others the right to own and operate URBAN AIR Adventure Parks any location outside the Protected Area,
 regardless of proximity to the Protected Area; and (2) the right to distribute any and all products and services
 and their components identified by the Proprietary Marks, including those used or sold in your Franchised
 Business, including, without limitation, proprietary merchandise (such as shirts, hats, jackets, etc.) and pre-
 packaged products, through alternative channels of distribution, including, without limitation, mail order, catalog
 sales, the Internet, World Wide Web or any other form of electronic commerce, or any other channel of
 distribution whatsoever except a Franchised Business, whether or not such sales occur within your Protected
 Area; you are not entitled to compensation for any such sales made in your Protected Area. Franchisor also may
 offer, grant and support franchises under any name other than URBAN AIR ADVENTURE PARK, whether or
 not in the same, similar, or different line of business as your Franchised Business.
           A “Special Venue,” for purposes of this Section 1.B is a venue that offers something less than the full
 slate of attractions typically offered in an URBAN AIR Adventure Park, e.g., a skydiving park or a go-kart park
 that includes limited additional attractions, under the URBAN AIR ADVENTURE PARK service mark or some
 other derivative of the Proprietary Marks.
          Nothing in this Agreement prohibits or restricts Franchisor or its Affiliates from owning, acquiring,
 establishing, operating, or granting franchise rights for (1) one or more other businesses at any location outside
 of the Protected Area under a different trademark or service mark (i.e., a mark other than URBAN AIR), whether
 or not the business is the same as, similar to, or competitive with URBAN AIR Adventure Parks; or (2) one or
 more businesses featuring wall-to-wall trampolines, foam pits, and related activities under the name URBAN
 AIR ADVENTURE PARK or some derivative of the Proprietary Marks at any location outside of the Protected
 Area.
 2.       TERM
 A.      Initial Term.
         The initial term of this Agreement (“Initial Term”) shall begin on the Effective Date and shall expire at
 midnight on the Expiration Date, unless this Agreement is terminated at an earlier date pursuant to any rights
 granted herein or as set forth in Section 18 of this Agreement.
 B.      Successor Term.
          At the expiration of the Initial Term, you will have an option to remain a franchisee at the Approved
 Location for up to three additional, 10-year successor terms. You must give Franchisor written notice of whether
 you intend to exercise your successor term option no less than eight months, nor more than 12 months, before
 expiration of the then-current term. Failure to timely provide the required written notice constitutes a waiver of
 your option to remain a franchisee beyond the expiration of the then-current term. If you desire to exercise this
 option, you must comply with all of the following conditions prior to and at the end of the then-current term:
         (1)       You may not be in default under this Agreement or any other agreement between you and
 Franchisor or its Affiliates; you may not be in default beyond the applicable cure period of any real estate lease,
 equipment lease or financing instrument relating to the Franchised Business; you may not be in default beyond

 URBAN AIR ADVENTURE PARK                                 2
 Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 10 of 68 PageID: 596



  the applicable cure period with any vendor or supplier to the Franchised Business; and, for the 12 months before
  the date of your notice and the 12 months before the expiration of the then-current term, you may not have been
  in default beyond the applicable cure period under this Agreement or any other agreements between you and
  Franchisor or its Affiliates;
          (2)     If reasonably deemed necessary by Franchisor, you must renovate and upgrade the Franchised
  Business premises and all fixtures, furniture, equipment, signage and graphics, at your expense, to reflect the
  then-current image of an URBAN AIR Adventure Park, which renovations may include structural changes,
  remodeling, redecoration, and modifications to existing improvements;
          (3)       You and your employees must be in compliance with Franchisor’s then-current training
  requirements;
          (4)       You must have the right to remain in possession of the Franchised Business premises, or have
  secured other premises acceptable to Franchisor, for the renewal term and all monetary obligations owed to your
  landlord, if any, must be current;
           (5)      You and each Owner shall have executed a general release, in a form satisfactory to Franchisor,
  of any and all claims against Franchisor and its Affiliates and their respective past and present officers, directors,
  shareholders, agents, and employees, in their corporate and individual capacity, including, without limitation,
  claims arising under federal, state, or local laws, rules, or ordinances, and claims arising out of, or relating to,
  this Agreement, any other agreements between you and Franchisor or its Affiliates and your operation of the
  Franchised Business and the offer and grant of the URBAN AIR ADVENTURE PARK franchise opportunity;
  and
          (6)      As determined by Franchisor in its sole discretion, you have operated the Franchised Business
  in accordance with this Agreement and with the System (as set forth in the Manual or otherwise and as revised
  from time-to-time by Franchisor) and that you have operated any other URBAN AIR Adventure Parks in which
  you have an interest in accordance with the applicable franchise agreement.
           Within four months after Franchisor’s receipt of written notice of your desire for a successor term,
  Franchisor shall advise you whether or not you are entitled to remain a franchisee for the successor term. If
  Franchisor intends to permit you to remain a franchisee for the successor term, Franchisor having no obligation
  to do so, the notice will contain preliminary information regarding the required renovations and modernizations
  described in Section 2.B(2), above. If Franchisor does not intend to permit you to remain a franchisee for the
  successor term, the notice shall specify the reasons for non-renewal. If Franchisor chooses not to permit you to
  remain a franchisee for the successor term, it shall have the right to unilaterally extend the then-current term of
  this Agreement as necessary to comply with applicable laws.
           If you are granted successor term rights, Franchisor will deliver to you for execution a new franchise
  agreement at least one month prior to the expiration of the then-current term. The form of successor agreement
  shall be the form then in use by Franchisor for new URBAN AIR Adventure Park franchises (or, if Franchisor
  is not then granting franchises, then the form of agreement as specified by Franchisor), which may differ from
  this Agreement and may reflect, among other things, a different royalty fee and marketing obligations. Your
  Protected Area under the successor agreement will be the same as under this Agreement, and Franchisor will
  waive any initial franchise fee imposed under the successor agreement, but you must pay Franchisor the Renewal
  Fee set forth in the Summary Page.
           You must execute the franchise agreement for the successor term and return the signed agreement and
  payment of the Renewal Fee to Franchisor prior to expiration of the then-current term. Failure to sign the
  franchise agreement, pay the Renewal Fee, and to return them to Franchisor within this time shall be deemed a
  waiver of your successor term option and result in termination of this Agreement and the franchise granted by
  this Agreement at the expiration of the then-current term. If you have complied timely with all conditions set
  forth in this Article 2, Franchisor shall execute the successor term franchise agreement and promptly return a
  fully executed copy to you.
          Notwithstanding the foregoing in this Section 2.B, if Franchisor publicly announces a decision to
  terminate issuance of any new franchises or the renewal of existing franchises, then upon expiration of the then

  URBAN AIR ADVENTURE PARK                                  3
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 11 of 68 PageID: 597



  current term, you shall not have the right to renew this Agreement, in which case and only in such case, the
  covenants of Section 14.B herein shall not apply.
  3.       DEVELOPMENT PROCEDURES
  A.       Site Selection.
           You must acquire an acceptable site for the Franchised Business (by purchase or lease) within 120 days
  after the Effective Date of this Agreement. The site must be located within the Site Selection Area identified in
  the Summary Page, must meet Franchisor’s site selection Standards, and must be approved by Franchisor.
  B.       Franchise Site Review.
           For each proposed site that you identify, you must submit to Franchisor such information about the site
  as Franchisor may reasonably request to perform its evaluation. This information may include, among other
  things, a description of the proposed site, demographic characteristics, traffic patterns, parking, character of the
  neighborhood, competition from other businesses in the area, the proximity to other businesses, the nature of
  other businesses in proximity to the site, and other commercial characteristics (including the purchase price,
  rental obligations and other lease terms for the proposed site) and the size, appearance, other physical
  characteristics and a site plan of the premises.
            To assist you with identifying and evaluating proposed sites for the Franchised Business, Franchisor
  will make available to you its then-current site evaluation software. There is no charge to you for the first site
  you propose for the Franchised Business, but Franchisor may charge you its then-current Site Evaluation Fee for
  each additional proposed site, as published in the Manual from time-to-time. Franchisor will also make available
  to you site feasibility studies from its then-current architectural firm. There is no charge to you for the first site
  feasibility study, but Franchisor may charge you its then-current site feasibility fee for each additional proposed
  site, as published in the Manual from time-to-time. To the extent that Franchisor provides onsite evaluations,
  you must reimburse Franchisor for any out-of-pocket costs that it incurs in connection with performing the
  evaluation, such as travel, lodging, and dining expenses for each individual performing the evaluation.
           Franchisor will approve or refuse to approve a proposed site within 14 days after the receipt of these
  documents and any additional information as Franchisor may reasonably require. Franchisor’s failure to provide
  notification within this time shall not be considered either approval or disapproval.
        THE PARTIES ACKNOWLEDGE AND AGREE THAT FRANCHISOR’S APPROVAL OF
  YOUR PROPOSED SITE DOES NOT AND WILL NOT CONSTITUTE, DIRECTLY OR
  IMPLICITLY, AN ASSURANCE THAT THE FRANCHISED BUSINESS WILL ACHIEVE A
  CERTAIN SALES VOLUME OR LEVEL OF PROFITABILITY; IT MEANS ONLY THAT THE
  PROPOSED SITE MEETS FRANCHISOR’S MINIMUM CRITERIA. FRANCHISOR ASSUMES NO
  LIABILITY OR RESPONSIBILITY FOR: (1) EVALUATION OF THE FRANCHISE BUSINESS
  LOCATION’S SOIL FOR HAZARDOUS SUBSTANCES; (2) INSPECTION OF ANY STRUCTURE
  ON THE FRANCHISED BUSINESS LOCATION FOR ASBESTOS OR OTHER TOXIC OR
  HAZARDOUS MATERIALS; (3) COMPLIANCE WITH THE AMERICANS WITH DISABILITIES
  ACT (“ADA”); OR (4) COMPLIANCE WITH ANY OTHER APPLICABLE LAW. IT IS YOUR SOLE
  RESPONSIBILITY TO OBTAIN SATISFACTORY EVIDENCE AND/OR ASSURANCES THAT THE
  FRANCHISED BUSINESS LOCATION (AND ANY STRUCTURES THEREON) IS FREE FROM
  ENVIRONMENTAL CONTAMINATION AND IS IN COMPLIANCE WITH THE REQUIREMENTS
  OF THE ADA AND OTHER APPLICABLE LAWS.
  C.       Lease Terms.
           Franchisor must approve the Lease for the Franchised Business premises before you sign it. Franchisor
  will not withhold approval arbitrarily, but may condition its approval on the lease containing any or all of the
  terms set forth in the Lease Rider attached hereto as Attachment G. You shall provide to Franchisor a fully
  executed copy of the lease within ten (10) days after its execution. THE PARTIES ACKNOWLEDGE AND
  AGREE THAT FRANCHISOR’S APPROVAL OF A LEASE DOES NOT MEAN THAT THE
  ECONOMIC TERMS OF THE LEASE ARE FAVORABLE; IT MEANS ONLY THAT THE LEASE


  URBAN AIR ADVENTURE PARK                                  4
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 12 of 68 PageID: 598



  CONTAINS THE LEASE TERMS THAT FRANCHISOR REQUIRES.
  D.      Relocation.
           You may relocate the Franchised Business within the Protected Area, only with Franchisor’s prior
  written consent. Franchisor will grant its consent if your lease expires or terminates through no fault of yours,
  or if the Franchised Business premises is destroyed or materially damaged by fire, flood, or other natural
  catastrophe (“Innocent Loss or Casualty”) and you are not in default of this Agreement or any other agreement
  between you and Franchisor. Selection of the relocation site and Franchised Business construction, renovation,
  and opening shall be governed by Articles 3, 4, and 5 of this Agreement; provided that: (1) if the relocation
  occurred as a result of the loss of an Innocent Loss or Casualty, the Franchised Business must be open for
  business at the new location within 180 days of closing at the previous location; and (2) if the relocation occurred
  for any other reason, the Franchised Business must be open for business at the new location within thirty days
  of closing at the previous location. You are solely responsible for all relocation costs and expenses, including
  your payment of Franchisor’s then-current Relocation Fee, as published in the Manual from time-to-time.
  4.       DRAWINGS, CONSTRUCTION, AND RENOVATION
  A.      Specifications and Drawings.
           You assume all cost, liability, and expense for developing, constructing, and equipping the Franchised
  Business. Franchisor will furnish to you sample drawings and specifications for an URBAN AIR Adventure
  Park, including requirements for dimensions, design, image, interior layout, décor, fixtures, equipment, signs,
  furnishings, storefront, signage, graphics, and color schemes. It is your responsibility to have prepared all
  required construction plans and specifications to suit the shape and dimensions of the Adventure Park, and you
  must ensure that these plans and specifications comply with applicable ordinances, building codes, and permit
  requirements, and with lease requirements and restrictions. You shall use only registered architects, registered
  engineers, and professional and licensed contractors, all or some of which Franchisor may specifically designate
  or approve from time-to-time in the Manual.
           You shall submit proposed construction plans, specifications, and drawings for the Adventure Park
  (“Plans”) to Franchisor and shall, upon Franchisor’s request, submit all revised or “as built” Plans during such
  construction. Franchisor will approve or refuse to approve the Plans and notify you within thirty (30) days after
  receiving the Plans. Once Franchisor has approved the Plans, the Plans shall not be substantially changed without
  Franchisor’s prior written approval, which shall not be withheld unreasonably. Franchisor shall approve or
  disapprove Plan changes within ten (10) business days after receipt. You may not begin site preparation or
  construction before Franchisor has approved the Plans. All construction must be in accordance with Plans
  approved by Franchisor and must comply in all respects with the Standards and with applicable laws, ordinances,
  local rules, and regulations.
  B.      Commencement and Completion of Construction and Build Out.
           Construction shall be performed or supervised by a general contractor or construction manager of your
  choice, subject to the requirements of Section 4.A, above. Once construction has commenced, it shall continue
  uninterrupted (except for interruption by reason of events constituting Force Majeure) until completed. “Force
  Majeure” means any act of God, strike, lock-out, or other industrial disturbance, war (declared or undeclared),
  riot, epidemic, fire, or other catastrophe, act of any government or other third party, and any other cause not
  within the control of the party affected thereby. If events constituting Force Majeure cause a delay in the
  commencement of the construction or build out of the Adventure Park, Franchisor shall proportionately extend
  the Opening Date for the Franchised Business. Notwithstanding the occurrence of any events, except events
  constituting Force Majeure, construction shall be completed, and the Franchised Business shall be furnished,
  equipped and shall otherwise be ready to open for business per this Agreement, no later than the Opening Date
  specified in the Summary Page (“Opening Date”).
          You agree, at your sole expense, to do or cause to be done the following, by the Opening Date:
          (1)      Obtain and maintain all required building, utility, sign, health, sanitation, business, and other
  permits and licenses applicable to the Franchised Business;


  URBAN AIR ADVENTURE PARK                                 5
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 13 of 68 PageID: 599



           (2)      Make all required improvements to the Franchised Business location and decorate the exterior
  and interior of the Adventure Park in compliance with the Plans approved by Franchisor;
            (3)     Purchase or lease and install all specified and required fixtures, equipment, furnishings, and
  interior and exterior signs required for the Franchised Business; and
          (4)     Purchase an opening inventory for the Franchised Business of only authorized and approved
  products and other materials and supplies.
  C.      Acquisition of Necessary Furnishings, Fixtures and Equipment.
           You agree to use in the development and operation of the Franchised Business only the fixtures,
  furnishings, equipment, signs, and items of décor that Franchisor has approved as meeting its specifications and
  Standards for quality, design, appearance, function, and performance. You further agree to place or display at
  the Franchised Business location (interior and exterior) only those signs, emblems, lettering, logos, and display
  materials that Franchisor has approved in writing from time-to-time.
           You shall purchase or lease approved brands, types, or models of fixtures, furnishings, equipment, and
  signs only from suppliers designated or approved by Franchisor. If you propose to purchase, lease or otherwise
  use any fixtures, furnishings, equipment, signs, or items of décor which have not been approved by Franchisor,
  you shall first notify Franchisor in writing and shall, at your sole expense, submit to Franchisor upon its request
  sufficient specifications, photographs, drawings, or other information or samples for a determination as to
  whether those fixtures, furnishings, equipment, or signs comply with Franchisor’s specifications and Standards.
  Franchisor will, in its sole discretion, approve or disapprove the items and notify you within thirty (30) days
  after Franchisor receives the request.
  D.      Inspection, Cooperation.
           During construction or renovation, you shall (and shall cause your architect, engineer, contractors, and
  subcontractors to) cooperate fully with Franchisor and its designees for the purpose of permitting Franchisor and
  its designees to inspect the Franchised Business location and the course of construction or renovation to
  determine whether construction or renovation is proceeding according to the Plans.
  E.      Final Inspection.
           You shall notify Franchisor in writing at least 10 days prior to the date you expect construction or
  renovation to be completed and a certificate of occupancy to be issued. Upon Franchisor’s request, you shall
  submit a copy of the certificate of occupancy to Franchisor. Franchisor reserves the right, after receiving your
  notice, to conduct a final inspection of the Franchised Business premises to determine your compliance with this
  Agreement. You shall not open the Franchised Business for business unless you have satisfied the conditions
  set forth in Article 5, below.
  5.       OPENING
          A.       Opening Authorization.
          Franchisor will authorize the opening of the Franchised Business only after all of the following
  conditions have been fully satisfied:
           (1)      You are not in material default under this Agreement or any other agreements with Franchisor;
  you are not in default beyond the applicable cure period under any real estate lease, equipment lease, or financing
  instrument relating to the Franchised Business; and you are not in default beyond the applicable cure period with
  any vendor or supplier of the Franchised Business;
          (2)      You are current on all obligations due to Franchisor;
           (3)      Franchisor is satisfied that the Franchised Business was constructed and/or renovated
  substantially in accordance with approved Plans and with applicable federal, state, and local laws, regulations,
  and codes;




  URBAN AIR ADVENTURE PARK                                 6
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 14 of 68 PageID: 600



           (4)     If the Franchised Business location is leased, Franchisor has received a copy of the approved
  and fully executed lease;
         (5)       You have obtained a certificate of occupancy and any other required health, safety, or fire
  department certificates;
           (6)    You have certified to Franchisor in writing that the installation of all items of furnishings,
  fixtures, equipment, signs, computer terminals, and related equipment, supplies, and other items has been
  accomplished;
         (7)     Your Designated Manager has attended and successfully completed Franchisor’s initial training
  program and your personnel have obtained all required safety training and certifications;
           (8)     Franchisor has determined that the Franchised Business has been constructed and/or renovated
  and equipped substantially in accordance with the requirements of this Agreement and that you have hired and
  trained personnel in accordance with the requirements of this Agreement; and
        (9)       Franchisor has been furnished copies of all insurance policies required by Article 16 of this
  Agreement, and all such insurance is in full force and effect.
  6.      FEES
  A.      Initial Franchise Fee.
           Upon execution of this Agreement, you shall pay Franchisor an Initial Franchise Fee in the amount
  specified in the Summary Page. The parties acknowledge and agree that the Initial Franchise Fee is fully earned
  by Franchisor when paid and is not refundable.
  B.      Royalty Fee.
           You shall pay to Franchisor a nonrefundable and continuing Royalty Fee in the amount specified in the
  Summary Page for the right to use the System and the Proprietary Marks at the Franchised Business location and
  in connection with the Franchised Business. If any taxes, fees, or assessments are imposed on Royalty Fee
  payments by reason of Franchisor’s acting as franchisor or licensing the Proprietary Marks under this Agreement,
  you shall reimburse Franchisor the amount of those taxes, fees, or assessments within 30 days after receipt of an
  invoice from Franchisor.
  C.      Administrative Fee.
          You shall pay to Franchisor an administrative fee in the amount specified on the Summary Page for
  each party or event scheduled at your location by the Franchisor’s national call center.
  D.      Payment of Fees.
           You must participate in Franchisor’s then-current electronic funds transfer program authorizing
  Franchisor to utilize a pre-authorized bank draft system. All Royalty Fees and other amounts owed under this
  Agreement, including interest charges, are payable monthly and must be received by Franchisor or credited to
  Franchisor’s account by pre-authorized bank debit before 5:00 p.m. on the date such payment is due, as specified
  in the Manuals (the “Due Date”). On each Due Date, Franchisor will transfer from your commercial bank
  operating account (“Account”) the amount reported to Franchisor by you or as determined by Franchisor by the
  records contained in the cash registers/computer terminals of the Franchised Business. If you have not reported
  to Franchisor Gross Sales for any reporting period, Franchisor will transfer from the Account an amount
  calculated in accordance with its estimate of the Franchised Business’ Gross Sales during the reporting period
  which estimate may be based on, among other things, historical financial performance of the Franchised Business
  or current and historical performance of other franchisees. If, at any time, Franchisor determines that you have
  underreported Gross Sales or underpaid the Royalty Fee or other amounts due to Franchisor under this
  Agreement, or any other agreement, Franchisor shall initiate an immediate transfer from the Account in the
  appropriate amount in accordance with the foregoing procedure, including interest as provided in this
  Agreement. Any overpayment will be credited against future Royalty Fees and other payments due under this
  Agreement.


  URBAN AIR ADVENTURE PARK                                7
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 15 of 68 PageID: 601



           In connection with the payment by electronic funds transfer, you shall: (1) comply with procedures
  specified by Franchisor in the Manual or otherwise in writing; (2) perform those acts and sign and deliver those
  documents as may be necessary to accomplish payment by electronic funds transfer as described in this Section
  6.D; (3) give Franchisor an authorization in the form designated by Franchisor to initiate debit entries and credit
  correction entries to the Account for payments of the Royalty Fee and other amounts payable under this
  Agreement, including any interest charges; and (4) make sufficient funds available in the Account for withdrawal
  by electronic funds transfer no later than the Due Date for payment thereof.
           Notwithstanding the provisions of this Section 6.D, Franchisor reserves the right to modify, at its option,
  the method by which you pay the Royalty Fee and other amounts owed under this Agreement, including interest
  charges, upon receipt of written notice by Franchisor. Your failure to have sufficient funds in the Account shall
  constitute a default of this Agreement pursuant to Article 18. You shall not be entitled to set off, deduct, or
  otherwise withhold any Royalty Fees, interest charges, or other monies payable to Franchisor under this
  Agreement on grounds of any alleged nonperformance by Franchisor of any of its obligations or for any other
  reason.
  E.       Interest; Non-Sufficient Funds Charge.
            Any payments not received by the Due Date will accrue interest at the rate of 18% per annum or the
  highest lawful interest rate permitted by the jurisdiction in which the Franchised Business operates, whichever
  is less. If any check, draft, electronic or otherwise, is returned for nonsufficient funds, you shall pay to Franchisor
  a nonsufficient funds charge in an amount determined by Franchisor, but not to exceed $100 per transaction or
  the maximum allowed by applicable law and shall reimburse Franchisor for all expenses that it incurs on account
  of such nonsufficient funds.
  F.       Partial Payments.
           No payment by you or acceptance by Franchisor of any monies under this Agreement for a lesser amount
  than due shall be treated as anything other than a partial payment on account. Your payments of a lesser amount
  than due with an endorsement, statement, or accompanying letter to the effect that payment of the lesser amount
  constitutes full payment shall be given no effect and Franchisor may accept the partial payments without
  prejudice to any rights or remedies it may have against you. Acceptance of payments by Franchisor other than
  as set forth in this Agreement or a waiver by Franchisor of any other remedies or rights available to it pursuant
  to this Agreement shall not constitute a waiver of Franchisor’s right to demand payment in accordance with the
  requirements of this Agreement or a waiver by Franchisor of any other remedies or rights available to it pursuant
  to this Agreement or under applicable law. Notwithstanding any designation by you, Franchisor shall have the
  sole discretion to apply any payments by you to any of your past due indebtedness for Royalty Fees, purchases
  from Franchisor or its Affiliates, interest or any other indebtedness. Franchisor has the right to accept payment
  from any other entity as payment by you. Acceptance of that payment by Franchisor will not result in that other
  entity being substituted as franchisee under this Agreement.
  G.       Collection Costs and Expenses.
           You agree to pay Franchisor on demand all costs and expenses incurred by Franchisor in enforcing the
  terms of this Agreement including, without limitation, collecting any monies that you owe to Franchisor. These
  costs and expenses include, without limitation, costs and commissions due a collection agency, reasonable
  attorneys’ fees, costs incurred in creating or replicating reports demonstrating Gross Sales of the Franchised
  Business, court costs, expert witness fees, discovery costs, and reasonable attorneys’ fees and costs on appeal,
  together with interest charges on all of the foregoing.
  7.       RECORDKEEPING AND REPORTS
  A.       Recordkeeping.
           You agree to use computerized cash and data capture and retrieval systems that meet Franchisor’s
  specifications and to record Franchised Business sales electronically or on tape for all sales at or from the
  Franchised Business premises. You shall keep and maintain, in accordance with any procedures set forth in the
  Manual, complete and accurate books and records pertaining to the Franchised Business in the format and using


  URBAN AIR ADVENTURE PARK                                  8
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 16 of 68 PageID: 602



  the accounting software that Franchisor requires. Your books and records shall be kept and maintained using
  generally accepted accounting principles (“GAAP”). You shall preserve all of your books, records, and state
  and federal tax returns for at least five years after the later of preparation or filing (or such longer period as may
  be required by any governmental entity) and make them available and provide duplicate copies to Franchisor
  within five days after Franchisor’s written request.
  B.       Periodic Reports.
           At Franchisor’s request, you shall, at your expense, submit to Franchisor in the form prescribed by
  Franchisor a monthly profit and loss statement and balance sheet (both of which may be unaudited). Each
  statement and balance sheet shall be signed by you, your treasurer, or chief financial officer attesting that it is
  true, correct, and complete and uses accounting principles applied on a consistent basis which accurately and
  completely reflects the financial condition of the Franchised Business during the period covered.
  C.       Annual Reports.
           You shall, at your expense, submit to Franchisor no later than April 15th of each year, in the form
  prescribed by Franchisor, an annual profit and loss statement and balance sheet reviewed by a certified public
  accountant. The statement and balance sheet shall be signed by you, your treasurer, or chief financial officer
  attesting that it is true, correct, and complete, and uses accounting principles applied on a consistent basis which
  accurately and completely reflects the financial condition of the Franchised Business during the period covered.
  Franchisor also shall have the right, in its reasonable discretion, to require that you, at your expense, submit
  financial statements that have been reviewed by a certified public accounting firm acceptable to Franchisor for
  any period or periods of a fiscal year.
  D.       Other Reports.
          You shall submit to Franchisor, for review or auditing, such other forms, reports, records, information,
  and data as Franchisor may reasonably designate, in the form and at times and places reasonably required by
  Franchisor, upon request and as specified from time-to-time in the Manual or otherwise in writing. At
  Franchisor’s request, you shall furnish to Franchisor a copy of all federal and state income tax returns reflecting
  revenue derived from the operation of the Franchised Business, and copies of all sales tax returns, filed with the
  appropriate taxing authorities.
  E.       Audit Rights.
           Franchisor or its designee shall have the right at all reasonable times, both during and after the term of
  this Agreement, to inspect, copy, and audit your books, records, and federal, state, and local tax returns, sales
  tax returns and such other forms, reports, information, and data as Franchisor reasonably may designate,
  applicable to the operation of the Franchised Business. If an inspection or audit discloses an understatement of
  Gross Sales, you shall pay Franchisor, within 10 days after receipt of the inspection or audit report, the deficiency
  in the Royalty Fees plus interest (at the rate and on the terms provided in Section 6.E) from the date originally
  due until the date of payment. If an inspection or audit is made necessary by your failure to furnish reports or
  supporting records as required under this Agreement, or to furnish such reports, records, or information on a
  timely basis, or if an understatement of Gross Sales for the period of any inspection or audit is determined to be
  greater than 2%, you also shall reimburse Franchisor for the reasonable cost of the inspection or audit including,
  without limitation, the charges of attorneys and independent accountants, and the travel expenses, room, board,
  and compensation of Franchisor’s employees or designees involved in the inspection or audit. These remedies
  shall be in addition to all other remedies and rights available to Franchisor under this Agreement and applicable
  law.
  F.       Accounting Practices.
            If you fail to comply with any of the reporting requirements described in this Article 7 then Franchisor
  may require you to engage a bookkeeping service provider, designated or approved by Franchisor, to provide
  bookkeeping services for the Franchised Business for such period of time that Franchisor deems appropriate, in
  its sole discretion.



  URBAN AIR ADVENTURE PARK                                  9
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 17 of 68 PageID: 603



  8.       TRAINING AND ASSISTANCE
  A.       Training.
           Franchisor will provide an initial training program at its headquarters or such other location as
  Franchisor may designate. Your Designated Manager and such other of your employees as Franchisor may
  reasonably require must attend and successfully complete the initial training program before the Franchised
  Business may open for business. There is no charge for up to two individuals to attend the initial training
  program. At your request, Franchisor may permit additional individuals to attend the same training program,
  subject to space availability and payment of Franchisor’s then-current training fee as published in the Manual
  from time-to-time.
            Your Designated Manager and other Franchised Business personnel shall attend and successfully
  complete to Franchisor’s satisfaction all safety training courses and programs that Franchisor requires from time-
  to-time, including, without limitation, all training that may be required by the state or local municipality where
  your Franchised Business is located, and shall maintain such certifications at all times throughout the term of
  this Agreement. Franchisor may charge, and you agree to pay, a reasonable tuition for all courses and programs
  that it provides plus, when applicable, reimbursement of Franchisor’s out of pocket costs it incurs in connection
  with providing such training, including travel, lodging, and dining costs for the individual(s) providing such
  training.
          Your Designated Manager shall be responsible for training your employees in all aspects of Franchised
  Business operations. Franchisor may, in its sole discretion, develop training and certification programs for your
  employees. Your Designated Manager shall become familiar with these programs and shall implement and
  provide instruction and training to your Franchised Business employees.
            Franchisor may, in its sole discretion, require your Designated Manager and other of your employees to
  attend and complete, to Franchisor’s satisfaction, such other additional and remedial training as Franchisor may
  from time-to-time reasonably deem necessary. By way of example and not limitation, remedial training may be
  required if you repeatedly fail to comply with the quality and service standards set forth in the Manual, fail to
  comply with reporting requirements of this Agreement, experience excessive personnel problems, or receive
  significant customer complaints. Franchisor may charge, and you agree to pay, a reasonable fee for each day of
  additional and/or remedial training provided plus, when applicable, reimbursement of Franchisor’s out of pocket
  costs it incurs in connection with providing such training, including travel, lodging, and dining costs for the
  individual(s) providing such assistance.
          You are responsible for all costs and expenses of complying with Franchisor’s training and certification
  requirements including, without limitation, tuition, fees, and registration costs, as well as salary, travel, lodging,
  and dining costs for all employees who participate in the training.
  B.       Pre-Opening Assistance.
            Franchisor will provide consultation and advice to you, as Franchisor deems appropriate, regarding the
  development and operation of the Franchised Business, building layout, furnishings, fixtures, and equipment
  plans and specifications, employee recruiting, selection and training, purchasing and inventory control, and such
  other matters as Franchisor deems appropriate. If this Agreement is being signed in conjunction with your first
  Franchised Business, Franchisor will make available one member of Franchisor’s training staff to provide you
  two to three days of on-site Franchised Business opening assistance. There is no additional fee for such
  assistance for your first Franchised Business; but if such assistance is given with respect to your second or
  subsequent Franchised Business(es), Franchisor may charge, and you agree to pay, reimbursement of
  Franchisor’s out of pocket costs it incurs in connection with providing such on-site opening assistance, including
  travel, lodging, and dining costs for the trainer providing such assistance. At your request, or if Franchisor
  deems necessary, Franchisor will provide additional members of its training staff to provide on-site opening
  assistance, subject to availability of personnel; in such event, Franchisor may charge, and you agree to pay, a
  reasonable fee for each additional trainer plus, when applicable, reimbursement of Franchisor’s out of pocket
  costs it incurs in connection with providing such on-site opening assistance, including travel, lodging, and dining
  costs for the trainer(s) providing such assistance.


  URBAN AIR ADVENTURE PARK                                 10
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 18 of 68 PageID: 604



  C.      Ongoing Assistance.
          Franchisor periodically, as it deems appropriate, will advise and consult with you regarding the
  operation of your Franchised Business, and provide to you its knowledge and expertise regarding the System
  and pertinent new developments, techniques, and improvements in the areas of management, sales promotion,
  service concepts, and other areas. Franchisor may provide these services through visits by Franchisor’s
  representatives to the Franchised Business, the distribution of printed or filmed material, or electronic
  information, meetings, or seminars, telephone communications, email communications, or other
  communications.
  D.      Conferences.
           Franchisor may, in its sole discretion, conduct from time-to-time conferences to discuss System
  developments including operational efficiency, personnel training, bookkeeping, accounting, inventory control,
  performance standards, advertising programs, merchandising procedures, and such other matters as Franchisor
  may identify in its sole discretion. Attendance at such conferences may be made mandatory by Franchisor, in
  which event your Designated Manager will be required to attend. You are responsible for all costs and expenses
  associated with attendance including, without limitation, salary, travel, lodging, and dining costs for conference
  attendees.
  9.       MANUAL
           Franchisor will loan you one copy of the Manual, which may take the form of one or more of the
  following: one or more loose-leaf or bound volumes; bulletins; notices; videos; CD-ROMS or other electronic
  media; online postings; e-mail or electronic communications; facsimiles; or, any other medium capable of
  conveying the Manual’s contents. Franchisor may supplement, amend, or modify the Manual from time-to-time
  by letter, electronic mail, bulletin, CD, DVD, MP3, or other communications concerning the System to reflect
  changes in the image, specifications, and standards relating to developing, equipping, furnishing, and operating
  an URBAN AIR Adventure Park, all of which will be considered a part of the Manual and will, upon delivery
  to you, become binding on you as if originally set forth in the Manual or in this Agreement. You must keep your
  copy of the Manual current and up-to-date with all additions and deletions provided by or on behalf of Franchisor
  and you must purchase whatever equipment and related services (including, without limitation, a CD/DVD
  player, or MP3 player, computer system, internet service, dedicated phone line, facsimile machine, etc.) as may
  be necessary to receive these communications. If a dispute relating to the contents of the Manual develops, the
  master copy maintained by Franchisor at its principal offices shall control. The Manual is material because it
  will affect the way you operate your Franchised Business.
           The Manual contains detailed standards, specifications, instructions, requirements, methods, and
  procedures for management and operation of the Franchised Business. The Manual may also contain information
  relating to the selection, purchase, storage, preparation, packaging, service, and sale of all products, and
  merchandise sold at your Franchised Business; management and employee training; marketing, advertising, and
  sales promotions; maintenance and repair of the Franchised Business premises; employee dress attire and
  appearance standards; graphics; and accounting, bookkeeping, records retention, and other business systems,
  procedures, and operations. You agree to at all times operate your Franchised Business in strict compliance with
  the Manual (as supplemented, amended, or modified by Franchisor from time-to-time), to maintain the Manual
  at the Franchised Business, to not reproduce the Manual or any part of it, to treat the Manual as strictly
  confidential and proprietary, and to disclose the contents of the Manual only to those employees who have a
  need to know.
           Upon termination or expiration of this Agreement, you shall immediately return the Manual without
  retaining any copies thereof. If you lose or misplace the Manuals, Franchisor may impose a replacement fee
  which will not exceed $500 for each volume of the replacement Manual.
  10.      MODIFICATIONS OF THE SYSTEM
           Franchisor may, in its sole discretion, change or modify from time-to-time the System, any components
  of this System, and the requirements applicable to you by means of supplements or amendments to the Manual,
  including, but not limited to, modifications to the Manual, the required equipment and attractions, the signage,

  URBAN AIR ADVENTURE PARK                                11
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 19 of 68 PageID: 605



  the building and premises of the Franchised Business (including the trade dress, décor, and color schemes), the
  presentation of the Proprietary Marks, and other characteristics to which you are required to adhere (subject to
  the limitations set forth in this Agreement); adoptions of new administrative forms and methods of report and of
  payment of any monies owed by Franchisee (including electronic means of reporting and payment); alterations
  of the products, services, programs, methods, standards, accounting and computer systems, forms, policies and
  procedures of the System; and additions to, deletions from, or modifications to the products and services which
  your Franchised Business is authorized or required to offer; and additions, changes, improvements,
  modifications, substitutions to, of, from, or for the Proprietary Marks or copyrighted materials. You must accept
  and implement at the Franchised Business any such changes or modifications in the System as if they were a
  part of the System at the time you executed this Agreement, and you must make such expenditures as the changes
  or modifications in the System reasonably require.
           Because enhancing the Brand’s competitive position and consumer acceptance for the Brand’s products
  and services is a paramount goal of Franchisor and its franchisees, and because this objective is consistent with
  the long-term interest of the System overall, Franchisor may exercise certain rights, to the fullest extent permitted
  by then-applicable law, with respect to pricing of products and services, including, but not limited to, establishing
  the maximum and minimum retail prices which you may charge customers for the products and services offered
  and sold at your Franchised Business; recommending retail prices; advertising specific retail prices for some or
  all products or services sold at your Franchised Business, which Franchisor may compel you to observe and
  honor; and developing and advertising price promotions or package promotions which may directly or indirectly
  impact your retail prices, and in which Franchisor may compel you to participate. Franchisor may engage in any
  such activity periodically or throughout the term of this Agreement and may engage in such activity in some
  geographic areas but not others, or with regard to certain subsets of franchisees but not others. YOU
  ACKNOWLEDGE AND AGREE THAT ANY MAXIMUM, MINIMUM, OR OTHER PRICES
  FRANCHISOR PRESCRIBES OR SUGGESTS MAY OR MAY NOT OPTIMIZE THE REVENUES OR
  PROFITABILITY OF YOUR FRANCHISED BUSINESS, AND YOU IRREVOCABLY WAIVE ANY
  AND ALL CLAIMS ARISING FROM OR RELATED TO OUR PRESCRIPTION OR SUGGESTION
  OF YOUR FRANCHISED BUSINESS’ RETAIL PRICES.
            You acknowledge that because uniformity may not be possible or practical under many varying
  conditions, Franchisor reserves the right to materially vary its standards or franchise agreement terms for any
  franchisee, based on the timing of the grant of the franchise, the peculiarities of the particular territory or
  circumstances, business potential, population, existing business practices, other non-arbitrary distinctions, or any
  other condition which Franchisor considers important to the successful operation of the System. You have no
  right to require Franchisor to disclose any variation or to grant the same or a similar variation to you.
           If you develop any new concepts, processes, or improvements relating to the System, whether or not
  pursuant to a test authorized by Franchisor, you must promptly notify Franchisor and provide Franchisor with
  all information regarding the new concept, process, or improvement, all of which will automatically become the
  property of Franchisor and its Affiliates, and which Franchisor and its Affiliates may incorporate into the System
  without any payment to you. You must promptly take, at your expense, all actions deemed necessary or desirable
  by Franchisor to vest in Franchisor the ownership of such concepts, processes, or improvements.
  11.      PERFORMANCE REQUIREMENTS
  A.      Best Efforts.
           Your Designated Manager (see Section 11.K below) must use full time and best efforts in the operation
  of the Franchised Business and must personally supervise the day-to-day operation of the Franchised Business.
  B.       Standards, Specifications and Procedures.
          You agree to comply with all System specifications, standards, and operating procedures (whether
  contained in the Manual or any other written communication) relating to the appearance, function, cleanliness,
  and operation of an URBAN AIR ADVENTURE PARK Franchised Business including, without limitation: (1)
  type, quality, taste, weight, dimensions, uniformity, pricing, and sale of all products sold at the Franchised
  Business; (2) sales and marketing procedures and customer service; (3) advertising and promotional programs;


  URBAN AIR ADVENTURE PARK                                 12
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 20 of 68 PageID: 606



  (4) layout, décor, and color scheme of the Franchised Business; (5) appearance and dress of employees; (6)
  safety, maintenance, appearance, cleanliness, sanitation, standards of service, and operation of the Franchised
  Business; (7) submission of requests for approval of brands of products, supplies, and suppliers; (8) use and
  illumination of signs, posters, displays, standard formats, and similar items; (9) use of audio equipment and type
  and decibel levels of music; (10) use of video equipment and type and decibel level of television broadcasts
  (including closed captioning requirements); (11) types of fixtures, furnishings, equipment, small wares, and
  packaging; and (12) the make, type, location, and decibel level of any game, entertainment, or vending machine.
  Mandatory specifications, standards, and operating procedures, including upgraded or additional equipment, that
  Franchisor prescribes from time-to-time in the Manual or otherwise communicates to you shall constitute
  provisions of this Agreement as if fully set forth in this Agreement.
           All products, merchandise, advertising materials, furniture, fixtures, equipment, small wares, supplies,
  and stationery used regarding the operation of the Franchised Business must meet Franchisor’s standards and
  specifications, as promulgated from time-to-time. Such specifications may include brand specifications
  (“Approved Brands”), and to the extent that Approved Brands have been identified, you may purchase and use
  only the Approved Brands. Franchisor may from time-to-time modify its specifications, and you shall promptly
  comply with all such modifications.
  C.      Approved Suppliers and Distributors.
          You must purchase from us or from suppliers or distributors we designate (each a “Designated
  Supplier”) all of your requirements for developing, constructing, and operating the Franchised Business
  including, but not limited to: (1) fixtures, furniture, equipment, attractions, signs, items of décor; (2) food,
  beverage, products, uniforms, shirts, and all merchandise and items intended for retail sale (whether or not
  bearing our Proprietary Marks); (3) advertising, point-of-purchase materials, and other printed promotional
  materials; (4) gift certificates and stored value cards; (5) stationery, business cards, contracts, and forms; (6)
  bags, packaging, and supplies bearing the Proprietary Marks; and (7) other products and services that we require.
  You agree to comply with all such requirements.
           Franchisor may, in its sole discretion, enter into supply contracts either for all URBAN AIR Adventure
  Parks or a subset of URBAN AIR Adventure Parks situated within one or more geographic regions (each a
  “Systemwide Supply Contract”). Franchisor may enter into Systemwide Supply Contracts with one or more
  vendors of products, services, or equipment and may require all company-owned and franchised businesses in a
  geographic area to purchase from, use, or sell to such vendors. If Franchisor enters into such Systemwide Supply
  Contracts, then immediately upon notification, you must purchase the specified product, service, or equipment
  only from the designated supplier; provided, however, that if, at the time of such notification, you are already a
  party to a non-terminable supply contract with another vendor or supplier for the designated product, service, or
  equipment, then your obligation to purchase from Franchisor’s designated supplier under the Systemwide Supply
  Contract will not begin until the scheduled expiration or earlier termination of your pre-existing supply contract.
  Franchisor makes no representation that it will enter into any Systemwide Supply Contracts or other exclusive
  supply arrangements or, if it does, that you will not otherwise be able to purchase the same products and/or
  services at a lower price from another supplier. Franchisor may add to, modify, substitute or discontinue
  Systemwide Supply Contracts or exclusive supply arrangements in the exercise of its sole discretion and business
  judgment.
            Franchisor may also establish commissaries and distribution facilities owned and operated by Franchisor
  or its affiliate that Franchisor may deem a Designated Supplier. Franchisor may receive money or other benefits,
  such as rebates or conference sponsorships, from Designated Suppliers based on your purchases; you agree that
  Franchisor has the right to retain and use all such benefits as it deems appropriate, in its sole discretion.
           Franchisor may approve one or more suppliers for any goods or materials and may approve a supplier
  only as to certain goods or materials. Franchisor may concentrate purchases with one or more suppliers or
  distributors to obtain lower prices and the best advertising support and services for any group of URBAN AIR
  Adventure Parks or any other facilities franchised or operated by Franchisor or its Affiliates. Approval of a
  supplier may be conditioned on requirements relating to the frequency of delivery, reporting capabilities,



  URBAN AIR ADVENTURE PARK                                13
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 21 of 68 PageID: 607



  standards of service, including prompt attention to complaints, or other criteria, and concentration of purchases,
  as set forth above, and may be temporary pending a further evaluation of such supplier by Franchisor.
           If you propose to purchase from a previously unapproved source, you shall submit to Franchisor a
  written request for such approval or shall request the supplier to submit a written request on its own behalf.
  Franchisor has the right to require, as a condition of its approval, that its representatives be permitted to sample
  the product and inspect the supplier’s facilities, and that such information, specifications, and samples as
  Franchisor reasonably requires be delivered to Franchisor and to an independent, certified laboratory designated
  by Franchisor for testing prior to granting approval. A charge not to exceed the reasonable cost of the inspection
  and the actual cost of the test shall be paid by you. Franchisor will notify you within 120 days of your request
  as to whether you are authorized to purchase such products from that supplier. Franchisor reserves the right, at
  its option, to re-inspect the facilities and products of any such approved supplier and to revoke its approval of
  any supplier upon the suppliers’ failure to meet Franchisor’s criteria for quality and reliability.
  D.      Authorized Products and Services.
           You shall cause the Franchised Business to offer and sell all products and services that Franchisor
  requires, and only products and services that Franchisor approves for sale by URBAN AIR Adventure Parks.
  Franchisor may add, modify, and discontinue authorized products and services at any time, in its sole discretion,
  and you shall promptly comply with all directives. The Franchised Businesses shall begin offering for sale
  additional or modified products, and cease offering discontinued products, within ten (10) days of the date you
  receive written notice of the addition, modification, or discontinuance. All products or services offered for sale
  regarding the Franchised Business shall meet Franchisor’s Standards.
           You shall always maintain an inventory of approved goods and materials sufficient in quality and variety
  to realize the full potential of the Franchised Business. Franchisor may, from time-to-time, conduct market
  research and testing to determine consumer trends and the salability of new products and services. You agree to
  cooperate in these efforts by participating in the URBAN AIR ADVENTURE PARK customer surveys and
  market research programs if requested by Franchisor. All customer surveys and market research programs will
  be at Franchisor’s sole cost and expense, unless you have volunteered to participate in the survey or market
  research and to share your proportionate cost. You may not test any new product or service without Franchisor’s
  prior written consent.
  E.      Computer Systems and Intranet/Extranet Systems.
           You shall acquire and use all cash registers, computer hardware and related accessories, and peripheral
  equipment (“Computer Systems”) that Franchisor prescribes for use by the Franchised Business and may not
  use any cash registers or computer hardware, accessories, or peripheral equipment that Franchisor has not
  approved for your use. Requirements may include, among other things, connection to remote servers, off-site
  electronic repositories, and high-speed Internet connections and service.
           You shall: (1) use any proprietary software programs, system documentation manuals, and other
  proprietary materials provided to you by Franchisor in connection with the operation of the Franchised Business;
  (2) input and maintain in your computer such data and information as Franchisor prescribes in the Manual,
  software programs, documentation, or otherwise; and (3) purchase new or upgraded software programs, system
  documentation manuals, and other proprietary materials at then-current prices whenever Franchisor adopts such
  new or upgraded programs, manuals, and materials system-wide. You shall enter into all software license
  agreements, “terms of use” agreements, and software maintenance agreements, in the form and manner
  Franchisor prescribes, and pay all fees charged by third party software and software service providers thereunder.
  In addition, Franchisor has the right to charge, and you agree to pay, a technology fee (“Technology Fee”) in
  the amount specified in the Summary Page.
          You acknowledge that Franchisor may independently access from a remote location, at any time, all
  information input to, and compiled by, your Computer System or an off-site server, including information
  concerning Gross Sales, purchase orders, inventory and expenditures.
           You acknowledge that technology is ever changing and that, as technology or software is developed in
  the future, Franchisor may, in its sole discretion, require you to: (1) add to your Computer System memory,

  URBAN AIR ADVENTURE PARK                                 14
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 22 of 68 PageID: 608



  ports, and other accessories or peripheral equipment, or additional, new, or substitute software; (2) replace,
  update or upgrade your Computer System, including but not limited to computer hardware components and
  software applications as Franchisor prescribes, but not to exceed three times per calendar year.
          To ensure full operational efficiency, you agree to keep your Computer System in good maintenance
  and repair and to make additions, changes, modifications, substitutions, and replacements to your computer
  hardware, accessories and peripherals, software, telephone and power lines, high speed Internet connections, and
  other computer-related facilities as directed by Franchisor. Upon termination or expiration of this Agreement,
  all computer software, disks, tapes, and other magnetic storage media shall be returned to Franchisor in good
  operating condition, excepting normal wear and tear.
           Franchisor may, at its option, establish and maintain an intranet or extranet system through which
  members of the URBAN AIR ADVENTURE PARK franchise network may communicate, and through which
  Franchisor may disseminate updates to the Manual and other Confidential Information. Franchisor will have no
  obligation to establish or to maintain the intranet indefinitely and may dismantle it at any time without liability
  to you. Franchisor may establish policies and procedures for the intranet’s use. Franchisor expects to adopt and
  adhere to a reasonable privacy policy. However, you acknowledge that, as administrator of the intranet,
  Franchisor can technically access and view any communication that anyone posts on the intranet. You further
  acknowledge that the intranet facility and all communications that are posted to it will become Franchisor’s
  property, free of any claims of privacy or privilege that you or any other individual may assert. If you fail to pay
  when due any amount payable to Franchisor under this Agreement, or if you fail to comply with any policy or
  procedure governing the intranet, Franchisor may suspend your access to any chat room, bulletin board, listserv,
  or similar feature the intranet includes until you fully cure the breach.
  F.      Non-Cash Payment Systems.
           Within a reasonable period following Franchisor’s request, you shall accept debit cards, credit cards,
  stored value cards, or other non-cash systems specified by Franchisor to enable customers to purchase authorized
  products, and you shall obtain all necessary hardware and/or software used in connection with these non-cash
  systems. The parties acknowledge and agree that protection of customer privacy and credit card information is
  necessary to protect the goodwill of businesses operating under the Proprietary Marks and System. Accordingly,
  you shall cause the Franchised Business to meet or exceed, at all times, all applicable security standards
  developed by the Payment Card Industry Standards Council or its successor and other regulations and industry
  standards applicable to the protection of customer privacy and credit card information. You are solely responsible
  for your own education concerning these regulations and standards and for achieving and maintaining applicable
  compliance certifications. You shall defend, indemnify, and hold Franchisor harmless from and against all claims
  arising out of or related to your violation of the provisions of this Section 11.F.
  G.      Franchisor Inspections.
           Franchisor or its designees shall have the right at any reasonable time and without prior notice to you
  to: (1) inspect the Franchised Business premises; (2) observe, photograph, and record the operation of the
  Franchised Business for such consecutive or intermittent periods as Franchisor deems necessary; (3) interview
  Franchised Business personnel; (4) interview customers; and (5) inspect and copy any books, records, and
  documents relating to the operation of the Franchised Business or, upon request of Franchisor or its designee,
  require you to send copies thereof to Franchisor or its designee. You shall present to your customers those
  evaluation forms as are periodically prescribed by Franchisor and shall participate and ask your customers to
  participate in any surveys performed by or on behalf of Franchisor as Franchisor may direct.
           You agree to cooperate fully with Franchisor or its designee regarding any such inspection,
  observations, recordings, product removal, and interviews. You shall take all necessary steps to immediately
  correct any deficiencies detected during these inspections including, without limitation, ceasing further sales of
  unauthorized items and ceasing further use of any equipment, advertising materials, or supplies that do not
  conform to the standards and requirements promulgated by Franchisor from time-to-time. Franchisor shall have
  the right to develop and implement a grading system for inspections and, to the extent such a system is
  implemented, if the Franchised Business fails to achieve a passing score on any inspection, Franchisor may
  require your Key Personnel and other Franchised Business personnel to attend and participate in such additional

  URBAN AIR ADVENTURE PARK                                 15
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 23 of 68 PageID: 609



  training as Franchisor deems appropriate. If the Franchised Business fails to achieve a passing score on any two
  consecutive inspections or if the Franchised Business fails to achieve a passing score three or more times in any
  12-month period, Franchisor may terminate this Agreement in accordance with Article 18.
           These inspections may take the forms of quality assurance inspections and mystery shops. To the extent
  Franchisor engages a third-party service for conducting quality assurance inspections and mystery shops, you
  must reimburse Franchisor its actual costs incurred in connection with inspections and mystery shops conducted
  at your Franchised Business. At Franchisor’s request, Franchisor may require you to pay these amounts directly
  to the applicable services provider.
  H.      Upkeep of the Franchised Business.
           You shall continuously operate the Franchised Business and shall, at all times and at your sole expense,
  maintain in first class condition and repair (subject to normal wear and tear), in good working order, in
  accordance with the requirements of the System, and in compliance with all applicable laws and regulations, the
  interior and exterior of the Franchised Business premises, including, without limitation, all furniture, fixtures,
  equipment, furnishings, floor coverings, interior and exterior signage, interior and exterior finishes, and interior
  and exterior lighting. You shall promptly and diligently perform all necessary maintenance, repairs, and
  replacements to the Franchised Business premises as Franchisor may prescribe from time-to-time including
  periodic interior painting and replacement of obsolete or worn out signage, floor coverings, furnishings,
  equipment, and décor.
  I.      Franchised Business Operations.
           You shall cause the Franchised Business to be open and operating on the days and during the hours that
  Franchisor designates, subject to applicable lease and local law or licensing limitations. You shall operate and
  maintain the Franchised Business in conformity with the highest ethical standards and sound business practices
  and in a manner that will enhance the goodwill associated with the Proprietary Marks.
  J.      Management and Personnel.
           You shall employ a sufficient number of qualified, competent individuals to satisfy the demand for
  products and services offered by the Franchised Business. You shall hire all employees of the Franchised
  Business and be exclusively responsible for the terms of their employment and compensation, and for the proper
  training of such employees in the operation of the Franchised Business, in human resources and customer
  relations. You shall employ only suitable individuals of good character and reputation who will always conduct
  themselves in a competent and courteous manner in accordance with the image and reputation of URBAN AIR
  ADVENTURE PARK and the System and, while on duty, each employee shall comply with the dress attire,
  personal appearance and hygiene standards set forth in the Manual. You shall use best efforts to ensure that your
  employees maintain a neat and clean appearance and render competent and courteous service to all customers
  and are courteous and respectful to fellow employees. The parties acknowledge and agree that these requirements
  are necessary to preserve the goodwill identified by the Proprietary Marks. The parties further acknowledge and
  agree that Franchisor neither dictates nor controls labor or employment matters for you or your employees. You
  are exclusively responsible for labor and employment-related matters and decisions related to the Franchised
  Business, including, but not limited to, hiring, promoting, and compensating personnel, for determining the
  number of jobs offered or job vacancies to be filled, for determining and changing employee wages and benefits
  and work hours, and for disciplining and discharging your employees. You are exclusively responsible for labor
  relations with your employees. We do not require you to implement any employment-related policies or
  procedures or security-related policies or procedures that we (at our option) may make available to you in the
  Operations Manual or otherwise for your optional use. You shall determine to what extent, if any, these policies
  and procedures may be applicable to your operations at the Franchised Business. YOU SHALL DEFEND AND
  INDEMNIFY FRANCHISOR AND ITS INDEMNITIES (AS DEFINED IN SECTION 20.B BELOW)
  AGAINST ANY AND ALL PROCEEDINGS, CLAIMS, INVESTIGATIONS, AND CAUSES OF
  ACTION INSTITUTED BY YOUR EMPLOYEES OR BY OTHERS THAT ARISE FROM YOUR
  EMPLOYMENT PRACTICES.




  URBAN AIR ADVENTURE PARK                                 16
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 24 of 68 PageID: 610



  K.       Designated Manager.
           You shall designate and retain an individual to serve as your Designated Manager. The Designated
  Manager as of the date of this Agreement is identified in Attachment C to this Agreement. Unless waived in
  writing by Franchisor, the Designated Manager shall meet all of the following qualifications:
           (1)     He or she, at all times, shall have full control over the day-to-day activities and operations of
  the Franchised Business and shall devote full time and best efforts to supervising the operation of the Franchised
  Business (and any other URBAN AIR Adventure Parks that you own and operate pursuant to a franchise
  agreement with Franchisor) and shall not engage in any other business or activity, directly or indirectly, that
  requires substantial management responsibility or time commitment;
          (2)     He or she shall successfully complete the initial training program and any additional training
  required by Franchisor; and
           (3)      Franchisor shall have approved him or her as meeting its then-current Standards for such
  position, and not have later withdrawn such approval.
          If the Designated Manager ceases to serve in, or no longer qualifies for such position, you shall designate
  another qualified person to serve as your Designated Manager within 30 days. Your proposed replacement
  Designated Manager must successfully complete the initial training program and execute a Confidentiality and
  Noncompete Agreement in the form prescribed by Franchisor before assuming Designated Manager
  responsibilities.
  L.      Signs and Logos.
           Subject to any applicable local ordinances, you shall prominently display at the Franchised Business
  premises such interior and exterior signs, logos, and advertising of such nature, form, color, number, location,
  and size, and containing the content and information that Franchisor may from time-to-time direct. You shall
  not display in or about the Franchised Business premises or otherwise regarding the Proprietary Marks any
  unauthorized sign, logo, or advertising media of any kind.
  M.      Entertainment Equipment.
           You shall not permit to be installed at the Franchised Business premises any juke box, vending or game
  machine, gum machine, game, ride, gambling or lottery device, coin or token operated machine, or any other
  music, film, or video device not authorized by Franchisor.
  N.      Compliance with Laws and Good Business Practices.
           You shall secure and maintain in full force in your name and at your expense all required licenses,
  permits, and certifications relating to the operation of the Franchised Business. You shall operate the Franchised
  Business in full compliance with all applicable laws, ordinances, and regulations including, without limitation,
  all laws or regulations governing or relating to immigration and discrimination, occupational hazards,
  employment laws (including, without limitation, workers’ compensation insurance, unemployment insurance,
  and the withholding and payment of federal and state income taxes and social security taxes) and the payment
  of sales taxes. All advertising and promotion for the Franchised Business shall be completely factual and shall
  conform to the highest standards of ethical advertising. In all dealings with the Franchised Business’ customers,
  suppliers, and the public, you shall adhere to the highest standards of honesty, integrity, fair dealing, and ethical
  conduct. You shall refrain from any business or advertising practices that may be injurious to the good will
  associated with the Proprietary Marks or to the business of the URBAN AIR ADVENTURE PARK Brand,
  Franchisor or its Affiliates, the System, or other System franchisees.
           You shall notify Franchisor in writing within five days after the commencement of: (1) any action, suit,
  or proceeding, or the issuance of any order, writ, injunction, award, or decree of any court, agency, or other
  governmental instrumentality, which may adversely affect the operation of the Franchised Business or your
  financial condition; or (2) any notice of violation of any law, ordinance, or regulation relating to health or
  sanitation at the Franchised Business.



  URBAN AIR ADVENTURE PARK                                 17
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 25 of 68 PageID: 611



  O.      Payment of Taxes and Other Indebtedness.
          You shall promptly pay, when due, all taxes levied or assessed by any federal, state, or local tax authority
  and any and all other indebtedness incurred by you in the operation of the Franchised Business. In the event of
  any bona fide dispute as to liability for taxes assessed or other indebtedness, you may contest the validity or the
  amount of the tax or indebtedness in accordance with procedures of the taxing authority or applicable law;
  provided, however, in no event shall you permit a tax sale or seizure by levy of execution or similar writ or
  warrant, or attachment by a creditor, to occur against the premises of the Franchised Business or any
  improvements thereon.
  12.      ORGANIZATION OF THE FRANCHISEE
  A.      Representations.
           If you are a Business Entity, you make the following representations and warranties: (1) the Business
  Entity is duly organized and validly existing under the laws of the state of its formation; (2) it is qualified to do
  business in the state or states in which the Franchised Business is located; (3) execution of this Agreement and
  the development and operation of the Franchised Business is permitted by its governing documents; and (4)
  unless waived in writing by Franchisor, its charter documents and its governing documents shall at all times
  provide that the activities of the Business Entity are limited exclusively to the development and operation of a
  single URBAN AIR Adventure Park.
           If you are an individual, or a partnership comprised solely of individuals, you make the following
  additional representations and warranties: (1) each individual has executed this Agreement; (2) each individual
  shall be jointly and severally bound by, and personally liable for the timely and complete performance and a
  breach of, each and every provision of this Agreement; and (3) notwithstanding any transfer for convenience of
  ownership pursuant to Article 17 of this Agreement, each individual shall continue to be jointly and severally
  bound by, and personally liable for the timely and complete performance and a breach of, each and every
  provision of this Agreement.
  B.      Governing Documents.
           If you are a corporation, copies of your Articles of Incorporation, bylaws, other governing documents,
  and any amendments, including the resolution of the Board of Directors authorizing entry into and performance
  of this Agreement, and all shareholder agreements, including buy/sell agreements, must be furnished to
  Franchisor. If you are a limited liability company, copies of your Articles of Organization, operating agreement,
  other governing documents and any amendments, including the resolution of the Managers authorizing entry
  into and performance of this Agreement, and all agreements, including buy/sell agreements, among the members
  must be furnished to Franchisor. If you are a general or limited partnership, copies of your written partnership
  agreement, other governing documents and any amendments, as well as all agreements, including buy/sell
  agreements, among the partners must be furnished to Franchisor, in addition to evidence of consent or approval
  of the entry into and performance of this Agreement by the requisite number or percentage of partners, if that
  approval or consent is required by your written partnership agreement or applicable law. When any of these
  governing documents are modified or changed, you must promptly provide copies of the modifying documents
  to Franchisor.
  C.      Ownership Interests.
            If you are a Business Entity, you represent that all of your equity interests are owned as set forth on
  Attachment C to this Agreement. In addition, if you are a corporation, you shall maintain a current list of all
  owners of record and all beneficial owners of any class of voting securities of the corporation (and the number
  of shares owned by each). If you are a limited liability company, you shall maintain a current list of all members
  (and the percentage membership interest of each member). If you are a partnership, you shall maintain a current
  list of all owners of an interest in the partnership (and the percentage ownership interest of each general and
  limited partner). You shall comply with Article 17 of this Agreement prior to any change in ownership interests
  and shall execute any necessary addenda to Attachment C as changes occur to ensure the information contained
  in Attachment C is true, accurate, and complete at all times.


  URBAN AIR ADVENTURE PARK                                 18
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 26 of 68 PageID: 612



  D.       Restrictive Legend.
            If you are a corporation, you shall maintain stop-transfer instructions against the transfer on your records
  of any voting securities, and each stock certificate of the corporation shall have conspicuously endorsed upon its
  face the following statement: “Any assignment or transfer of this stock is subject to the restrictions imposed on
  assignment by the URBAN AIR ADVENTURE PARK Franchise Agreement(s) to which the corporation is a
  party.” If you are a limited liability company, each membership or management certificate or other evidence of
  interest in the limited liability company shall have conspicuously endorsed upon its face the following statement:
  “Any assignment or transfer of an interest in this limited liability company is subject to the restrictions imposed
  on assignment by URBAN AIR ADVENTURE PARK Franchise Agreement(s) to which the limited liability
  company is a party.” If you are a partnership, your written partnership agreement shall provide that ownership
  of an interest in the partnership is held subject to, and that further assignment or transfer is subject to, all
  restrictions imposed on assignment by this Agreement.
  E.       Guarantees.
           If you are a Business Entity, each Owner (and if you are a limited partnership, each of your general
  partner’s Owners) shall execute the Undertaking and Guaranty attached hereto as Attachment D.
  13.      PROPRIETARY MARKS AND COPYRIGHTED WORKS
  A.       Acknowledgments.
            You expressly understand and acknowledge that: (1) as between you and Franchisor, Franchisor is the
  exclusive owner of all right, title, and interest in and to the Proprietary Marks (and all goodwill symbolized by
  them) and the Copyrighted Works; (2) the Proprietary Marks are valid and serve to identify the System and those
  who are licensed to operate a Franchised Business in accordance with the System; (3) your use of the Proprietary
  Marks and Copyrighted Works pursuant to this Agreement does not give you any ownership interest or other
  interest in or to them, except the nonexclusive license to use them in accordance with this Agreement and the
  Standards; (4) any and all goodwill arising from your use of the Proprietary Marks and/or the System shall inure
  solely and exclusively to Franchisor’s benefit, and upon expiration or termination of this Agreement, no
  monetary amount shall be assigned as attributable to any goodwill associated with your use of the System or the
  Proprietary Marks; (5) the license and rights to use the Proprietary Marks and Copyrighted Works granted
  hereunder to you are nonexclusive; (6) Franchisor may itself use, and grant franchises and licenses to others to
  use, the Proprietary Marks, Copyrighted Works, and the System; (7) Franchisor may establish, develop and
  franchise other systems, different from the System licensed to you herein, without offering or providing you any
  rights in, to, or under such other systems; and (8) Franchisor may add to, eliminate, modify, supplement, or
  otherwise change, in whole or in part, any aspect of the Proprietary Marks or Copyrighted Works.
  B.       Modification of the Proprietary Marks and Copyrighted Works.
           Franchisor reserves the right to add to, eliminate, modify, supplement, or otherwise change any of the
  Proprietary Marks and Copyrighted Works, in whole or in part. You must promptly take all actions necessary
  to adopt all new and modified Proprietary Marks and/or Copyrighted Works and discontinue using obsolete
  Proprietary Marks and/or Copyrighted Works which may include, among other things, acquiring and installing,
  at your expense, new interior and exterior signage and graphics.
  C.       Use of the Proprietary Marks and Copyrighted Works.
           You shall use only the Proprietary Marks and Copyrighted Works designated by Franchisor and shall
  use them only in connection with the operation and promotion of the Franchised Business and in the manner
  required or authorized and permitted by Franchisor. Your right to use the Proprietary Marks and Copyrighted
  Works is limited to the uses authorized under this Agreement and in the Manual, and any unauthorized use
  thereof shall constitute an infringement of Franchisor’s rights and grounds for termination of this Agreement.
            You shall not use the Proprietary Marks as part of your Business Entity or other legal name. You shall
  comply with all requirements of Franchisor’s and applicable state and local laws concerning use and registration
  of fictitious and assumed names and shall execute any documents deemed necessary by Franchisor or its counsel
  to obtain protection for the Proprietary Marks or to maintain their continued validity and enforceability.

  URBAN AIR ADVENTURE PARK                                 19
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 27 of 68 PageID: 613



  D.      Internet and Social Media Usage.
           You may not cause or allow all or any recognizable portion of the Proprietary Marks to be used or
  displayed as all or part of an e-mail address, Internet domain name, uniform resource locator (“URL”), or meta-
  tag, or in connection with any Internet home page, web site, mobile channels, or any other Internet-related
  activity without Franchisor’s express written consent, and then only in a manner and in accordance with the
  procedures, standards and specifications that Franchisor establishes. This prohibition includes use of the
  Proprietary Marks or any derivative of the Proprietary Marks as part of in the registration of any user name on
  any gaming website or social networking website including, but not limited to, FACEBOOK, LINKEDIN,
  FOURSQUARE, YELP, URBANSPOON, or TWITTER. Our social media and networking policies will be
  provided to you in the Manual, and may be modified, amended, or terminated by us at any time.
  E.      Assignment of Rights.
           To the extent that you or any Owner creates any derivative work based on the Proprietary Marks or
  Copyrighted Works (“Derivative Works”), you and each such Owner hereby permanently and irrevocably
  assigns to Franchisor all rights, interests, and ownership (including intellectual property rights and interests) in
  and to the Derivative Works, and agree to execute such further assignments as Franchisor may request. The
  term “Derivative Works” shall be interpreted to include, without limitation: any and all of the following which
  is developed by you, or on your behalf, if developed in whole or in part in connection with your Franchised
  Business: all products or services; all variations, modifications and/or improvements on products or services;
  your means, manner and style of offering and selling products and services; management techniques or protocols
  you may develop (or have developed on your behalf); all sales, marketing, advertising, and promotional
  programs, campaigns, or materials developed by you or on your behalf; and, all other intellectual property
  developed by you or on behalf of your Franchised Business.
           Franchisor may authorize itself, its affiliates, and other Franchised Businesses to use and exploit any
  such rights assigned by this Section 13.E. The sole consideration for your assignment to Franchisor of the
  foregoing rights shall be Franchisor’s grant of the Franchise conferred to you under this Agreement. You and
  each Owner shall take all actions and sign all documents necessary to give effect to the purpose and intent of
  this Section 13.E. You and each Owner irrevocably appoint Franchisor as true and lawful attorney-in-fact for
  you and each Owner and authorize Franchisor to take such actions and to execute, acknowledge, and deliver all
  such documents as may from time-to-time be necessary to convey to Franchisor all rights granted herein.
  F.      Infringement; Notice of Claims.
           If you become aware of any infringement of the Proprietary Marks or Copyrighted Works or if your use
  of the Proprietary Marks or Copyrighted Works is challenged by a third party, then you must immediately notify
  Franchisor. Franchisor shall have the exclusive right to take whatever action it deems appropriate. If Franchisor
  or its Affiliate undertakes the defense or prosecution of any litigation pertaining to any of the Proprietary Marks
  or other intellectual property, you must sign all documents and perform such acts and things as, in the opinion
  of Franchisor’s counsel, may be necessary to carry out such defense or prosecution. If it becomes advisable at
  any time in the sole discretion of Franchisor to modify or discontinue the use of any Mark or Copyrighted Works,
  or to substitute a new mark or graphic for any Mark or Copyrighted Work, as applicable, you must promptly
  comply, at your expense (which may include the cost of replacement signage and/or trade dress), with such
  modifications, discontinuances, or substitutions within 60 days following your receipt of written notice of the
  change.
  G.      Remedies and Enforcement.
           You acknowledge that in addition to any remedies available to Franchisor under this Agreement, you
  agree to pay all court costs and reasonable attorneys’ fees incurred by Franchisor in obtaining specific
  performance of, a temporary restraining order and/or an injunction against violation of the provisions of this
  Article 13.




  URBAN AIR ADVENTURE PARK                                 20
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 28 of 68 PageID: 614



  14.      CONFIDENTIALITY OBLIGATIONS AND RESTRICTIVE COVENANTS
  A.      Confidential Information.
           You and each Owner acknowledge that all Confidential Information belongs exclusively to Franchisor.
  You and each Owner agree to use and permit the use of the Confidential Information only in connection with
  the operation of your Franchised Business, to maintain the confidentiality of all Confidential Information, to not
  duplicate any materials containing Confidential Information. You and each Owner further agree that you will
  not at any time, during the term of this Agreement or after expiration or earlier termination of this Agreement:
  (1) divulge any Confidential Information to anyone, except to other franchisees, your employees having a need
  to know, and your professional advisors having a need to know; (2) divulge or use any Confidential Information
  for the benefit of yourself, your owners, or any third party (including any person, business entity, or enterprise
  of any type or nature), except in the operation of your Franchised Business, and then only in strict compliance
  with the Manual and System; or (3) directly or indirectly imitate, duplicate, or “reverse engineer” any of our
  Confidential Information, or aid any third party in such actions.
           Upon the expiration or earlier termination of this Agreement, you will return to Franchisor all
  Confidential Information which is then in your possession, including, without limitation, customer lists and
  records, all training materials and other instructional content, all financial and non-financial books and records,
  the Manual and any supplements to the Manual, and all computer databases, software, and manual. Franchisor
  reserves the right, upon its specific written request, to require you to destroy all or certain such Confidential
  Information and to certify such destruction to Franchisor. You specifically acknowledge that all customer lists
  or information adduced by your Franchised Business is not your property, but is Franchisor’s property, and you
  further agree to never contend otherwise.
          You shall cause your Designated Manager and any employee with access to Confidential Information,
  including information contained in the Manuals, to sign a confidentiality agreement in a form prescribed by
  Franchisor, which identifies Franchisor as a third-party beneficiary of such agreement and gives Franchisor
  independent rights of enforcement.
          The provisions of this Section 14.A will survive expiration or termination of this Agreement.
  B.      Covenants of the Franchisee.
          You acknowledge that you and your Owners will receive valuable specialized training and Confidential
  Information, including, without limitation, information regarding the operational, sales, promotional, and
  marketing methods and techniques and trade secrets of Franchisor and the System.
          You covenant and agree that during the term of this Agreement, you will not, either directly or indirectly,
  for yourself, or through, on behalf of, or in conjunction with any person, or legal entity:
                   (1)     Divert or attempt to divert any present or prospective customer of any URBAN AIR
          Adventure Park to any Competitive Business, by direct or indirect inducement or otherwise, or do or
          perform, directly or indirectly, any other act that is harmful, injurious, or prejudicial to the goodwill
          associated with the Proprietary Marks and the System;
                  (2)      Employ or seek to employ any person who is or has within the previous 60 days been
          employed by Franchisor or an Affiliate of Franchisor, or otherwise directly or indirectly induce such
          person to leave his or her employment; or
                   (3)     Own, maintain, advise, operate, engage in, be employed by, make loans to, invest in,
          provide any assistance to, or have any interest in (as owner or otherwise) or relationship or association
          with, any Competitive Business other than an URBAN AIR Adventure Park operated by you or your
          Affiliates pursuant to a then-currently effective Franchise Agreement with Franchisor, at any location
          within the United States, its territories or commonwealths, or any other country, province, state, or
          geographic area in which Franchisor or its Affiliates have used, sought registration of, or registered the
          Proprietary Marks or similar marks, or have operated or licensed others to operate a business under the
          System or the Proprietary Marks or similar marks; provided that such restriction shall not apply to less
          than a 5% beneficial interest in any publicly traded corporation.

  URBAN AIR ADVENTURE PARK                                21
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 29 of 68 PageID: 615



           You further covenant and agree that for a two-year continuous and uninterrupted period (which shall be
  tolled during any period of noncompliance) commencing upon expiration or termination of this Agreement,
  regardless of the reason for termination, you will not, either directly or indirectly, for yourself, or through, on
  behalf of, or in conjunction with any person, or legal entity:
                    (1)     Divert or attempt to divert any present or prospective customer of any URBAN AIR
           Adventure Park to any Competitive Business, by direct or indirect inducement or otherwise, or do or
           perform, directly or indirectly, any other act that is harmful, injurious, or prejudicial to the goodwill
           associated with the Proprietary Marks and the System;
                   (2)      Employ or seek to employ any person who is or has within the previous 60 days been
           employed by Franchisor or an Affiliate of Franchisor, or otherwise directly or indirectly induce such
           person to leave his or her employment; or
                     (3)        Own, maintain, advise, operate, engage in, be employed by, make loans to, invest in,
           provide any assistance to, or have any interest in (as owner or otherwise) or relationship or association
           with, any Competitive Business other than an URBAN AIR Adventure Park operated by you or your
           Affiliates pursuant to a then-currently effective Franchise Agreement with Franchisor, at any location
           that (i) is, or is intended to be, located at the location of any former URBAN AIR Adventure Park; (ii)
           is within a 25-mile radius of your former Franchised Business location; or (iii) is within a 25-mile radius
           of any other URBAN AIR Adventure Park in existence or under development at the time of such
           termination or transfer.
  C.       Covenants of the Franchisee’s Owners.
          During the term of this Agreement, your Owners will not, either directly or indirectly, for themselves,
  or through, on behalf of, or in conjunction with any person, or legal entity:
                    (1) Divert or attempt to divert any present or prospective customer of any URBAN AIR
           Adventure Park to any Competitive Business, by direct or indirect inducement or otherwise, or do or
           perform, directly or indirectly, any other act that is harmful, injurious, or prejudicial to the goodwill
           associated with the Proprietary Marks and the System;
                   (2) Employ or seek to employ any person who is or has within the previous 60 days been
           employed by Franchisor or an Affiliate of Franchisor, or otherwise directly or indirectly induce such
           person to leave his or her employment; or
                    (3) Own, maintain, advise, operate, engage in, be employed by, make loans to, invest in,
           provide any assistance to, or have any interest in (as owner or otherwise) or relationship or association
           with, any Competitive Business other than an URBAN AIR Adventure Park operated by you or your
           Affiliates pursuant to a then-currently effective Franchise Agreement with Franchisor, at any location
           within the United States, its territories or commonwealths, or any other country, province, state, or
           geographic area in which Franchisor or its Affiliates have used, sought registration of, or registered the
           Proprietary Marks or similar marks, or have operated or licensed others to operate a business under the
           System or the Proprietary Marks or similar marks; provided that such restriction shall not apply to less
           than a 5% beneficial interest in any publicly traded corporation.
            For a two-year continuous and uninterrupted period (which shall be tolled during any period of
  noncompliance) commencing upon the earlier of (i) expiration or termination of this Agreement, regardless of
  the cause for termination, (ii) dissolution of the franchisee entity, or (iii) the transfer or redemption of an Owner’s
  interest in the franchisee entity, your Owners will not, either directly or indirectly, for themselves, or through,
  on behalf of, or in conjunction with any person, or legal entity:
                    (1) Divert or attempt to divert any present or prospective customer of any URBAN AIR
           Adventure Park to any Competitive Business, by direct or indirect inducement or otherwise, or do or
           perform, directly or indirectly, any other act that is harmful, injurious, or prejudicial to the goodwill
           associated with the Proprietary Marks and the System;



  URBAN AIR ADVENTURE PARK                                  22
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 30 of 68 PageID: 616



                  (2) Employ or seek to employ any person who is or has within the previous 60 days been
          employed by Franchisor or an Affiliate of Franchisor, or otherwise directly or indirectly induce such
          person to leave his or her employment; or
                    (3) Own, maintain, advise, operate, engage in, be employed by, make loans to, invest in,
          provide any assistance to, or have any interest in (as owner or otherwise) or relationship or association
          with, any Competitive Business other than an URBAN AIR Adventure Park operated by you or your
          Affiliates pursuant to a then-currently effective Franchise Agreement with Franchisor, at any location
          that (i) is, or is intended to be, located at the location of any former URBAN AIR Adventure Park; (ii)
          is within a 25-mile radius of your former Franchised Business location; or (iii) is within a 25-mile radius
          of any other URBAN AIR Adventure Park operating under the System and Proprietary Marks in
          existence or under development at the time of such termination or transfer.
           At Franchisor’s request, each Owner shall execute a separate agreement containing the terms contained
  in this Section 14.C.
  D.      Reformation and Reduction of Scope of Covenants.
            If all or any portion of any covenant contained in this Article 14 is held to be unreasonable or
  unenforceable by a court or agency having valid jurisdiction in an un-appealed final decision to which Franchisor
  or its Affiliate is a party, you and the Owners will be bound by any lesser covenant subsumed within the terms
  of such covenant that imposes the maximum duty permitted by law, as if the resulting covenant were separately
  stated in and made a part of this Article 14. Notwithstanding the foregoing, Franchisor has the unilateral right,
  in its sole and absolute discretion, to reduce the scope of any covenant set forth in this Article 14, or any portion
  thereof, which reduction will become effective immediately upon delivery of notice of the reduction.
  E.      Acknowledgments.
           The parties and each Owner acknowledge and agree that any claims that you or such Owner may have
  or allege to have against Franchisor shall not constitute a defense to the enforcement of any covenant contained
  in this Article 14.
  F.      No Undue Hardship.
           You and each Owner acknowledge and agree that the covenants set forth in this Article 14 are fair and
  reasonable. You acknowledge and agree that such covenants will not impose any undue hardship on you and
  that you have other considerable skills, experience, and education affording you the opportunity to derive income
  from other endeavors. Each Owner acknowledges and agrees that such covenants will not impose any undue
  hardship on him or her, and that each has other considerable skills, experience, and education affording him or
  her the opportunity to derive income from other endeavors.
  G.      Injunctive Relief.
           You and each Owner acknowledge that the violation of any covenant contained in this Article 14 would
  result in immediate and irreparable injury to Franchisor for which there is no adequate remedy at law. The
  parties acknowledge and agree that, in the event of a violation of any covenant contained in this Article 14,
  Franchisor shall be entitled to seek injunctive relief to restrain such violation in accordance with the usual equity
  principles. The party in violation of any foregoing covenant shall reimburse Franchisor for any costs that it
  incurs (including attorneys’ fees) in connection with enforcement of the provisions contained in this Article 14.
  15.      BRAND DEVELOPMENT; MARKETING
  A.      General Requirements.
            You shall focus your marketing activities within your Protected Area. You may engage in direct
  marketing activities in the Protected Area (even if it is overlapping with another franchisee’s protected area),
  and may engage in direct marketing activities outside your Protected Area, so long as such activities are not
  conducted in another franchisee’s or licensee’s protected area. For purposes of this agreement, “direct marketing
  activities” include, without limitation, personal solicitations, direct mailings, sporting event sponsorships and
  advertising, and school event sponsorships and advertising. “Direct marketing activities” does not include web

  URBAN AIR ADVENTURE PARK                                 23
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 31 of 68 PageID: 617



  site advertising or targeted emails or text messages to existing customers. Franchisor may develop policies and
  procedures that apply to all types of advertising and marketing efforts, including social media advertising, and
  Franchisee shall comply with such policies and procedures.
           All of your promotional and marketing materials shall be presented in a dignified manner and shall
  conform to Franchisor’s standards and specifications related to advertising, marketing, and trademark use. You
  shall submit to Franchisor samples of proposed promotional and marketing materials, and notify Franchisor of
  the intended media, before first publication or use. Franchisor will use good faith efforts to approve or disapprove
  proposed promotional and marketing materials within 10 business days after receipt. You may not use the
  promotional or marketing materials until Franchisor expressly approves the materials and the proposed media.
  Once approved, you may use the materials only in connection with the media for which they were approved.
  Franchisor may disapprove your promotional or marketing materials, or the media for which they were approved,
  at any time, and you must discontinue using any disapproved materials or media upon your receipt of written
  notice of disapproval.
  B.      Grand Opening Advertising.
          You agree to spend at least the Grand Opening Advertising Amount in accordance with the Standards to
  promote the opening of your Franchised Business. All grand opening advertising and promotional materials shall
  be submitted to Franchisor for approval pursuant to Section 15.A, above.
  C.      Advertising Cooperatives.
          Franchisor may, from time-to-time, form local or regional advertising cooperatives (each an
  “Advertising Cooperative”) to pay for the development, placement, and distribution of advertising for the benefit
  of Franchised Businesses located in the geographic region served by the Advertising Cooperative. Any
  Advertising Cooperative established by Franchisor will be operated solely as a conduit for the collection and
  expenditure of Advertising Cooperative fees for the foregoing purposes.
           If Franchisor forms an Advertising Cooperative for the region in which the Franchised Business is
  located, you agree to participate in the Advertising Cooperative pursuant to the terms of this Section 15.C.
            Franchisor shall have the exclusive right to create, dissolve, and merge each Advertising Cooperative
  created, in its discretion, and to create and amend the organizational and governing documents related thereto,
  provided that such documents shall: (1) operate by majority vote, with each URBAN AIR Adventure Park
  (including those owned or managed by Franchisor or its Affiliates) entitled to one vote; (2) entitle Franchisor to
  cast one vote (in addition to any votes it may be entitled to on account of its ownership or operation of URBAN
  AIR Adventure Parks in the area served by the Advertising Cooperative); (3) permit the members of the
  Advertising Cooperative, by majority vote, to determine the amount of required contributions; and (4) provide
  that any funds left in the Cooperative at the time of dissolution shall be returned to the members in proportion
  to their contributions during the 12-month period immediately preceding termination.
          You agree to be bound by all organizational and governing documents created by Franchisor and, at
  Franchisor’s request, shall execute all documents necessary to evidence or affirm your agreement. The
  Advertising Cooperative shall begin operating on a date determined in advance by Franchisor.
           No advertising or promotional plans or materials may be used by the Advertising Cooperative or
  furnished to its members without Franchisor’s prior approval. All advertising plans and materials must conform
  to the Standards and must be submitted to Franchisor for approval according to the procedures set forth in Section
  15.A of this Agreement.
  D.      Restriction Against Internet Advertising.
           You may not establish or maintain a web site or other presence on the World Wide Web portion of the
  Internet, including gaming websites or social networking websites such as, but not limited to, FACEBOOK,
  LINKEDIN, FOURSQUARE, YELP, URBANSPOON, or TWITTER, which reflects any of the Proprietary
  Marks or any of Franchisor’s copyrighted works, that includes the terms “URBAN AIR ADVENTURE PARK”
  as part of its URL or domain name, that otherwise states or suggests your affiliation with URBAN AIR
  ADVENTURE PARK or its franchise system, or that uses or displays any collateral merchandise offered at the

  URBAN AIR ADVENTURE PARK                                 24
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 32 of 68 PageID: 618



  Franchised Business, without Franchisor’s express written consent, and then only in a manner and in accordance
  with the procedures, standards and specifications that Franchisor establishes. Our social media and networking
  policies will be provided to you in the Manual, and may be modified, amended, or terminated by us at any time
  E.       Loyalty Programs, Prize Promotions, and Promotional Literature
           You shall participate in and offer to your customers all customer loyalty and reward programs, and all
  contests, sweepstakes, and other promotions that Franchisor may develop from time-to-time. Franchisor will
  communicate to you in writing the details of each such program and promotion, and you shall promptly display
  all point-of-sale advertising and promotion-related information at such places within the Franchised Business
  premises as Franchisor may designate. You shall purchase and distribute all coupons, clothing, toys, and other
  collateral merchandise (and only the coupons, clothing, toys, and collateral merchandise) designated by
  Franchisor for use in connection with each such program and promotion.
           To the extent that Franchisor develops or authorizes the sale of gift certificates and/or stored value cards,
  you shall acquire and use all computer software and hardware necessary to process their sale and to process
  purchases made using them. All proceeds from the sale of all gift certificates and stored value cards belong
  exclusively to Franchisor, and you shall remit the proceeds of such sales to Franchisor according to the
  procedures that Franchisor prescribes periodically. Franchisor shall reimburse or credit to you (at Franchisor’s
  option) the redeemed value of gift cards and stored value cards accepted as payment for products and services
  sold by the Franchised Business.
           You also shall display at the Franchised Business premises all promotional literature and information
  as Franchisor may reasonable require from time-to-time. This may include, among other things, establishing a
  bulletin board for posting local school and community events and displaying signage or other literature
  containing information about the URBAN AIR ADVENTURE PARK franchise offering.
          You also agree to honor such credit cards, courtesy cards, and other credit devices, programs, and plans
  as may be issued or approved by us from time-to-time. Any reasonable and customary service charges or
  discounts from reimbursements charged on such cards or authorizations will be at your sole expense.
  16.      INSURANCE
  A.       Obligation to Maintain Insurance.
           You shall be responsible for all loss or damage arising from or related to your development and
  operation of the Franchised Business, and for all demands or claims with respect to any loss, liability, personal
  injury, death, property damage, or expense whatsoever occurring upon the premises of, or in connection with
  the development or operation of, the Franchised Business. You shall procure at your expense and maintain in
  full force and effect throughout the term of this Agreement that insurance which you determine is necessary or
  appropriate for liabilities caused by or occurring in connection with the development or operation of the
  Franchised Business, including the minimum coverages described in Section 16.B below. Franchisor, and any
  entity with an insurable interest designated by Franchisor, shall be an additional named insured in such policies
  to the extent each has an insurable interest. Franchisor may, from time-to-time, designate one or more approved
  insurance carriers or brokers, and Franchisee shall comply with such source requirements, to the extent permitted
  by applicable law. Franchisee’s policies must be primary and non-contributory to any insurance that Franchisor
  may carry.
  B.       Minimum Insurance Coverage.
            All insurance policies shall be written by an insurance company or companies satisfactory to Franchisor,
  in compliance with the standards, specifications, coverages, and limits set forth in the Manual or other written
  directives. Such policy or policies shall include, at a minimum, the following types of coverages, with minimum
  limits prescribed by Franchisor: comprehensive general liability insurance, including broad form contractual
  liability; employment practices liability insurance; crime policy, liquor liability, if offered for sale in connection
  with the Franchised Business or at the Approved Location; personal injury; advertising injury; completed
  operations; products liability and fire damage coverage; “all risks” property insurance and tenant’s liability
  coverage, including coverage for fire, vandalism, and malicious mischief; personal property coverage;


  URBAN AIR ADVENTURE PARK                                 25
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 33 of 68 PageID: 619



  automobile liability coverage for owned and non-owned vehicles; workers’ compensation insurance; spoilage
  and business interruption insurance; such insurance as may be required by the landlord of the Franchised
  Business premises; and such insurance as necessary to provide coverage under the indemnity provisions set forth
  in Section 20.B below. In connection with any construction, renovation, refurbishment, or remodeling of the
  Franchised Business, you also shall maintain Builder’s All Risks insurance, and in connection with new
  construction or substantial renovation, refurbishment, or remodeling of the Franchised Business premises, you
  shall maintain performance and completion bonds in forms and amounts, and written by carrier(s), reasonably
  satisfactory to Franchisor. With respect to the insurance required herein, you must maintain the following limits
  of liability and endorsements, as applicable:

       Limits of Liability   Description

               $1,000,000    Per Occurrence
               $2,000,000    Annual Aggregate, Other Than Products
               $2,000,000    Annual Aggregate, Products and Completed Operations
               $1,000,000    Personal and Advertising Injury Aggregate
                $100,000     Tenants Legal Liability for damage to the part of the premises you occupy
                Excluded     Medical Expense Each Claim
               $1,000,000    Employee Benefits Liability Annual Aggregate – Retro 12/15/2014
               $1,000,000    Hired and Non-Owned Auto Liability
                             Employment Practices Liability including an endorsement to include defense costs for
               $1,000,000    Franchisor as co-defendants in the event of an EPL claim.
                  $25,000    Crime Policy with $25,000 limit for third party and employee theft

           Franchisor shall have the right to establish and modify the minimum required coverages and to require
  different or additional kinds of insurance to reflect inflation, changes in standards of liability, higher damage
  awards, or other relevant changes in circumstances. All insurance requirements will be communicated to you
  via the Manual. You shall receive written notice of any modifications to the insurance requirements and shall
  take prompt action to secure the additional coverage or higher policy limits. All such insurance policies shall
  include a waiver of subrogation in favor of Franchisor and its Affiliates, and their respective officers, directors,
  shareholders, partners, members, agents, representatives, independent contractors, servants, and employees.
          You acknowledge that Franchisor’s minimum insurance requirements do not constitute advice or a
  representation that such coverages are necessary or adequate to protect you from losses in connection with the
  Franchised Business. Nothing in this Agreement prevents or restricts you from acquiring and maintaining
  insurance with higher policy limits or lower deductibles than Franchisor requires.
  C.        Insurance Policy Requirements.
          The following general requirements apply to each insurance policy you are required to maintain under
  this Agreement:
          (1)      Each insurance policy must be specifically endorsed to provide that the coverage must be
  primary, and that any insurance carried by any additional insured will be excess and non-contributory.
           (2)      Each insurance policy must name Franchisor and its Affiliates, and their respective partners,
  officers, subsidiaries, affiliates, shareholders, directors, regional directors, agents, and employees as additional
  named insureds on a primary non-contributory basis on an Additional Insured Grantor of Franchise Endorsement
  per form CG2029 (or an endorsement form with comparable wording acceptable to Franchisor).
           (3)      No insurance policy may contain a provision that in any way limits or reduces coverage for you
  in the event of a claim by Franchisor or its Affiliates.




  URBAN AIR ADVENTURE PARK                                 26
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 34 of 68 PageID: 620



            (4)      Each insurance policy must extend to, and provide indemnity for, all of your obligations and
  liabilities to third parties and all other items for which you are required to indemnify Franchisor under this
  Agreement.
          (5)      Each insurance policy must be written by an insurance company that has received and maintains
  “A- VII” or better rating by the latest edition of Best’s Insurance Rating Service.
         (6)       No insurance policy may provide for a deductible amount that exceeds $5,000, unless otherwise
  approved in writing by Franchisor, and your co-insurance under any insurance policy must be 80% or greater.
  D.       Delivery of Certificate.
           No later than seven days prior to opening the Franchised Business to the public and on each policy
  renewal date thereafter, you shall submit evidence of satisfactory insurance and proof of payment therefore to
  Franchisor. The evidence of insurance shall include a statement by the issuer that the policy or policies will not
  be cancelled or materially altered without at least 30 days’ prior written notice to Franchisor. Upon request, you
  also shall provide to Franchisor copies of all or any policies, and policy amendments and riders.
  E.      Minimum Insurance Requirements Not a Representation of Adequacy.
           You acknowledge that no requirement for insurance contained in the Agreement constitutes advice or a
  representation by Franchisor that only such policies, in such amounts, are necessary or adequate to protect you
  from losses regarding your business under this Agreement. Maintenance of this insurance, and the performance
  of your obligations under this Article 16, shall not relieve you of liability under the indemnification provisions
  of this Agreement.
  F.      Franchisor’s Right to Procure Insurance.
           If you fail to procure or maintain at least the insurance required by this Article 16, as revised from time-
  to-time pursuant to the Manual or otherwise in writing, Franchisor shall have the immediate right and authority,
  but not the obligation, to procure such insurance and charge its cost to you, in which case you shall pay
  Franchisor, immediately upon demand, reimbursement of all out-of-pocket costs incurred by Franchisor in
  obtaining such insurance on your behalf plus an administrative fee equal to 10% of the annual premium(s) for
  all insurance policies obtained by Franchisor on your behalf.
  17.      TRANSFER
  A.      Transfer by Franchisor.
            Franchisor shall have the right, in its sole discretion and without your consent, to assign this Agreement
  and/or all of its rights and/or obligations hereunder in a related or third party transaction, may sell any or all of
  its assets (including its rights in and to the Proprietary Marks and the System); may issue new shares through an
  initial public offering and/or private placement; may merge with and/or acquire other companies, or may merge
  into or be acquired by another company; and may pledge its assets to secure payment of its financial obligations.
  B.      Transfer by Franchisee.
            You understand and acknowledge that Franchisor has entered into this Agreement in reliance on your
  business skill, financial capacity, personal character, experience, and demonstrated or purported ability in
  customer service operations. Accordingly, you may not sell or transfer your interest in this Agreement or the
  assets of the Franchised Business (except in the ordinary course of your business) without Franchisor’s prior
  written consent. In addition, if you are a Business Entity, no Owner may transfer or assign his or her equity
  interest in the Business Entity without Franchisor’s prior written consent. For purposes of this Section 17.B the
  term “transfer” means and includes an actual assignment, sale, or transfer of an interest, or a collateral assignment
  or pledge of the interest as security for performance of an obligation.
          You must notify Franchisor in writing at least 60 days prior to the date of any such intended transfer.
  Any purported transfer, by operation of law or otherwise, not having the written consent of Franchisor shall be
  null and void and shall constitute a material breach of this Agreement. Franchisor shall not unreasonably
  withhold its consent to any transfer, but may, in its sole discretion, require any or all of the following as


  URBAN AIR ADVENTURE PARK                                 27
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 35 of 68 PageID: 621



  conditions of its consent:
           (1)       All of your accrued monetary obligations and all other outstanding obligations to Franchisor
  and its Affiliates and your suppliers shall be up to date, fully paid, and satisfied;
          (2)      You must be in full compliance with this Agreement and any other agreements between you
  and Franchisor, its Affiliates, and your suppliers;
           (3)      You and each Owner shall have executed a general release, in a form satisfactory to Franchisor,
  of any and all claims against Franchisor and its Affiliates and their respective officers, directors, shareholders,
  agents, and employees in their corporate and individual capacities, including, without limitation, claims arising
  under federal, state, and local laws, rules, and ordinances; provided, however, that any release will not be
  inconsistent with any state statute regulating franchising;
           (4)      The transferee shall demonstrate to Franchisor’s satisfaction that the transferee meets
  Franchisor’s then-current educational, managerial, and business standards; possesses a good moral character,
  business reputation, and credit rating; has the aptitude and ability to operate the Franchised Business; and has
  sufficient equity capital to operate the Franchised Business;
          (5)      The transferee shall sign Franchisor’s then-current form of franchise agreement for the
  remaining term (and if the transferee is a Business Entity, then the transferee’s Owners shall jointly and severally
  guarantee your obligations under this Agreement in writing in a form satisfactory to Franchisor), and you shall
  pay to Franchisor the Transfer Fee in the amount set forth in the Summary Page;
          (6)      If deemed necessary by Franchisor, the transferee shall agree to update, remodel, refurbish,
  renovate, modify, or redesign the Franchised Business, at transferee’s sole expense, to conform to Franchisor’s
  then-current standards and specifications for an URBAN AIR Adventure Park;
           (7)       You agree to remain liable for all direct and indirect obligations to Franchisor in connection
  with the Franchised Business prior to the effective date of the transfer, shall continue to remain responsible for
  its obligations of nondisclosure, noncompetition, and indemnification as provided elsewhere in this Agreement,
  and all other obligations that survive termination, expiration, or transfer and shall execute any and all instruments
  reasonably requested by Franchisor to further evidence such obligation;
          (8)       The transferee shall comply with Franchisor’s initial training requirements;
          (9)       You or the transferor must provide Franchisor with a copy of the agreements of purchase and
  sale between the transferor and the transferee. The economic terms of the transfer may not materially and
  adversely affect, in Franchisor’s sole judgment, the post-transfer viability of the Franchised Business.
  C.      Security Interest.
           You may grant a security interest in this Agreement or the franchise represented by this Agreement only
  to the limited extent permitted by Section 9-408 of the Uniform Commercial Code. Any such security interest
  may only attach to an interest in the proceeds of the operation of the Franchised Business and may not under any
  circumstances entitle or permit the secured party to take possession of or operate the Franchised Business or to
  transfer your interest in the franchise without Franchisor’s consent.
  D.      Public and Private Offerings.
           If you are a Business Entity and you intend to issue equity interests pursuant to a public or private
  offering, you shall first obtain Franchisor’s written consent, which consent shall not be unreasonably withheld.
  You must provide to Franchisor for its review a copy of all offering materials (whether or not such materials are
  required by applicable securities laws) at least 60 days prior to such documents being filed with any government
  agency or distributed to investors. No offering shall imply (by use of the Proprietary Marks or otherwise) that
  Franchisor is participating in an underwriting, issuance, or offering of your securities, and Franchisor’s review
  of any offering shall be limited to ensuring compliance with the terms of this Agreement. Franchisor may
  condition its approval on satisfaction of any or all conditions set forth in Section 17.B and on execution of an
  indemnity agreement, in a form prescribed by Franchisor, by you and any other participants in the offering. For
  each proposed offering, you shall pay to Franchisor a retainer in an amount determined by Franchisor, which

  URBAN AIR ADVENTURE PARK                                 28
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 36 of 68 PageID: 622



  Franchisor shall use to reimburse itself for the reasonable costs and expenses it incurs (including, without
  limitation, attorneys’ fees and accountants’ fees) in connection with reviewing the proposed offering.
  E.       Right of First Refusal.
            If you receive a bona fide offer to purchase your interest in this Agreement or all or substantially all of
  the assets of the Franchised Business, or if any Owner receives a bona fide offer to purchase his or her equity
  interests in you, and you or such Owner wishes to accept such offer, you or the Owner must deliver to Franchisor
  written notification of the offer and, except as otherwise provided herein, Franchisor shall have the right and
  option, exercisable within 30 days after receipt of such written notification, to purchase the seller’s interest on
  the same terms and conditions offered by the third party. If the bona fide offer provides for the exchange of
  assets other than cash or cash equivalents, the bona fide offer shall include the fair market value of the assets
  and you shall submit with the notice an appraisal prepared by a qualified independent third party evidencing the
  fair market value of such assets as of the date of the offer. Any material change in the terms of any offer prior
  to closing shall constitute a new offer subject to the same right of first refusal by Franchisor as in the case of an
  initial offer. If Franchisor elects to purchase the seller’s interest, closing on such purchase must occur by the
  later of: (1) the closing date specified in the third-party offer; or (2) within 60 days from the date of notice to the
  seller of Franchisor’s election to purchase. Franchisor failure to exercise the option described in this Section
  17.E shall not constitute a waiver of any of the transfer conditions set forth in this Article 17.
  F.       Transfer Upon Death or Mental Incapacity.
           If any Owner dies or becomes incapacitated, Franchisor shall consent to the transfer of the former
  Owner’s interest in this Agreement or equity interest in the franchisee (as applicable) to his or her spouse or
  heirs, whether such transfer is made by will or by operation of law, if, in Franchisor’s sole discretion and
  judgment, the transferee meets Franchisor’s educational, managerial and business standards; possesses a good
  moral character, business reputation and credit rating; has the aptitude and ability to conduct the Franchised
  Business herein; has at least the same managerial and financial criteria required by new franchisees; and has
  sufficient equity capital to operate the Franchised Business. If said transfer is not approved by Franchisor, the
  executor, administrator, or personal representative of such person shall transfer the former Owner’s interest to a
  third party approved by Franchisor within six months after such death, mental incapacity, or disability. Such
  transfer shall be subject to Franchisor’s right of first refusal and to the same conditions as any inter vivos transfer.
  G.       Non-Waiver of Claims.
            Franchisor’s consent to a Transfer shall not constitute a waiver of any claims it may have against the
  transferring party, and it will not be deemed a waiver of Franchisor’s right to demand strict compliance with any
  of the terms of this Agreement, or any other agreement to which Franchisor and the transferee are parties, by the
  transferee.
  H.       Franchisor’s Right to Purchase Business.
           (1)      Grant of Purchase Right. In addition to those rights and remedies provided Franchisor herein,
  Franchisee, and on behalf of itself and its Affiliates and Owners, hereby grants Franchisor the Purchase Right.
  Franchisor may exercise the Purchase Right by providing you the Purchase Notice. Franchisor retains the
  unrestricted right to assign this Purchase Right. Conditioned on the issuance of the Purchase Notice, at closing
  Franchisor shall pay you the Fair Market Value, save and except as otherwise provided for herein. The purchase
  transaction will take the form of an asset purchase. Unless otherwise mutually agreed by the parties, Franchisor
  will assume no liabilities, except for post-closing obligations that arise under the lease.
           (2)       Appraisal. During the Negotiation Period, Franchisor and Franchisee shall negotiate in good
  faith to determine the Fair Market Value of the Assets. If Franchisor and Franchisee cannot agree on the Fair
  Market Value during the Negotiation period, it will be determined by three appraisers. Within five business days
  following the Negotiation Period, Franchisor and Franchisee shall each appoint an accredited appraiser (should
  either party fail to appoint an appraiser timely, then the Fair Market Value shall be determined by the one
  appointed appraiser). The third appraiser shall be appointed by agreement of the appraisers appointed by
  Franchisor and Franchisee. If the two appraisers are unable to agree upon a third appraiser, either party may
  petition a court to appoint the third appraiser, subject to the provisions herein regarding venue, choice of law and

  URBAN AIR ADVENTURE PARK                                  29
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 37 of 68 PageID: 623



  forum. The parties shall share equally the fees and expenses for the third appraiser. The appraisers must
  complete their appraisal and issue a written report of their conclusion within thirty (30) days after their
  appointment, unless otherwise agreed to by the parties. Except as otherwise provided in section 17.H(3), below,
  the determination of the Fair Market Value by the Appraisers shall be final and binding on the parties. Franchisee
  shall provide such documentation as Franchisor or the Appraisers may reasonably request for purposes of
  calculating the Fair Market Value.
         (3)      Closing. Franchisor, or its assignee, shall pay the Fair Market Value at the Closing in good
  and immediate funds. At Closing, you shall deliver instruments transferring to us or our assignee:
                   (a)      good and merchantable title to the Assets purchased, free and clear of all liens and
                            encumbrances (other than liens and security interests acceptable to us), with all sales
                            and other transfer taxes paid by you;
                   (b)      all of the Franchised Businesses’ licenses and permits that may be assigned or
                            transferred; and
                   (c)      the fee simple or leasehold interest in the Approved Location and improvements or a
                            lease assignment or lease or sublease, as applicable.
  If you cannot deliver clear title to all of the Assets purchased, or if there are other unresolved issues, we (or our
  assignee) and you will close the sale through an escrow or another process designed to facilitate the transaction's
  closing while open issues are addressed. You and your Affiliates and Owners further agree to execute general
  releases, in a form satisfactory to us, of any and all claims against us and our Owners, Affiliates, officers,
  directors, members, managers, partners, employees, agents, successors, and assigns. If we exercise our Purchase
  Right, you and your Owners agree that, for five (5) years beginning on the closing date, you and they will be
  bound by the non-competition covenant contained in this Agreement. Franchisor is entitled to receive from you,
  your Affiliate, and your Owners, all customary warranties and representations in our asset purchase, including,
  without limitation, representations and warranties as to ownership and condition of and title to assets, liens, and
  encumbrances on assets, validity of contracts and agreements, and liabilities affecting the assets, contingent or
  otherwise. Notwithstanding anything herein to the contrary, Franchisor shall not be obligated purchase the
  Assets if the average Fair Market Value identified by the Appraisers exceeds 105% of the Fair Market Value
  identified by the Appraiser appointed by Franchisor.
           (4)      Right to Approved Location. If you lease the Approved Location, or if Franchisor chooses
  not to purchase your (or your affiliate’s) fee simple interest in the Approved Location, you agree (as applicable)
  at our election to (a) assign your leasehold interest in the Approved Location to us, (b) enter into a sublease for
  the remainder of the lease term on the same terms (including renewal options) as the lease for the Approved
  Location, or (c) lease the Premises to us for an initial ten (10) year term, with three, five (5) year renewal terms
  (at our option) on commercially reasonable terms.
           (5)     Definitions.
                   (a)      “Assets” shall mean (i) all of the property, whether real or personal, of the Franchised
                            Business, (ii) the leasehold rights to the Approved Location, and (iii) the fee simple
                            interest in the Approved Location (if owned by Franchisee, Owner or one of your
                            affiliates and is subject to conveyance as part of the exercise of the Purchase Right),
                            save and except as otherwise provided for herein.
                   (b)      “Closing” shall occur no later than sixty days after the Fair Market Value is determined
                            by the Appraisers.
                   (c)      “Fair Market Value” shall equal the average of the values of the Assets at the time of
                            the Triggering Event as determined by the Appraisers discounted by any outstanding
                            indebtedness, liabilities, liens, and obligations relating to the Company. For purposes
                            of determining the Fair Market Value (i) all equipment, attractions, and computer
                            systems shall be determined to maintain a useful life of no more than three (3) years,
                            (ii) all real property and improvements thereon shall be valued at that amount of cash

  URBAN AIR ADVENTURE PARK                                 30
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 38 of 68 PageID: 624



                            which would be realized by the owner if such real property and improvements were
                            sold by a willing seller to a willing buyer to be used as an URBAN AIR Adventure
                            Park as contemplated in the Franchise Agreement and for no other purpose, and (iii)
                            the valuation of the Assets shall not include (A) any business goodwill or going
                            concern factor, whether or not attributable to our Marks, System, Brand, this
                            Agreement, intellectual property, or the Franchised Business, (B) the System or any
                            rights granted by this Agreement or the lease for the Approved Location, or (C) any
                            items that Franchisor determines are not reasonably necessary (in function or quality)
                            to the operation of the Franchised Business or that Franchisor deems as not approved
                            as meeting the Standards. Further, the definition of Fair Market Value shall also be
                            reduced by that amount equal to (iv) any sums owing to Franchisor by Franchisee, its
                            Owners, or Affiliates, as of the date of the closing under the Franchise Agreement or
                            any other agreement with Franchisor or any of its Affiliates, (v) any sums expended
                            by Franchisor to cure any defaults by Franchisee, Owner, or their Affiliates under any
                            deeds to secure debt, mortgages, deeds of trust or other liens or encumbrances affecting
                            the Assets or Franchised Business, and (vi) all expenses of Franchisor incurred in
                            negotiating and effecting the purchase of any of the Assets (including all attorneys'
                            fees and other expenses).
                   (d)      “Negotiation Period” shall mean the 10-day period following issuance of the Purchase
                            Notice.
                   (e)      “Purchase Notice” shall mean the provision of written notice by Franchisor to
                            Franchisee exercising the Purchase Right within thirty days of a Triggering Event
                   (f)      “Purchase Price” shall equal the Fair Market Value.
                   (g)      “Purchase Right” shall mean Franchisor’s right, upon the happening of a Triggering
                            Event, to purchase the Assets from Franchisee, its Owners, and Affiliates free and
                            clear of all liens, restrictions or encumbrances in exchange for payment of the Purchase
                            Price.
                   (h)      “Triggering Event” shall mean the occurrence of any one or more of the following
                            events: (i) termination of this Agreement according to its terms and conditions, (ii)
                            your termination of this Agreement without cause, (iii) expiration of this Agreement,
                            (iv) notice from Franchisor that it intends to purchase all or substantially all of the
                            franchises in the System, and (v) the date of an initial public offering as identified in a
                            notice from Franchisor.
            (6)      Continuing Obligation. All of our and your (and your Owners’) obligations set forth in this
  Section that expressly or by their nature survive this Agreement’s expiration or termination will continue in full
  force and effect subsequent to and notwithstanding its expiration or termination and until they are satisfied in
  full or by their nature expire.
        (7)   Indemnification. FRANCHISEE WILL DEFEND, INDEMNIFY AND HOLD
  HARMLESS FRANCHISOR FROM AND AGAINST ALL OBLIGATIONS, LIABILITIES, CLAIMS
  AND CAUSES OF ACTION ACCRUING PRIOR TO CLOSING AND THAT IN ANY WAY RELATE
  TO OR ARISE OUT OF THE OPERATION OF THE FRANCHISED BUSINESS.
  18.      DEFAULT AND TERMINATION
  A.      Automatic Termination.
          This Agreement will terminate automatically, without notice and without an opportunity to cure, if you
  become insolvent or make a general assignment for the benefit of creditors; if a petition in bankruptcy is filed
  by you or such a petition is filed against you and you do not oppose it; if you are adjudicated bankrupt or
  insolvent; if a bill in equity or other proceeding for the appointment of a receiver or other custodian (permanent

  URBAN AIR ADVENTURE PARK                                31
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 39 of 68 PageID: 625



  or temporary) for you or your business assets, or any part thereof, is filed against you; if any court of competent
  jurisdiction appoints a receiver or other custodian (permanent or temporary) for you or your business assets, or
  any part thereof; if proceedings for a composition with creditors under any state or federal law is instituted by
  or against you; if a final judgment is entered against you and remains unsatisfied or of record for 30 days or
  longer, unless a supersedeas bond is filed; if you are dissolved, voluntarily or involuntarily; if execution is levied
  against any assets of you or the Franchised Business; if any proceedings to foreclose any lien or mortgage against
  you, the Franchised Business, or the assets, equipment, or premises of any of the same, is instituted and not
  dismissed within 30 days; or if the real or personal property of you, the Franchised Business is sold after levy
  thereupon by any sheriff, marshal, constable, or other authorized law enforcement personnel.
  B.       Termination without Opportunity to Cure.
          Franchisor may terminate this Agreement, by delivering to you written notice of termination, upon the
  occurrence of any of the following events of default:
            (1)     You fail to identify a site for the Franchised Business in accordance with Section 3.A, or your
  failure to open the Franchised Business for business in accordance with Section 4.B and Article 5;
           (2)    Your abandonment of the Franchised Business (for purposes of this provision “abandonment”
  will be deemed to occur if you fail to operate the Franchised Business on three or more consecutive days or if
  you otherwise convey an intention to close the Franchised Business), or lose the right to possess the Franchised
  Business premises;
          (3)       The making of any false or materially misleading representations in your franchise application
  or during the franchise application process;
           (4)      Your conviction, or any Owner’s, conviction of a felony, a crime involving moral turpitude or
  any other crime which is likely to materially and adversely affect the System or the goodwill associated with the
  Proprietary Marks, or if you or any Owner is held liable in any civil action involving allegations of fraud or
  unfair trade practices or similar allegations;
          (5)       Violation of any confidentiality or non-compete obligations, as described in Article 14, by you
  or any Owner;
         (6)      The Franchised Business fails two consecutive quality assurance inspections during any rolling
  12-month period or fails three quality assurance inspections during any rolling 24-month period;
           (7)      Termination for cause of any other franchise agreement between Franchisor and you or your
  Affiliate; or
          (8)       Delivery of three or more notices of default during any rolling 24-month period, whether or not
  the event(s) of default described in such notices ultimately are cured.
  C.       Termination with Opportunity to Cure.
          Franchisor may terminate this Agreement, by delivery of written notice of default, upon the occurrence
  of any of the following events of default and your failure to take appropriate corrective action during the
  applicable cure period:
           (1)      You fail to pay any monies owed to Franchisor or its Affiliates or your trade creditors within
  ten (10) days after delivery of written notice of a deficiency;
           (2)    You misuse the Proprietary Marks, the Copyrighted Works, or Franchisor’s other intellectual
  property (which includes, without limitation, offering or selling unauthorized products or services under or in
  conjunction with the Proprietary Marks), and fail to correct the misuse within five (5) days after delivery of
  written notice;
           (3)       The Franchised Business is cited for violation of health, sanitation, or safety laws or regulations,
  and fails to cure the violation within five (5) days after receiving the citation;




  URBAN AIR ADVENTURE PARK                                  32
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 40 of 68 PageID: 626



           (4)      You fail to comply with any provision of this Agreement (except as otherwise provided in this
  Article 18) and fail to take appropriate corrective action within thirty (30) days after delivery of written notice
  of a deficiency; or
          (5)      Failure to open to the public the Franchised Business by the Opening Date.
  D.      Other Remedies.
           In addition to its termination rights, Franchisor shall have the right to require the Franchised Business,
  or a portion thereof, closed during any period in which (1) it is in violation of applicable health, sanitation, or
  safety laws or regulations, or (2) Franchisor determines, in its sole discretion, that continued operation of the
  Franchised Business poses a risk to public health or safety.
  E.      Step-In Rights.
           To prevent any interruption of business of the Franchised Business and any injury to the goodwill and
  reputation thereof which may be caused thereby, you hereby authorize Franchisor, and Franchisor shall have the
  right, but not the obligation, to operate the Franchised Business for as long as Franchisor deems necessary and
  practical, and without waiver of any other rights or remedies Franchisor, may have under this Agreement, if you
  are in default of your obligations under this Agreement. If Franchisor undertakes to operate the Franchised
  Business, Franchisor shall have the right to collect and pay from the revenues of the Franchised Business all
  expenses relating to the operation of the Franchised Business including, without limitation, Royalty Fees,
  employee salaries, reimbursement of Franchisor’s expenses incurred regarding such operation, and a reasonable
  management fee. YOU SHALL INDEMNIFY AND HOLD FRANCHISOR HARMLESS FROM ANY
  AND ALL CLAIMS ARISING FROM THE ALLEGED ACTS AND OMISSIONS OF FRANCHISOR
  AND ITS REPRESENTATIVES.
  19.      OBLIGATIONS UPON EXPIRATION OR TERMINATION
  A.      Expiration or Termination of Franchise.
          Upon termination or expiration of this Agreement, you shall have no further right to use the Proprietary
  Marks, Copyrighted Works or other intellectual property owned and licensed to you by Franchisor. You may no
  longer hold yourself out as an URBAN AIR ADVENTURE PARK franchisee, and you shall refrain from
  representing any present or former affiliation with Franchisor or the URBAN AIR ADVENTURE PARK
  franchise System. You shall immediately pay all sums due and owing to Franchisor and its Affiliates.
           You shall immediately take all actions necessary to cancel any assumed or fictitious name containing
  the Proprietary Marks and shall do all things necessary to transfer to Franchisor or its designee the Franchised
  Business’ telephone number(s). You hereby grant to Franchisor and its representatives power of attorney for the
  specific purpose of executing all documents and doing all things necessary to effect such cancellations and
  transfers.
           You shall immediately surrender to Franchisor all copies of all materials in your possession including
  the Manual and all other documentation relating to the operation of the Franchised Business in your possession,
  and all copies thereof, and shall retain no copy or record of any of the foregoing, excepting only your copy of
  this Agreement, any correspondence between the parties and any other documents which you reasonably need
  for compliance with any provision of law.
         Further, you agree that, upon termination or expiration of this Agreement, for any reason, you will
  immediately comply with our then-current debranding checklist, which shall require you to, among other things:

          (1)      Remove and destroy all interior and exterior signage, point of sale materials, business forms,
                   and stationery received from us;
          (2)      Delete from all computer hard drives all materials, information, communications, manuals,
                   and marketing and promotion materials received from us;
          (3)      Remove all decals containing the URBAN AIR or URBAN AIR ADVENTURE PARK
                   name, the Marks, any slogans, or orange, black, and blue color scheme;


  URBAN AIR ADVENTURE PARK                                33
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 41 of 68 PageID: 627



          (4)      Repaint or remove all orange, black, and blue colors from all equipment, padding, walls,
                   doors, floors, and other surfaces;
          (5)      Promptly instruct all third-party internet sites and telephone directories to remove all listings
                   identifying the location as an URBAN AIR ADVENTURE PARK business;
          (6)      Return all uniforms, sales materials, operations manuals, and other items that contain any
                   Confidential Information;
          (7)      Cancel all fictitious or assumed names or equivalent registrations relating to your use of any
                   of the Proprietary Marks;
          (8)      Change your corporate and legal business name, if necessary, so that it does not contain any
                   of the Proprietary Marks; and
          (9)      Return to us all signs, sign-faces, sign-cabinets, marketing materials, forms, packaging, and
                   other materials that contain any of the Marks.
  B.      Franchisor’s Option to Assume Lease and Purchase Assets.
           Upon termination or expiration of this Agreement, Franchisor shall have the option, but not the
  obligation, to assume your lease for the Franchised Business premises by delivering to you written notice of its
  election within 30 days after termination or expiration of this Agreement. If Franchisor exercises its option, it
  shall also have the right, but not the obligation, to purchase the Franchised Business’ furnishings, equipment,
  graphics, signage, small wares, and saleable inventory for the Purchase Price. Franchisor shall also have the
  right, but not the obligation, to assume any equipment leases and other contracts relating to the operation of the
  Franchised Business as Franchisor, in its sole discretion, agrees to assume. Closing on the purchase of assets
  shall occur no later than 60 days after Franchisor exercises its option. The closing and Purchase Price shall be
  determined in accordance with the provisions of Section 17.H above.
           Franchisor may exclude from the assets purchased hereunder cash or its equivalent and any equipment,
  signs, inventory, materials, and supplies that are not reasonably necessary (in function or quality to the
  Franchised Business’ operations as determined by Franchisor or that Franchisor has not approved as meeting
  standards for an URBAN AIR Adventure Park, and the Purchase Price will reflect such exclusions.
           If Franchisor elects not to assume your lease for the Franchised Business premises, Franchisor shall
  have the option to purchase, or may require you to destroy, any graphics, signage, or other materials bearing the
  Proprietary Marks. To the extent that Franchisor elects to purchase any such items, the purchase price shall be
  equal to fully depreciated book value of such items. You shall immediately remove from the Franchised
  Business premises all items bearing the Proprietary Marks and Copyrighted Works and modify the trade dress
  as necessary to distinguish the premises from an URBAN AIR Adventure Park. If you fail or refuse to comply
  with the requirements of this Section 19.B, Franchisor and its representatives shall have the right to enter on the
  Franchised Business premises, without liability for trespass or other civil tort, for purposes of making such
  changes, at your expense, which you shall pay upon demand.
           Franchisor shall have the right to offset against the purchase price of any items purchased from you
  pursuant to this Section 19.B any of the following: (1) amounts that you owe to Franchisor or its Affiliates; (2)
  lease transfer fees (if any), other costs owed to your landlord, and the costs of renovating the Franchised Business
  premises so that it meets Franchisor’s then-current standards and specifications (if Franchisor elects to assume
  the lease for the Franchised Business premises); (3) the costs of de-identifying the Franchised Business premises
  in accordance with this Section 19.B, if you fail to do so (if Franchisor does not elect to assume the lease for the
  Franchised Business premises premises); and (4) all costs incurred by Franchisor relating to its purchase of the
  Franchised Business’ assets (including the cost of an independent appraiser, if necessary).
  C.      Compliance with Post Term Obligations.
          You and each Owner shall comply with all covenants and obligations which, by their nature, survive
  termination of this Agreement including, without limitation, the confidentiality obligations and restrictive
  covenants set forth and described in Article 14 of this Agreement and the indemnification obligations set forth
  and described in Section 20.B of this Agreement.




  URBAN AIR ADVENTURE PARK                                 34
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 42 of 68 PageID: 628



  20.      INDEPENDENT CONTRACTOR AND INDEMNIFICATION
  A.      Independent Contractor.
           The parties acknowledge and agree that this Agreement does not create a fiduciary relationship between
  them, that you will operate the Franchised Business as an independent contractor, we and you are not do not
  intend to be partners, associates, or joint employers in any way, we shall not be construed to be jointly liable for
  any of your acts or omissions under any circumstances, and that nothing in this Agreement shall be construed to
  create a partnership, joint venture, agency, employment, fiduciary relationship, master-servant relationship, or
  legal relationship of any kind. Franchisor shall have no relationship with your employees and you have no
  relationship with Franchisor’s employees.
            None of your employees will be considered employees of Franchisor or its Affiliates. Neither you nor
  any of your employees whose compensation you pay may in any way, directly or indirectly, expressly or by
  implication, be construed to be an employee of Franchisor or its Affiliates for any purpose, including with respect
  to any mandated or other insurance coverage, tax or contributions, or requirements pertaining to withholdings,
  levied or fixed by any city, state, or federal governmental agency. Neither Franchisor nor its Affiliates will have
  the power to hire or fire your employees. You expressly agree, and will never contend otherwise, that
  Franchisor’s authority under this Agreement to certify certain of your employees for qualification to perform
  certain functions for your Franchised Business does not directly or indirectly vest in Franchisor or its Affiliates
  the power to hire, fire, or control any such employee. You further acknowledge and agree, and will never contend
  otherwise, that you alone will exercise day-to-day control over all operations, activities, and elements of your
  Franchised Business and that under no circumstance shall Franchisor or its Affiliates do so or be deemed to do
  so. You further acknowledge and agree, and will never contend otherwise, that the various requirements,
  restrictions, prohibitions, specifications, and procedures of System which you are required to comply with under
  this Agreement, whether set forth in the Manual or otherwise, do not directly or indirectly constitute, suggest,
  infer, or imply that Franchisor or its Affiliates controls any aspect or element of the day-to-day operations of
  your Franchised Business, which you alone control, but constitute only standards to which you must adhere
  when exercising your control of the day-to-day operations of your Franchised Business.
            Except as otherwise expressly authorized by this Agreement, neither party hereto will make any express
  or implied agreements, warranties, guarantees, or representations or incur any debt in the name of or on behalf
  of the other party, or represent that the relationship between Franchisor and you are other than that of franchisor
  and franchisee. Franchisor does not assume any liability, and will not be deemed liable, for any agreements,
  representations, or warranties made by you which are not expressly authorized under this Agreement, nor will
  Franchisor be obligated for any damages to any person or property which directly or indirectly arise from or
  relate to the operation of the Franchised Business.
          During the term of this Agreement, you shall identify yourself as the owner of the Franchised Business
  operating under a franchise granted by Franchisor, and shall apply for all permits, certificates of occupancy, and
  business licenses in your own name. Additionally, your individual name (if you are an individual) or your
  corporate name (if you are a Business Entity) must appear prominently on all invoices, order forms, receipts,
  business stationery, and contracts. You shall not use the Proprietary Marks to incur or secure any obligation or
  indebtedness on behalf of Franchisor. You shall display at the Franchised Business, in a conspicuous location,
  a form of notice approved by Franchisor, stating that you are an independent franchised operator of the URBAN
  AIR ADVENTURE PARK Franchised Business.
  B.      Indemnification.
       YOU SHALL DEFEND AT YOUR OWN COST AND INDEMNIFY AND HOLD HARMLESS
  TO THE FULLEST EXTENT PERMITTED BY LAW, FRANCHISOR AND ITS AFFILIATES, AND
  THEIR RESPECTIVE SUBSIDIARIES, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
  SHAREHOLDERS, DESIGNEES, AND REPRESENTATIVES (COLLECTIVELY, THE
  “FRANCHISOR INDEMNITEES”) FROM ALL LOSSES AND EXPENSES INCURRED IN
  CONNECTION WITH ANY ACTION, SUIT, PROCEEDING, CLAIM, CAUSE OF ACTION,
  DEMAND, INVESTIGATION, OR FORMAL OR INFORMAL INQUIRY (REGARDLESS OF
  WHETHER ANY OF THE FOREGOING IS REDUCED TO JUDGMENT), OR ANY SETTLEMENT

  URBAN AIR ADVENTURE PARK                                 35
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 43 of 68 PageID: 629



  OF THE FOREGOING, WHICH ACTUALLY OR ALLEGEDLY, DIRECTLY OR INDIRECTLY,
  ARISES OUT OF, IS BASED UPON, IS A RESULT OF, OR IS IN ANY WAY RELATED TO ANY OF
  THE FOLLOWING: (1) ANY ACTUAL OR ALLEGED INFRINGEMENT OR ANY OTHER
  VIOLATION OR ANY OTHER ALLEGED VIOLATION OF ANY PATENT, TRADEMARK,
  COPYRIGHT, OR OTHER PROPRIETARY RIGHT OWNED OR CONTROLLED BY THIRD
  PARTIES BY YOU OR THE FRANCHISED BUSINESS OR ANY OF THEIR RESPECTIVE THE
  OWNERS, OFFICERS, DIRECTORS, MANAGEMENT, EMPLOYEES, AGENT, SERVANTS,
  CONTRACTORS, SUBCONTRACTORS, PARTNERS, PROPRIETORS, AFFILIATES OR
  REPRESENTATIVES, OR ANY THIRD PARTY ACTING ON BEHALF OF OR AT THE DIRECTION
  OF SUCH PERSONS OR ENTITIES, WHETHER IN CONNECTION WITH THE FRANCHISED
  BUSINESS OR OTHERWISE; (2) ANY ACTUAL OR ALLEGED VIOLATION OR BREACH OF ANY
  CONTRACT, FEDERAL, STATE, OR LOCAL LAW, REGULATION, RULING, STANDARD, OR
  DIRECTIVE OF ANY INDUSTRY STANDARD BY YOU OR THE FRANCHISED BUSINESS OR
  ANY OF THEIR RESPECTIVE THE OWNERS, OFFICERS, DIRECTORS, MANAGEMENT,
  EMPLOYEES, AGENT, SERVANTS, CONTRACTORS, SUBCONTRACTORS, PARTNERS,
  PROPRIETORS, AFFILIATES OR REPRESENTATIVES, OR ANY THIRD PARTY ACTING ON
  BEHALF OF OR AT THE DIRECTION OF SUCH PERSONS OR ENTITIES, WHETHER IN
  CONNECTION WITH THE FRANCHISED BUSINESS OR OTHERWISE; (3) ANY ACTUAL OR
  ALLEGED LIBEL, SLANDER, OR ANY OTHER FORM OF DEFAMATION BY YOU OR THE
  FRANCHISED BUSINESS OR ANY OF THEIR RESPECTIVE THE OWNERS, OFFICERS,
  DIRECTORS, MANAGEMENT, EMPLOYEES, AGENT, SERVANTS, CONTRACTORS,
  SUBCONTRACTORS, PARTNERS, PROPRIETORS, AFFILIATES OR REPRESENTATIVES, OR
  ANY THIRD PARTY ACTING ON BEHALF OF OR AT THE DIRECTION OF SUCH PERSONS OR
  ENTITIES, WHETHER IN CONNECTION WITH THE FRANCHISED BUSINESS OR OTHERWISE;
  (4) ANY ACTUAL OR ALLEGED VIOLATION OR BREACH OF ANY WARRANTY,
  REPRESENTATION, AGREEMENT, OR OBLIGATION IN THIS AGREEMENT BY YOU OR THE
  FRANCHISED BUSINESS OR ANY OF THEIR RESPECTIVE THE OWNERS, OFFICERS,
  DIRECTORS, MANAGEMENT, EMPLOYEES, AGENT, SERVANTS, CONTRACTORS,
  SUBCONTRACTORS, PARTNERS, PROPRIETORS, AFFILIATES OR REPRESENTATIVES, OR
  ANY THIRD PARTY ACTING ON BEHALF OF OR AT THE DIRECTION OF SUCH PERSONS OR
  ENTITIES, WHETHER IN CONNECTION WITH THE FRANCHISED BUSINESS OR OTHERWISE;
  (5) ANY AND ALL ACTS, ERRORS, OR OMISSIONS ENGAGED IN BY YOU OR THE
  FRANCHISED BUSINESS OR ANY OF THEIR RESPECTIVE THE OWNERS, OFFICERS,
  DIRECTORS, MANAGEMENT, EMPLOYEES, AGENT, SERVANTS, CONTRACTORS,
  SUBCONTRACTORS, PARTNERS, PROPRIETORS, AFFILIATES OR REPRESENTATIVES, OR
  ANY THIRD PARTY ACTING ON BEHALF OF OR AT THE DIRECTION OF SUCH PERSONS OR
  ENTITIES, WHETHER IN CONNECTION WITH THE FRANCHISED BUSINESS OR OTHERWISE,
  ARISING OUT OF OR RELATED TO THE DESIGN, CONSTRUCTION, CONVERSION, BUILD
  OUT, OUTFITTING, REMODELING, RENOVATION, UPGRADING, OR OPERATION OF THE
  FRANCHISED BUSINESS, WHETHER ANY OF THE FOREGOING WAS APPROVED BY
  FRANCHISOR; (6) ANY AND ALL ACTS, ERRORS, OR OMISSIONS ENGAGED IN BY YOU OR
  THE FRANCHISED BUSINESS OR ANY OF THEIR RESPECTIVE THE OWNERS, OFFICERS,
  DIRECTORS, MANAGEMENT, EMPLOYEES, AGENT, SERVANTS, CONTRACTORS,
  SUBCONTRACTORS, PARTNERS, PROPRIETORS, AFFILIATES OR REPRESENTATIVES, OR
  ANY THIRD PARTY ACTING ON BEHALF OF OR AT THE DIRECTION OF SUCH PERSONS OR
  ENTITIES, WHETHER IN CONNECTION WITH THE FRANCHISED BUSINESS OR OTHERWISE,
  INCLUDING, BUT NOT LIMITED TO, ANY PERSONAL INJURY, DEATH, OR PROPERTY
  DAMAGE SUFFERED OR CAUSED BY ANY DELIVERY PERSON OR VEHICLE SERVING YOUR
  FRANCHISED BUSINESS; (7) ALL LIABILITIES ARISING FROM OR RELATED TO YOUR
  OFFER, SALE, OR DELIVERY OF PRODUCTS OR SERVICES AS CONTEMPLATED BY THIS
  AGREEMENT; (8) ANY AND ALL LATENT OR OTHER DEFECTS IN THE FRANCHISED
  BUSINESS, WHETHER OR NOT DISCOVERABLE BY FRANCHISOR OR YOU; (9) THE
  INACCURACY, LACK OF AUTHENTICITY, OR NONDISCLOSURE OF ANY INFORMATION BY


  URBAN AIR ADVENTURE PARK               36
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 44 of 68 PageID: 630



  ANY CUSTOMER OF THE FRANCHISED BUSINESS; (10) YOUR ESTABLISHMENT,
  CONSTRUCTION, OPENING, OR OPERATION OF YOUR FRANCHISED BUSINESS, INCLUDING,
  BUT NOT LIMITED TO, ANY PERSONAL INJURY, DEATH, OR PROPERTY DAMAGE
  SUFFERED OR CAUSED BY ANY CUSTOMER, VISITOR, OPERATOR, EMPLOYEE, OR GUEST
  OF THE FRANCHISED BUSINESS; CRIMES COMMITTED ON OR NEAR ANY OF THE
  PREMISES OR FACILITIES OF OR VEHICLES USED BY YOUR FRANCHISED BUSINESS; ANY
  SERVICES OR PRODUCTS PROVIDED BY YOU AT OR FROM THE FRANCHISED BUSINESS OR
  OTHERWISE RELATED TO THE OPERATION OF THE FRANCHISED BUSINESS; (11) ANY
  SERVICES OR PRODUCTS PROVIDED BY ANY AFFILIATED OR NONAFFILIATED
  PARTICIPATING ENTITY; (12) ANY ACTION BY ANY CUSTOMER, VISITOR, OPERATOR,
  EMPLOYEE, OR GUEST OF THE FRANCHISED BUSINESS OR ANY OTHER FACILITY OF YOUR
  FRANCHISED BUSINESS; (13) ANY AND ALL ACTS, ERRORS, OR OMISSIONS ENGAGED IN BY
  YOU OR ANY OF YOUR RESPECTIVE OWNERS, OFFICERS, DIRECTORS, MANAGEMENT,
  EMPLOYEES, AGENT, SERVANTS, CONTRACTORS, SUBCONTRACTORS, PARTNERS,
  PROPRIETORS, AFFILIATES OR REPRESENTATIVES, OR ANY THIRD PARTY ACTING ON
  BEHALF OF OR AT THE DIRECTION OF SUCH PERSONS OR ENTITIES, WHETHER IN
  CONNECTION WITH THE FRANCHISED BUSINESS OR OTHERWISE, ARISING OUT OF OR
  RELATED TO ANY DISCRIMINATION, HARASSMENT, DISABILITY, HOUR AND WAGE
  CLAIMS, OR OTHER EMPLOYMENT PRACTICES IN ANY WAY RELATED TO THE
  OPERATION OF THE FRANCHISED BUSINESS, WHETHER ANY OF THE FOREGOING WAS
  APPROVED BY FRANCHISOR, (14) ANY AND ALL CLAIMS RELATED TO YOUR
  NONCOMPLIANCE OR ALLEGED NONCOMPLIANCE WITH ANY LAW, ORDINANCE, RULE
  OR REGULATION, INCLUDING ANY ALLEGATION THAT WE ARE A JOINT EMPLOYER OR
  OTHERWISE RESPONSIBLE FOR YOUR ACTS OR OMISSIONS RELATING TO YOUR
  EMPLOYEES, AND (15) ANY DAMAGE TO THE PROPERTY OF YOU OR FRANCHISOR, THEIR
  AGENTS, OR EMPLOYEES, OR ANY THIRD PERSON, FIRM, OR CORPORATION, WHETHER
  OR NOT SUCH LOSSES, CLAIMS, COSTS, EXPENSES, DAMAGES, OR LIABILITIES WERE
  ACTUALLY OR ALLEGEDLY CAUSED WHOLLY OR IN PART THROUGH THE ACTIVE OR
  PASSIVE NEGLIGENCE OF FRANCHISOR OR ANY OF ITS AGENTS OR EMPLOYEES, OR
  RESULTED FROM ANY STRICT LIABILITY IMPOSED ON FRANCHISOR OR ANY OF ITS
  AGENTS OR EMPLOYEES. YOU AGREE TO TAKE ALL STEPS REASONABLY NECESSARY TO
  ENSURE THAT ALL EMPLOYEES OF FRANCHISED BUSINESS ARE COMPETENT TO
  PERFORM THE TASKS REQUIRED OF A FRANCHISEE AND WILL NOT INTENTIONALLY
  HARM OTHERS, INCLUDING, BUT NOT LIMITED TO APPROPRIATE DRUG AND ALCOHOL
  TESTS AND BACKGROUND CHECKS FOR CRIMINAL, FRAUDULENT AND MOTOR VEHICLE
  OFFENSES.
        THE INDEMNIFICATION REQUIRED UNDER THIS SECTION 20.B SHALL APPLY TO
  ALL CLAIMS, INCLUDING THOSE THAT ARISE, OR ARE ALLEGED TO ARISE, AS A RESULT
  OF FRANCHISOR’S OWN NEGLIGENCE OR GROSS NEGLIGENCE, IF ANY, WHETHER
  FRANCHISOR’S NEGLIGENCE OR GROSS NEGLIGENCE IS THE SOLE, CONTRIBUTING, OR
  CONCURRING CAUSE OF SUCH ALLEGED DAMAGES THAT MIGHT BE ASSERTED.
            For purposes of this Agreement, the term “Losses and Expenses” means, without limitation, all claims,
  losses, liabilities, costs, and expenses including compensatory, exemplary, incidental, consequential, statutory,
  or punitive damages or liabilities; fines, penalties, charges, expenses, lost profits, attorneys’ fees, expert fees,
  costs of investigation, court costs, settlement amounts, judgments, compensation for damages to Franchisor’s
  reputation and goodwill, costs of or resulting from delays, and financing; travel, food, lodging, and other
  expenses necessitated by Franchisor’s need or desire to appear before, or witness the proceedings of, courts or
  tribunals (including arbitration tribunals), or governmental or quasi-governmental entities, including those
  incurred by Franchisor’s attorneys or experts to attend any of the same; costs of advertising material and
  media/time/space, and costs of changing, substituting, or replacing the same; and any and all expenses of recall,
  refunds, compensation, public notices, and all other amounts incurred by Franchisor in connection with the
  matters described above. All such Losses and Expenses incurred by Franchisor will be chargeable to and payable


  URBAN AIR ADVENTURE PARK                                37
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 45 of 68 PageID: 631



  by you pursuant to this Section 20.B, regardless of any actions, activities, or defenses undertaken by Franchisor
  or the subsequent success or failure of such actions, activities, or defenses.
           You shall give Franchisor written notice of any event of which you are aware for which indemnification
  is required within three days of your actual or constructive knowledge of such event. At your expense and risk,
  Franchisor may elect to assume (but under no circumstance is obligated to undertake) the defense or settlement
  thereof, provided that Franchisor will seek your advice and counsel. Any assumption by Franchisor shall not
  modify your indemnification obligation. Franchisor may, in its sole and absolute discretion, take such actions as
  it deems necessary and appropriate to investigate, defend, or settle any event, or take other remedial or corrective
  actions with respect thereof as may be, in Franchisor’s sole and absolute discretion, necessary for the protection
  of the Franchisor Indemnities or the System. Under no circumstances will Franchisor or the Franchisor
  Indemnities be required to seek recovery from third parties or to otherwise mitigate their losses to maintain a
  claim against you; in no event will a failure to pursue recovery from third parties or to mitigate loss reduce the
  amounts recoverable by Franchisor or the Franchisor Indemnities from you. The indemnification obligations
  provided by this Section 20.B will survive the expiration or termination of this Agreement.
  21.      NOTICES
            All notices, requests, and reports required or permitted under this Agreement must be in writing and
  must be personally delivered, sent by expedited delivery service or certified or registered mail, return receipt
  requested, first-class postage prepaid, by facsimile (provided that the sender confirms the facsimile by sending
  an original confirmation copy by certified mail or expedited delivery service within five calendar days after
  transmission) to the respective parties at the addresses reflected in the Summary Page, unless and until a different
  address has been designated by written notice to the other party, or by email (provided that the sender sends a
  copy by certified mail or expedited delivery service within five calendar days after transmission) to the respective
  parties at the addresses reflected in the Summary Page, unless and until a different address has been designated
  by written notice to the other party. Any notice will be deemed to have been given at the time of personal
  delivery or receipt; provided, however, that if delivery is rejected, delivery will be deemed to have been given
  at the time of such rejection.
  22.      SEVERABILITY AND CONSTRUCTION
  A.      Entire Agreement.
          This Agreement, all attachments to this Agreement, and all ancillary agreements executed
  contemporaneously with this Agreement constitute the final and fully integrated agreement between the parties
  regarding the subject matter of this Agreement and supersede any and all prior negotiations, understandings,
  representations and agreements. Nothing in this agreement or any related agreement is intended to disclaim the
  representation made in the disclosure document provided to you by Franchisor.
  B.      Modification.
          This Agreement may be modified only by a written document, signed by both parties.
  C.      Written Consent.
           Whenever this Agreement requires the prior approval or consent of Franchisor, you shall make a timely
  written request to Franchisor therefore and such approval or consent shall be obtained in writing.
  D.      No Waiver.
           No failure of Franchisor to exercise any power reserved to it by this Agreement, or to insist upon strict
  compliance by you with any obligation or condition hereunder, and no custom or practice of the parties at
  variance with the terms hereof, shall constitute a waiver of Franchisor’s right to demand exact compliance with
  any of the terms herein. Franchisor’s waiver of any particular default by you shall not affect or impair
  Franchisor’s rights with respect to any subsequent default of the same, similar, or different nature, nor shall any
  delay, forbearance, or omission of Franchisor to exercise any power or right arising out of any breach or default
  by you of any of the terms, provisions, or covenants hereof affect or impair Franchisor’s right to exercise the
  same, nor shall such constitute a waiver by Franchisor of any right hereunder or the right to declare any


  URBAN AIR ADVENTURE PARK                                 38
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 46 of 68 PageID: 632



  subsequent breach or default and to terminate this Agreement prior to the expiration of its term. Subsequent
  acceptance by Franchisor of any payments due to it hereunder shall not be deemed to be a waiver by Franchisor
  of any preceding breach by you of any terms, covenants, or conditions of this Agreement.
  E.       Severability.
            Except as expressly provided to the contrary herein, each section, part, term, and/or provision of this
  Agreement shall be considered severable, and if, for any reason, any section, part, term, and/or provision herein
  is determined to be invalid and contrary to, or in conflict with, any existing or future law or regulation by a court
  or agency having valid jurisdiction, such shall not impair the operation of, or have any other effect upon, such
  other portions, sections, parts, terms and/or provisions of this Agreement as may remain otherwise intelligible,
  and the latter shall continue to be given full force and effect and bind the parties hereto, and said invalid sections,
  parts, terms and/or provisions shall be deemed not to be a part of this Agreement; provided, however, that if
  Franchisor determines that such finding of invalidity or illegality adversely affects the basic consideration of this
  Agreement, Franchisor, at its option, may terminate this Agreement.
  F.       Captions and Headings; References to Gender; Counterparts.
          All captions in this Agreement are intended solely for the convenience of the parties, and none of the
  captions shall be deemed to affect the meaning or construction of any provision hereof. All references herein to
  the masculine, neuter, or singular shall be construed to include the masculine, feminine, neuter, or plural. This
  Agreement may be executed in one or more originals, each of which shall be deemed an original.
  G.       Persons Bound.
           All acknowledgments, promises, covenants, agreements and obligations herein made or undertaken by
  you shall be deemed jointly and severally undertaken by all of the parties executing this Agreement as franchisee
  hereunder. As used in this Agreement, the term “you” shall include all persons who succeed to the interest of
  the original franchisee by transfer or operation of law.
  H.       Franchisor’s Judgment.
           Whenever this Agreement or any related agreement grants, confers, or reserves to Franchisor the right
  to take action, refrain from taking action, grant or withhold consent, or grant or withhold approval, Franchisor
  will, unless the provision specifically states otherwise, have the right to engage in such activity at its option
  taking into consideration its assessment of the long-term interests of the System overall. You acknowledge and
  recognize, and any court or judge is affirmatively advised, that if those activities and/or decisions are supported
  by Franchisor’s business judgment, neither said court, said judge, nor any other person reviewing those activities
  or decisions will substitute his, her, or its judgment for Franchisor’s judgment. When the terms of this Agreement
  specifically require that Franchisor not unreasonably withhold approval or consent, any withholding of our
  approval or consent will be considered reasonable if you are in default or breach under this Agreement.
  23.      GOVERNING LAW AND FORUM SELECTION
  A.       Governing Law.
           This Agreement is made in and takes effect upon its acceptance and execution by Franchisor at its
  corporate headquarters in Texas. This Agreement and all claims arising out of or related to the relationship
  created hereby shall be governed by and interpreted and construed under the substantive laws of the State of
  Texas, without regard to it conflicts of laws principles, except to the extent governed by the United States
  Trademark Act of 1946 (Lanham Act, 15 U.S.C. Section 1051 et seq.) and U.S. Copyright Act, 17 U.S.C. Section
  101 et seq.).
  B.       Jurisdiction and Venue.
            Any litigation arising out of or related to this Agreement, the offer and sale of the URBAN AIR franchise
  opportunity, or any other dispute between the parties shall be brought and maintained exclusively in a federal or
  state court serving the judicial district in which Franchisor’s principal headquarters are located at the time
  litigation is commenced. You hereby irrevocably submit to the exclusive jurisdiction of such courts and
  specifically waive any objection you may have to either the jurisdiction or exclusive venue of such courts. The

  URBAN AIR ADVENTURE PARK                                  39
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 47 of 68 PageID: 633



  parties hereby waive all questions of personal jurisdiction or venue for the purpose of carrying out this provision.
  Notwithstanding the foregoing, you acknowledge and agree that Franchisor may bring and maintain an action
  against you in any court of competent jurisdiction for injunctive or other extraordinary relief against threatened
  conduct that will cause it loss or damages, under the usual equity rules, including the applicable rules for
  obtaining restraining orders, and preliminary and permanent injunctions.
  C.      Remedy.
           Unless otherwise specified in this Agreement, no right or remedy conferred upon or reserved by
  Franchisor or you by this Agreement is intended and it shall not be deemed to be exclusive of any other right or
  remedy provided or permitted herein, by law or at equity, but each right or remedy shall be cumulative of every
  other right or remedy.
           You may not under any circumstances make any claim for money damages based on any claim or
  assertion that Franchisor has unreasonably withheld or delayed any consent or approval under this Agreement,
  and you hereby waive any such claim for damages, whether by way of affirmative claim, setoff, counterclaim,
  or defense. Your sole remedy for any such claim will be an action or proceeding for specific performance of the
  applicable provision(s) of this Agreement.
  D.      Waiver of Jury Trial.
        EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR
  COUNTERCLAIM, WHETHER AT LAW OR IN EQUITY, INVOLVING FRANCHISOR, WHICH
  ARISES OUT OF OR IS RELATED IN ANY WAY TO THIS AGREEMENT, THE PERFORMANCE
  OF ANY PARTY UNDER THIS AGREEMENT, AND/OR THE OFFER OR GRANT OF THE
  FRANCHISE.
  E.      Contractual Limitations Period.
           Any and all claims and actions arising out of or relating to this Agreement, the parties’ relationship, or
  the operation of the Franchised Business (including any defenses and any claims of set-off or recoupment), must
  be brought or asserted before the expiration of the earlier of: (1) the time period for bringing an action under any
  applicable state or federal statute of limitations; or (2) two years and a day after the date such claim arose,
  whichever occurs first; or it is expressly acknowledged and agreed by all parties that such claims or actions shall
  be irrevocably barred.
  F.      Waiver of Punitive Damages.
         The parties hereby waive to the fullest extent permitted by law any right to or claim of any punitive,
  exemplary, or multiple damages against the other.
  G.      Attorneys’ Fees.
          If either party commences a legal action against the other party arising out of or in connection with this
  Agreement, the prevailing party shall be entitled to have and recover from the other party its reasonable attorneys'
  fees and costs of suit; the term “prevailing party” means a party that is awarded actual relief in the form of
  damages, declaratory relief, or injunctive relief, as well as a party that successfully defends a legal action
  commenced against it.
  24.      ACKNOWLEDGMENTS
  A.      Receipt of Disclosure Document.
          You hereby acknowledge that you received from Franchisor its current franchise disclosure document,
  together with a copy of all proposed agreements related to the sale of the Franchise, at least 14 calendar days




  URBAN AIR ADVENTURE PARK                                 40
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 48 of 68 PageID: 634



  prior to the execution of this Agreement or at least 14 days before you paid us any consideration in connection
  with the sale or proposed sale of the Franchise granted by this Agreement.
  [Please initial to acknowledge that you have read and understand this Section 24.A] ________
  B.      Receipt of Agreement.
           You hereby acknowledge that you received from Franchisor this Agreement with all blanks filled in at
  least seven calendar days prior to the execution of this Agreement. You represent that you have read this
  Agreement in its entirety and that you have been given the opportunity to clarify any provisions that you did not
  understand and to consult with an attorney or other professional advisor. You further represent that you
  understand the terms, conditions, and obligations of this Agreement and agree to be bound thereby.
  [Please initial to acknowledge that you have read and understand this Section 24.B] ________
  C.      Independent Investigation.
            You acknowledge and represent that you are entering into this Agreement, all attachments hereto, and
  all ancillary agreements executed contemporaneously with this Agreement, as a result of your own independent
  investigation of all aspects relating to the Franchised Business, and not as a result of any representations about
  Franchisor or your reliance on any such representations (if made) by its stakeholders, officers, directors,
  employees, agents, representatives, independent contractors, or franchisees which are contrary to the terms set
  forth in this Agreement or any franchise disclosure document required or permitted to be given to you pursuant
  to applicable law. You have been advised and given the opportunity to independently investigate, analyze, and
  construe the business opportunity being offered under this Agreement, the terms and provisions of this
  Agreement, and the prospects for the Franchised Business, using the services of legal counsel, accountants, or
  other advisers of your own choosing; you have either consulted with these advisors or have deliberately declined
  to do so. You further recognize that the business venture contemplated by this Agreement involves business
  risks and that its success will be largely dependent upon your skills and ability as an independent business person.
  This offering is not a security as that term is defined under applicable federal and state securities laws.
  [Please initial to acknowledge that you have read and understand this Section 24.C] ________
  D.      No Representations; No Reliance.
           You acknowledge and represent that, except for representations made in Franchisor’s current franchise
  disclosure document, neither Franchisor nor its Affiliates, nor any of their respective stakeholders, officers,
  directors, employees, agents, representatives, independent contractors, has made any representations, warranties,
  or guarantees, express or implied, as to the potential revenues, profits, expenses, sales volume, earnings, income,
  or services of the business venture contemplated under this Agreement, and that you have not relied on any such
  representations (if made) in making your decision to purchase an URBAN AIR ADVENTURE PARK franchise.
  You further acknowledge and represent that neither Franchisor nor its representatives have made any statements
  inconsistent with the terms of this Agreement.
  [Please initial to acknowledge that you have read and understand this Section 24.D] ________
  E.      No Financial Performance Representations; No Reliance.
           You specifically acknowledge that the only financial performance information furnish by Franchisor is
  set forth in Item 19 of its current franchise disclosure document; that no officer, director, employee, agent,
  representative or independent contractor of Franchisor is authorized to furnish you with any other financial
  performance information; that, if they nevertheless do, you will not rely on any such financial performance
  information given to you by any such individual; and, that if any such individual attempts to or actually does
  give you any such financial performance information in contravention of this provision, you will immediately
  communicate such activity to us. For the purpose of this Section 24.E, “financial performance information”
  means information given, whether orally, in writing, or visually which states, suggests or infers a specific level
  or range of historic or prospective sales, expenses and/or profits of franchised or Franchisor-owned facilities.
  [Please initial to acknowledge that you have read and understand this Section 24.E] ________


  URBAN AIR ADVENTURE PARK                                41
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 49 of 68 PageID: 635



  F.      No Licensure Representations; No Reliance.
           You acknowledge that neither Franchisor nor its Affiliates, nor any of their respective stakeholders,
  officers, directors, employees, agents, representatives, independent contractors, has made any representation or
  statement on which you have relied regarding your ability to procure any required license, permit, certificate or
  other governmental authorization that may be necessary or required for you to carry out the activities
  contemplated by this Agreement
  [Please initial to acknowledge that you have read and understand this Section 24.F] ________
  G.      Reasonable Restrictions.
            You have carefully considered the nature and extent of the restrictions upon you set forth in this
  Agreement, including, without limitation, the covenants not to compete, the restrictions on assignment, and the
  rights, obligations, and remedies conferred upon you under this Agreement. You acknowledge that such
  restrictions, rights, obligations, and remedies: (1) are reasonable, including, but not limited to, their term and
  geographic scope; (2) are designed to preclude competition which would be unfair to Franchisor; (3) are fully
  required to protect Franchisor’s legitimate business interests; and, (4) do not confer benefits upon Franchisor
  that are disproportionate to your detriment.
  [Please initial to acknowledge that you have read and understand this Section 24.G] ________
        IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have executed this Franchise
  Agreement to be effective on the day and year first written above.

   UATP MANAGEMENT, LLC                                        FRANCHISEE:
   a Texas limited liability company                               ,
                                                               a

   By:                                                         By:
         MICHAEL BROWNING, JR., its CEO                                 , its




  URBAN AIR ADVENTURE PARK                                42
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 50 of 68 PageID: 636



                          ILLINOIS AMENDMENT TO FRANCHISE AGREEMENT
           The Urban Air Adventure Park Franchise Agreement between            (“Franchisee” or “you”) and UATP
  Management, LLC (“Franchisor” or “us”) dated        (“Franchise Agreement”) shall be amended by the addition
  of the following language, which shall be considered an integral part of the Agreement (“Amendment”):
          1.       The Illinois Attorney General's Office requires that certain provisions contained in franchise
  documents be amended to be consistent with Illinois law, including the Franchise Disclosure Act of 1987, 815
  ILCS 705/1-44, (collectively, the “Act”). To the extent that this Franchise Agreement contains provisions that
  are inconsistent with the following, such provisions are hereby amended:
            a.      Section 41 of the Act provides that any condition, stipulation or provision purporting to bind
                    any person acquiring any franchise to waive compliance with the Illinois Franchise Disclosure
                    Act or any other law of Illinois is void.
            b.      Any release of claims or acknowledgments of fact contained in the Franchise Agreement that
                    would negate or remove from judicial review any statement, misrepresentation or action that
                    would violate the Act, or a rule or order under the Act shall be void and are hereby deleted with
                    respect to claims under the Act.
            c.      Section 4 of the Act provides that, if this Franchise Agreement requires litigation to be
                    conducted in a forum other than the State of Illinois, the requirement is void with respect to
                    claims.
            d.      If this Franchise Agreement requires that it be governed by a state's law, other than the State of
                    Illinois, to the extent that such law conflicts with the Illinois Franchise Disclosure Act, Illinois
                    law governing claims arising under the Act will control.
            e.      If this Agreement requires a jury trial waiver, to the extent that such provision conflicts with
                    the Illinois Franchise Disclosure Act, the Act will control.
            f.      Your rights upon termination and non-renewal of the Franchise Agreement are set forth in
                    Sections 19 and 20 of the Act.
  2.      In the event of any conflict between the terms of this Amendment and the terms of the Franchise
  Agreement, the terms of this Amendment shall prevail. Each provision of this Amendment shall be effective
  only to the extent, with respect to such provision, that the jurisdictional requirements of the Act are met
  independently without reference to this Amendment.
  IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be executed by its duly
  authorized representative as of the date indicated below.

   FRANCHISOR:                                                FRANCHISEE:
   UATP Management, LLC,                                           ,
   a Texas limited liability company                          a


   By:                                                        By:
         Michael O. Browning, Jr., its CEO                          ________________, its

   Date:




  URBAN AIR ADVENTURE PARK                                                                             Illinois Amendment
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 51 of 68 PageID: 637



                         MARYLAND AMENDMENT TO FRANCHISE AGREEMENT
           The Urban Air Adventure Park Franchise Agreement between            (“Franchisee” or “you”) and UATP
  Management, LLC (“Franchisor” or “us”) dated        (“Franchise Agreement”) shall be amended by the addition
  of the following language, which shall be considered an integral part of the Agreement (“Amendment”):
  Defined terms contained in the Franchise Agreement shall have the identical meanings in this Amendment.
  1.      Any provision requiring you to sign a general release of any and all claims against us shall not apply to
  claims arising under the Maryland Franchise Registration and Disclosure Law.
  2.       Any provision requiring you to bring an action against us in any state other than Maryland shall not
  apply to claims arising under the Maryland Franchise Registration and Disclosure Law. You may bring an action
  in Maryland for claims arising under the Maryland Franchise Registration and Disclosure Law.
  3.        Section 14-226 of the Maryland Franchise Registration and Disclosure Law, prohibits us from requiring
  a prospective franchisee to assent to any release, estoppel or waiver of liability as a condition of purchasing a
  franchise. Any provisions which requires a prospective franchisee to disclaim the occurrence and/or non-
  occurrence of acts that would constitute a violation of the Maryland Franchise Registration and Disclosure Law,
  in order to purchase a franchise are not intended to, nor shall they act as a release, estoppel or waiver of any
  liability incurred under the Maryland Franchise Registration and Disclosure Law.
  4.      Notwithstanding anything to the contrary set forth in the Franchise Agreement, any general release the
  Franchisee is required to assent to is not intended to nor shall it act as a release, estoppel or waiver of any liability
  we may have incurred under the Maryland Franchise Registration and Disclosure Law.
  5.       Section 23.B. of the Franchise Agreement is amended by the addition of the following language to the
  original language that appears therein:
            “This Section 23.B shall not in any way abrogate or reduce any of your rights as provided for
            in Section 14-216(c)(25) of the Maryland Franchise Registration and Disclosure Law, including
            the right to submit matters to the jurisdiction of the Courts of Maryland.”
  6.       Notwithstanding anything to the contrary set forth in the Franchise Agreement, any claims arising under
  the Maryland Franchise Registration and Disclosure Law must be brought within three (3) years after the grant
  of the franchise.
  7.       In the event of any conflict between the terms of this Amendment and the terms of the Franchise
  Agreement, the terms of this Amendment shall prevail. Each provision of this Amendment shall be effective
  only to the extent, with respect to such provision, that the jurisdictional requirements of the Maryland Franchise
  Registration and Disclosure Law are met independently without reference to this Amendment.
  IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be executed by its duly
  authorized representative as of the date indicated below.
   FRANCHISOR:                                                   FRANCHISEE:
   UATP Management, LLC,                                              ,
   a Texas limited liability company                             a


   By:                                                           By:
         Michael O. Browning, Jr., its CEO                             ________________, its

   Date:




  URBAN AIR ADVENTURE PARK                                   1                                         Minnesota Amendment
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 52 of 68 PageID: 638



                                         MINNESOTA AMENDMENT
                     TO URBAN AIR ADVENTURE PARK FRANCHISE AGREEMENT
  The Urban Air Adventure Park Franchise Agreement between                   (“Franchisee” or “you”) and UATP
  Management, LLC (“Franchisor” or “us”) dated        (“Franchise Agreement”) shall be amended by the addition
  of the following language, which shall be considered an integral part of the Agreement (“Amendment”):
  Defined terms contained in the Franchise Agreement shall have the identical meanings in this Amendment.
  1.      Franchisor will undertake the defense of any claim of infringement by third parties involving the Urban
  Air Adventure Park mark, and Franchisee will cooperate with the defense in any reasonable manner required by
  Franchisor with any direct cost of such cooperation to be borne by Franchisor.
  2.       Minnesota law provides franchisees with certain termination and nonrenewal rights. As of the date of
  this Franchise Agreement, Minn. Stat. Sec. 80C.14, Subd. 3, 4 and 5 require, except in certain specified cases,
  that a franchisee be given 90 days’ notice of termination (with 60 days to cure) and 180 days’ notice for
  nonrenewal of the franchise agreement.
  3.      Section 6.E. (Interest; Non-Sufficient Funds Charge) is amended to provide that any nonsufficient
  funds charge shall not exceed $30 per each dishonored check, draft, order of withdrawal, or similar
  negotiable or nonnegotiable instrument.
  4.     Section 23.E. (Contractual Limitations Period) is amended to provide that any claims arising under the
  Minnesota Franchise Act must be brought within three years after the date the cause of action accrues.
  5.       Section 23.D. (Waiver of Jury Trial) and Section 23.F. (Waiver of Punitive Damages) are hereby
  deleted.
  6.      No Section providing for a general release as a condition of renewal or transfer will act as a release or
  waiver of any liability incurred under the Minnesota Franchise Act; provided, that this part shall not bar the
  voluntary settlement of disputes.
  7.      In the event of any conflict between the terms of this Amendment and the terms of the Franchise
  Agreement, the terms of this Amendment shall prevail. Each provision of this Amendment is effective only to
  the extent, with respect to such provision, that the jurisdictional requirements of Minnesota Statutes Sections
  80C.01 to 80C.22 are met independently without reference to this addendum.
  IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be executed by its duly
  authorized representative as of the date indicated below.

   FRANCHISOR:                                                FRANCHISEE:
   UATP Management, LLC,                                           ,
   a Texas limited liability company                          a


   By:                                                        By:
         Michael O. Browning, Jr., its CEO                          ________________, its

   Date:




  URBAN AIR ADVENTURE PARK                                1                                     Minnesota Amendment
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 53 of 68 PageID: 639



                      WASHINGTON AMENDMENT TO FRANCHISE AGREEMENT
  The Urban Air Adventure Park Franchise Agreement between                   (“Franchisee” or “you”) and UATP
  Management, LLC (“Franchisor” or “us”) dated        (“Franchise Agreement”) shall be amended by the addition
  of the following language, which shall be considered an integral part of the Agreement (“Amendment”):
  Defined terms contained in the Franchise Agreement shall have the identical meanings in this Amendment.
  1.       The State of Washington has a statute, RCW 19.100.180 that may supersede the Franchise Agreement
  in your relationship with the franchisor including the areas of termination and renewal of your franchise. There
  may also be court decisions that may supersede the Franchise Agreement in your relationship with the franchisor
  including the areas of termination and renewal of your franchise.
  2.      In the event of a conflict of laws, the provisions of the Washington Franchise Investment Protection
  Act, Chapter 19.100 RCW shall prevail.
  3.        A release or waiver of rights executed by you shall not include rights under the Washington Franchise
  Investment Protection Act except when executed pursuant to a negotiated settlement after the agreement is in
  effect and where the parties are represented by independent counsel. Provisions such as those that unreasonably
  restrict or limit the statute of limitations period for claims under the Washington Franchise Investment Protection
  Act, Chapter 19.100 RCW, rights or remedies under the Washington Franchise Investment Protection Act,
  Chapter 19.100 RCW such as a right to a jury trial may not be enforceable.
  4.       Transfer fees are collectable to the extent that they reflect the Franchisor’s reasonable estimated or
  actual costs in effecting a transfer.
  5.      In the event of any conflict between the terms of this Amendment and the terms of the Franchise
  Agreement, the terms of this Amendment shall prevail. Each provision of this Amendment shall be effective
  only to the extent, with respect to such provision, that the jurisdictional requirements of the Washington
  Franchise Investment Protection Act are met independently without reference to this Amendment.
  IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be executed by its duly
  authorized representative as of the date indicated below.
   FRANCHISOR:                                                FRANCHISEE:
   UATP Management, LLC,                                           ,
   a Texas limited liability company                          a


   By:                                                        By:
         Michael O. Browning, Jr., its CEO                          ________________, its

   Date:




  URBAN AIR ADVENTURE PARK                                1                                      Washington Amendment
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 54 of 68 PageID: 640



                                       URBAN AIR ADVENTURE PARK
                                         FRANCHISE AGREEMENT

                                                ATTACHMENT A

                                    GLOSSARY OF ADDITIONAL TERMS

  Capitalized terms will have the following meanings, unless otherwise defined in this Agreement.
  “Advertising Cooperative” means a group of URBAN AIR Adventure Parks formed to facilitate marketing and
  advertising placement in a particular geographic area.
  “Affiliate” means any entity that is wholly or partly owned by another entity, that shares common ownership
  with another entity, or that has an ownership interest in another entity.
  “Business Entity” means a corporation, limited liability company, limited partnership, or other entity created
  pursuant to statutory authority.
  “Competitive Business” means any business or enterprise that engages in or grants franchises or licenses for the
  operation of an indoor or outdoor entertainment center, that hosts birthday parties, or that offers any of the
  following attractions, whether individually, piecemeal, or collectively: trampolines, foam pits, warrior/ninja
  courses, soft play, climbing walls, pro zone, ropes courses, zip lines, Sky Rider® or similar attraction, indoor
  skydiving, dodge ball, rock climbing, digital climbing walls, arcades, bowling, bumper cars, whirley ball, mini
  golf, laser tag, trampoline volleyball, spin zone, or related activities.
  “Confidential Information” means all information, knowledge, elements, trade secrets, and know-how utilized
  or embraced by the System, or which otherwise concerns Franchisor’s systems of operation, programs, services,
  products, customers, practices, materials, books, records, financial information, manuals, computer files,
  databases, or software; including, but not limited to: the Standards and all elements of the System and all
  products, services, equipment, technologies, policies, standards, requirements, criteria, and procedures which
  now or in the future are a part of the System; all information contained in the Manual, including supplements to
  the Manual; Franchisor’s standards and specifications for product preparation, packaging, and service; all
  specifications, sources of supply, all procedures, systems, techniques and activities employed by Franchisor or
  by you in the offer and sale of products and/or services at or from the Franchised Business premises; all pricing
  paradigms established by Franchisor or by you; all of Franchisor’s and/or your sources, or prospective sources,
  of supply and all information pertaining to same, including wholesale pricing structures, the contents of sourcing
  agreements, and the identity of vendors and suppliers; Franchisor’s specifications, and your final plans, for the
  construction, buildout, design, renovation, décor, equipment, signage, furniture, fixtures and trade dress elements
  of your Franchised Business premises; the identify of, and all information relating to, the computer and POS
  hardware and software utilized by Franchisor and you; all information and data pertaining to Franchisor’s and/or
  your advertising, marketing, promotion, and merchandising campaigns, activities, materials, specifications and
  procedures; all customer lists and records generated and/or otherwise maintained by your Franchised Business;
  all internet/web protocols, procedures, and content related to the System and your Franchised Business;
  Franchisor’s training and other instructional programs and materials; all elements of Franchisor’s recommended
  staffing, staff training, and staff certification policies and procedures; all communications between you and
  Franchisor, including the financial and other reports you are required to submit to Franchisor under this
  Agreement; additions to, deletions from, and modifications and variations of the components of the System and
  the other systems and methods of operations which Franchisor employs now or in the future; all other knowledge,
  trade secrets, or know-how concerning the methods of operation of your Franchised Business which may be
  communicated to you, or of which you may be apprised, by virtue of operation under the terms of the Franchise
  Agreement; and all other information, knowledge, and know-how which either Franchisor or its Affiliates, now
  or in the future, designate as “Confidential Information.”
  “Franchise Site Application” means the form of application prescribed by Franchisor, from time-to-time, and
  used to evaluate proposed sites for the Franchised Business premises.



  URBAN AIR ADVENTURE PARK                                1                                              Attachment A
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 55 of 68 PageID: 641



  “Gross Sales” means the dollar aggregate of: (1) the sales price of all items, goods, wares and merchandise sold,
  and the charges for all services you perform, whether made for cash, on credit or otherwise, without reserve or
  deduction for inability or failure to collect, including sales and services (A) originating at the Franchised
  Business premises even if delivery or performance is made offsite from the Franchised Business premises, (B)
  placed by mail, facsimile, telephone, the internet and similar means if received or filled at or from the Franchised
  Business premises, and (C) that you in the normal and customary course of your operations would credit or
  attribute to the operation of the Franchised Business; and (2) all monies, trade value or other things of value that
  you receive from Franchised Business operations at, in, or from the Franchised Business premises that are not
  expressly excluded from Gross Sales. Gross Sales does not include: (1) the exchange of merchandise between
  Franchised Businesses (if you operate multiple franchises) if the exchanges are made solely for the convenient
  operation of your business and not for the purpose of depriving us of the benefit of a sale that otherwise would
  have been made at, in, on or from the Franchised Business premises; (2) returns to shippers, vendors, or
  manufacturers; (3) sales of fixtures or furniture after being used in the conduct of the Franchised Business; (4)
  the sale of gift certificates and stored value cards (the redemption value will be included in Gross Sales at the
  time of redemption); (5) insurance proceeds; (6) sales to employees at a discount; (7) cash or credit refunds for
  transactions included within Gross Sales (limited, however, to the selling price of merchandise returned by the
  purchaser and accepted by you); (8) the amount of any city, county, state or federal sales, luxury or excise tax
  on such sales that is both (A) added to the selling price or absorbed therein and (B) paid to the taxing authority.
  A purchase returned to the Franchised Business may not be deducted from Gross Sales unless the purchase was
  previously included in Gross Sales.
  “Manual” means the series of documents, publications, bulletins, materials, drawings, memoranda, CDs, DVDs,
  MP3s, and other media Franchisor may loan you from time-to-time, which sets forth the System’s operating
  systems, procedures, policies, methods, standards, specifications, and requirements for operating your
  Franchised Business, and which contains information and knowledge necessary and material to the System, and
  designated by Franchisor as the mandatory guide for the development and operation of URBAN AIR Adventure
  Parks, including, without limitation, the URBAN AIR ADVENTURE PARK confidential and proprietary
  Operations Manual, as Franchisor may, in its sole discretion, revise, amend, modify, or update from time-to-
  time upon notice of such revisions, amendment, modification, or update to you or your Affiliates.
  “Owner(s)” means you and your spouse if you are an individual, or each individual or entity holding a beneficial
  ownership in you and/or the franchisee individual(s) or entity(ies) that enter into any Franchise Agreements
  pursuant to this Agreement if you are a Business Entity. It includes all officers, directors, and shareholders of a
  corporation, all managers and members of a limited liability company, all general and limited partners of a
  limited partnership, and the grantor and the trustee of the trust. If any Owner is a Business Entity, then the term
  “Owner” also includes the Owners of that Business Entity.
  “Person” means an individual (and the heirs, executors, administrators, or other legal representatives of an
  individual), a partnership, a corporation, a limited liability company, a government, or any department or agency
  thereof, a trust, and any other incorporated or unincorporated association or organization.
  “Proprietary Marks” means the trade names, service marks, trademarks, logos, emblems, and indicia of origin
  as Franchisor may designate in writing for use in connection with the System, including, but not limited to, the
  collection of trademarks listed in the chart below for the country in which your Franchised Business is located.
  “Protected Area” means the geographic or other area identified in Attachment B to this Agreement.
  “Site Selection Area” means the geographical area identified in the Summary Page.
  “Standards” means the standards, specifications, policies, procedures, and techniques that Franchisor has
  developed relating to the location, establishment, operation, and promotion of Franchisor’s Franchised
  Businesses, all of which may be changed by Franchisor in its sole discretion. The Standards include, among
  other things: required and recommended business practices; product preparation techniques; presentation
  standards; standards and specifications for Franchised Business design and appearance; customer service
  standards; sales techniques and procedures; and other management, operational, and accounting procedures.
  “Term” means a number of years as reflected on the Summary Page.


  URBAN AIR ADVENTURE PARK                                 2                                              Attachment A
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 56 of 68 PageID: 642



                                        REGISTERED US MARKS:

                                                   Registration                            International
                       Mark                                         Registration Date          Class
                                                    Number
   URBAN AIR TRAMPOLINE PARK (standard               4807427        September 8, 2015         25, 41
   character)
   GET UP. GET FLY. (standard character)             4799297         August 25, 2015            41

   SKY RIDER (standard character)                    5361358        December 19, 2017           41
   URBAN AIR ADVENTURE PARK (standard                5371211         January 2, 2018          25, 41
   character)
   ADVENTURE HUB (standard character)                   5419676          March 6, 2018          41

                                            PENDING US MARKS:

                       Mark                              Serial Number             Application Date
    UA (design mark)                                        87670678               November 3, 2017
    Activate Awesome (standard character)                   87739044               December 30, 2017
    Next Level Play (standard character)                    87739049               December 30, 2017




  URBAN AIR ADVENTURE PARK                          3                                          Attachment A
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 57 of 68 PageID: 643



                                       URBAN AIR ADVENTURE PARK
                                         FRANCHISE AGREEMENT

                                               ATTACHMENT B

                             APPROVED LOCATION AND PROTECTED AREA



  Section 1.A.      The Approved Location is at:
  Section 1.B.      The Protected Area includes the following zip codes:       .

         IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have executed this
  Attachment B on the date set forth below to be effective on the day and year first written above.

   FRANCHISOR:                                             FRANCHISEE:
   UATP Management, LLC,                                        ,
   a Texas limited liability company                       a


   By:                                                     By:
         Michael O. Browning, Jr., its CEO                       ________________, its

   Date:                                                   Date:




  URBAN AIR ADVENTURE PARK                           Solo Page                           Attachment B
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 58 of 68 PageID: 644



                                        URBAN AIR ADVENTURE PARK
                                          FRANCHISE AGREEMENT

                                                 ATTACHMENT C

                             FRANCHISEE’S OWNERS AND KEY PERSONNEL

  A.       The following is a list of all shareholders, partners, members, or other investors owning a direct or
           indirect interest in the Franchisee, and a description of the nature of their interest, each of whom shall
           execute the Undertaking and Guaranty substantially in the form set forth in Attachment D to the
           Franchise Agreement:
               NAME, ADDRESS, AND                 OWNERSHIP INTEREST
                                                                                    NATURE OF INTEREST
               TELEPHONE NUMBER                     IN FRANCHISEE




  B.       The following is a list of all of Franchisee’s Owners and key personnel, each of whom shall execute the
           Confidentiality Agreement and Non-Competition Agreement substantially in the form set forth in
           Attachment E to the Franchise Agreement:
               NAME, ADDRESS, AND
                                                                            POSITION
               TELEPHONE NUMBER




  C.       Franchisee’s Designated Manager is:

           Telephone Number:

           Email Address:

  D.       Franchisee represents to Franchisor that the persons identified in this Attachment C, Sections A and B
           reflect a true and correct listing of the shareholders, partners, members, or other persons/companies
           owning a direct or indirect interest in the Franchisee and a true and correct description of the nature of
           their interest.

  FRANCHISEE:

       ,


  By:
              , its




  URBAN AIR ADVENTURE PARK                             Solo Page                                          Attachment C
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 59 of 68 PageID: 645



                                       URBAN AIR ADVENTURE PARK
                                         FRANCHISE AGREEMENT

                                                ATTACHMENT D

                                      UNDERTAKING AND GUARANTY

          By virtue of executing an URBAN AIR ADVENTURE PARK Franchise Agreement (“Franchise
  Agreement”) dated       (“Franchisee”), has acquired the right and franchise from UATP MANAGEMENT, LLC
  (“Franchisor”) to establish and operate an URBAN AIR ADVENTURE PARK Franchised Business
  (“Franchised Business”) and the right to use in the operation of the Franchised Business Franchisor’s trade
  names, trademarks, service marks, including the service mark URBAN AIR ADVENTURE PARK (“Proprietary
  Marks”) and the system developed by Franchisor and/or its affiliates for operation and management of
  Franchised Businesses (“System”), as they may be changed, improved, and further developed from time-to-time
  in Franchisor’s sole discretion.
         Pursuant to the terms and conditions of the Franchise Agreement, each of the undersigned hereby
  acknowledges and agrees as follows:
  1.      I have read the terms and conditions of the Franchise Agreement and acknowledge that the execution
          of this Undertaking and Guaranty and the undertakings of the Owners in the Franchise Agreement are
          in partial consideration for, and a condition to, the granting of the rights under the Franchise Agreement.
          I understand and acknowledge that Franchisor would not have granted such rights without the execution
          of this Undertaking and Guaranty and the other undertakings of the Owners in the Franchise Agreement.
  2.      I own a beneficial interest in the Franchisee, and I am included within the term “Owner” as defined in the
          Franchise Agreement.
  3.      I, individually and jointly and severally with the other Owners, hereby make all of the covenants,
          representations, warranties, and agreements of the Owners set forth in the Franchise Agreement, and agree
          that I am obligated to and will perform thereunder, including, without limitation, the provisions regarding
          compliance with the Franchise Agreement in Article 11, the use of confidential information in Article 14,
          the covenants in Article 14, the transfer provisions in Article 17, the choice of law and venue provisions
          in Article 23, and the indemnification obligations in Article 20.
  4.      I, individually and jointly and severally with the other Owners, unconditionally and irrevocably guarantee
          to Franchisor and its successors and assigns that all obligations of the Franchisee under the Franchise
          Agreement will be punctually paid and performed. Upon default by the Franchisee or upon notice from
          Franchisor, I will immediately make each payment and perform each obligation required of the Franchisee
          under the Franchise Agreement. Without affecting the obligations of any Owner under this or any other
          Undertaking and Guaranty, Franchisor may, without notice to any Owner, waive, renew, extend, modify,
          amend, or release any indebtedness or obligation of the Franchisee or settle, adjust, or compromise any
          claims that Franchisor may have against the Franchisee. I waive all demands and notices of every kind
          with respect to the enforcement of this Undertaking and Guaranty, including notices of presentment,
          demand for payment or performance by the Franchisee, any default by the Franchisee or any guarantor,
          and any release of any guarantor or other security for this Undertaking and Guaranty or the obligations of
          the Franchisee. Franchisor may pursue its rights against me without first exhausting its remedies against
          the Franchisee and without joining any other guarantor and no delay on the part of Franchisor in the
          exercise of any right or remedy will operate as a waiver of the right or remedy, and no single or partial
          exercise by Franchisor of any right or remedy will preclude the further exercise of that or any other right
          or remedy. Upon Franchisor’s receipt of notice of the death of any Owner, the estate of the deceased will
          be bound by the foregoing Undertaking and Guaranty, but only for defaults and obligations under the
          Franchise Agreement existing at the time of death, and in that event, the obligations of the Owners who
          survive such death will continue in full force and effect.




  URBAN AIR ADVENTURE PARK                            1                                                  Attachment D
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 60 of 68 PageID: 646



  5.     No modification, change, impairment, or suspension of any of Franchisor’s rights or remedies shall in
         any way affect any of my obligations under this Undertaking and Guaranty. If the Franchisee has
         pledged other security or if one or more other persons have personally guaranteed performance of the
         Franchisee’s obligations, I agree that Franchisor’s release of such security will not affect my liability
         under this Undertaking and Guaranty.
  6.     I agree that any notices required to be delivered to me will be deemed delivered at the time delivered by
         hand; one Business Day after delivery by Express Mail or other recognized, reputable overnight courier;
         or three Business Days after placement in the United States Mail by Registered or Certified Mail, Return
         Receipt Requested, postage prepaid and addressed to the address identified on the signature line below.
         I may change this address only by delivering to Franchisor written notice of the change.
  7.     I understand that Franchisor’s rights under this Undertaking and Guaranty shall be in addition to, and
         not in lieu of, any other rights or remedies available to Franchisor under applicable law;
  8.     I agree to be bound individually to all of the provisions of the Franchise Agreement including, without
         limitation, the litigation and dispute resolution provisions set forth in Article 23, and I irrevocably submit
         to the jurisdiction of the state and federal courts serving the judicial district in which Franchisor’s
         principal headquarters are located at the time litigation is commenced. I hereby irrevocably submit to
         the exclusive jurisdiction of such courts and specifically waive any objection I may have to either the
         jurisdiction or exclusive venue of such courts.
  9.     I WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM,
         WHETHER AT LAW OR IN EQUITY, INVOLVING FRANCHISOR, WHICH ARISES OUT OF
         OR IS RELATED IN ANY WAY TO THE FRANCHISE AGREEMENT, THE PERFORMANCE
         OF ANY PARTY UNDER THE FRANCHISE AGREEMENT, AND/OR THE OFFER OR
         GRANT OF THE FRANCHISE.
  10.    This Agreement shall be construed under the laws of the State of Texas. The only way this Agreement
         can be changed is in writing signed by Franchisor. Any capitalized terms contained in but not defined
         by this Guaranty and Personal Undertaking shall have the same meaning prescribed to that word in the
         Franchise Agreement.
  11.    Should this Agreement be signed or endorsed by more than one person or entity, all of the obligations
         herein contained shall be considered the joint and several obligations of each signatory.
         IN WITNESS WHEREOF, the undersigned, intending to be legally bound, has executed this
  Undertaking and Guaranty to be effective on the day and year first written above.
  OWNER




  URBAN AIR ADVENTURE PARK                            2                                                    Attachment D
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 61 of 68 PageID: 647



                                       URBAN AIR ADVENTURE PARK
                                         FRANCHISE AGREEMENT

                                                ATTACHMENT E

                     CONFIDENTIALITY AND NON-COMPETITION AGREEMENT

          In consideration of my being a        of     (“Franchisee”) and by virtue of executing an URBAN AIR
  ADVENTURE PARK Franchise Agreement (“Franchise Agreement”) dated                  , and other good and valuable
  consideration, the receipt and sufficiency of which is acknowledged, I hereby acknowledge and agree that:
  1.      Through an URBAN AIR ADVENTURE PARK Franchise Agreement dated                             (“Franchise
          Agreement”), Franchisee has acquired the right and franchise from UATP MANAGEMENT, LLC
          (“Franchisor”) to establish and operate an URBAN AIR ADVENTURE PARK franchise facility
          (“Franchised Business”) and the right to use in the operation of the Franchised Business Franchisor’s
          trade names, trademarks, service marks, including the service mark URBAN AIR ADVENTURE
          PARK (“Proprietary Marks”) and the system developed by Franchisor and/or its affiliates for operation
          and management of Franchised Businesses (“System”), as they may be changed, improved, and further
          developed from time-to-time in Franchisor’s sole discretion.
  2.      Franchisor possesses certain proprietary and confidential information, knowledge, elements, and know-
          how which is utilized in the operation of the System, including, without limitation, the Operations
          Manual, trade secrets, copyrighted materials, methods, and other techniques and know-how which
          concerns Franchisor’s systems of operation, programs, services, products, customers, practices,
          materials, books, records, financial information, manuals, computer files, databases, or software, as
          further defined in the Franchise Agreement (“Confidential Information”).
  3.      Any and all manuals, trade secrets, copyrighted materials, methods, information, knowledge, know-
          how, and techniques which Franchisor specifically designates as confidential shall be deemed to be
          Confidential Information for purposes of this Agreement.
  4.      I acknowledge that, in my position with the Franchisee, Franchisor and Franchisee have or will furnish
          me with valuable specialized training and will disclose Confidential Information to me in furnishing to
          me the training program and subsequent ongoing training and other general assistance during the term
          of this Agreement.
  5.      I will not acquire any interest in the Confidential Information, other than the right to utilize it in the
          operation of the Franchised Business during the term hereof, and I acknowledge that the use or
          duplication of the Confidential Information for any use outside the System would constitute an unfair
          method of competition.
  6.      The Confidential Information is proprietary, involves trade secrets of Franchisor, and is disclosed to me
          solely on the condition that I agree, and I do hereby agree, that I shall hold in strict confidence all
          Confidential Information and all other information designated by Franchisor as confidential. Unless
          Franchisor otherwise agrees in writing, I will not disclose and/or use the Confidential Information except
          in connection with the operation of the Franchised Business as a        of the Franchisee, and then only in
          strict compliance with the Manual and System and only to such employees having a need to know; I
          will not directly or indirectly imitate, duplicate, or “reverse engineer” any Confidential Information or
          any other information designated by Franchisor as confidential or aid any third party in such actions;
          and I will continue not to disclose and/or use any Confidential Information or any other information
          designated by Franchisor as confidential even after I cease to be in that position unless I can demonstrate
          that such information has become generally known or easily accessible other than by the breach of an
          obligation of Franchisee under the Franchise Agreement.
  7.      Except as otherwise approved in writing by Franchisor, I will not (either directly or indirectly, for myself
          or through, on behalf of, or in conjunction with any person, or legal entity) at any time while I am
          employed by or associated with the Franchisee, or at any time during the uninterrupted two-year period

  URBAN AIR ADVENTURE PARK                            1                                                   Attachment E
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 62 of 68 PageID: 648



         (which will be tolled during any period of noncompliance) after I cease to be employed by or associated
         with the Franchisee (or the two-year period after the expiration or earlier termination of the Franchise
         Agreement, whichever occurs first):
         (a)     Divert or attempt to divert any present or prospective customer of any URBAN AIR Adventure
                 Park to any Competitive Business, by direct or indirect inducement or otherwise, or do or
                 perform, directly or indirectly, any other act that is harmful, injurious, or prejudicial to the
                 goodwill associated with the Proprietary Marks and the System defined and described in the
                 Franchise Agreement;
         (b)     Employ or seek to employ any person who is or has within the previous 60 days been employed
                 by Franchisor or an Affiliate of Franchisor, or otherwise directly or indirectly induce such
                 person to leave his or her employment; or
         (c)     Own, maintain, advise, operate, engage in, be employed by, make loans to, invest in, provide
                 any assistance to, or have any direct or indirect interest in (as owner or otherwise) or
                 relationship or association with, any Competitive Business other than an URBAN AIR
                 Adventure Park pursuant to a then-currently effective Franchise Agreement with Franchisor.
                 While I am employed by or associated with the Franchisee, this restriction shall apply to any
                 location within the United States, its territories or commonwealths, and any other country,
                 province, state, or geographic area in which Franchisor or its Affiliates have used, sought
                 registration of, or registered the Proprietary Marks or similar marks, or have operated or
                 licensed others to operate a business under the System or the Proprietary Marks or similar
                 marks. After I cease to be employed by or associated with the Franchisee (or after the expiration
                 or earlier termination of the Franchise Agreement, whichever occurs first), this restriction shall
                 apply to any business that is or is intended to be located at the location of any former URBAN
                 AIR Adventure Park or within a 25-mile radius of any other URBAN AIR Adventure Park in
                 existence or under development at the time of such termination or transfer.
         I acknowledge that for purposes of this Agreement, “Competitive Business” shall mean any business or
         enterprise that engages in or grants franchises or licenses for the operation of an indoor or outdoor
         entertainment center, that hosts birthday parties or that offers any of the following attractions, whether
         individually, piecemeal, or collectively: trampolines, foam pits, warrior/ninja courses, soft play,
         climbing walls, pro zone, ropes courses, zip lines, Sky Rider® or similar attraction, indoor skydiving,
         dodge ball, rock climbing, digital climbing walls, arcades, bowling, bumper cars, whirley ball, mini
         golf, laser tag, trampoline volleyball, spin zone, or related activities..
  8.     I agree that each of the foregoing covenants shall be construed as independent of any other covenant or
         provision of this Agreement. If all or any portion of a covenant in this Agreement is held unreasonable
         or unenforceable by a court or agency having valid jurisdiction in an un-appealed final decision to which
         Franchisor is a party, I expressly agree to be bound by any lesser covenant subsumed within the terms
         of such covenant that imposes the maximum duty permitted by law, as if the resulting covenant were
         separately stated in and made a part of this Agreement.
  9.     I understand and acknowledge that Franchisor shall have the right, in its sole discretion, to reduce the
         scope of any covenant set forth in this Agreement, or any portion thereof, without my consent, effective
         immediately upon receipt by me of written notice thereof, and I agree to comply forthwith with any
         covenant as so modified.
  10.    Franchisor is a third-party beneficiary of this Agreement and may enforce it, solely and/or jointly with
         the Franchisee. I am aware that my violation of this Agreement will cause Franchisor and the Franchisee
         irreparable harm; therefore, I acknowledge and agree that the Franchisee and/or Franchisor may apply
         for the issuance of an injunction preventing me from violating this Agreement, and I agree to pay the
         Franchisee and Franchisor all the costs it/they incur(s), including, without limitation, legal fees and
         expenses, if this Agreement is enforced against me. Due to the importance of this Agreement to the
         Franchisee and Franchisor, any claim I have against the Franchisee or Franchisor is a separate matter
         and does not entitle me to violate or justify any violation of this Agreement.

  URBAN AIR ADVENTURE PARK                           2                                                  Attachment E
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 63 of 68 PageID: 649



  11.       This Agreement shall be construed under the laws of the State of Texas. The only way this Agreement
            can be changed is in writing signed by both the Franchisee and me. Any capitalized terms contained in
            but not defined by this Confidentiality and Non-Competition Agreement shall have the same meaning
            prescribed to that word in the Franchise Agreement.
  12.       With respect to all claims, controversies and disputes, I irrevocably consent to personal jurisdiction and
            submit myself to the jurisdiction of the federal and state courts serving the judicial district in which
            Franchisor’s principal headquarters are located at the time litigation is commenced. I hereby irrevocably
            submit to the exclusive jurisdiction of such courts and specifically waive any objection I may have to
            either the jurisdiction or exclusive venue of such courts. Further, I acknowledge that this Agreement has
            been entered into in the state of Texas, and that I am to receive valuable information emanating from
            Franchisor’s headquarters in Fort Worth, Texas. In recognition of the information and its origin, I hereby
            irrevocably consent to the personal jurisdiction of the state and federal courts of Texas. Notwithstanding
            the foregoing, I acknowledge and agree that Franchisor may bring and maintain an action against me in
            any court of competent jurisdiction for injunctive or other extraordinary relief against threatened
            conduct that will cause it loss or damages, under the usual equity rules, including the applicable rules
            for obtaining restraining orders and preliminary and permanent injunctions.
  13.       I WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM,
            WHETHER AT LAW OR IN EQUITY, INVOLVING FRANCHISOR, WHICH ARISES OUT OF
            OR IS RELATED IN ANY WAY TO THIS AGREEMENT, THE FRANCHISE AGREEMENT,
            THE PERFORMANCE OF ANY PARTY UNDER THE FRANCHISE AGREEMENT, AND/OR
            THE OFFER OR GRANT OF THE FRANCHISE.
  14.       Should this Agreement be signed or endorsed by more than one person or entity, all of the obligations
            herein contained shall be considered the joint and several obligations of each signatory.
         IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have executed this
  Confidentiality and Non-Competition Agreement to be effective on the day and year first written above.




  ACKNOWLEDGED BY FRANCHISEE

        ,


  By:
            , its




  URBAN AIR ADVENTURE PARK                              3                                                  Attachment E
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 64 of 68 PageID: 650




                                       URBAN AIR ADVENTURE PARK
                                         FRANCHISE AGREEMENT

                                                ATTACHMENT F

                                 TELEPHONE ASSIGNMENT AGREEMENT

  THIS TELEPHONE ASSIGNMENT AGREEMENT is made on                          , by and between        (“Assignor”) and
  UATP MANAGEMENT, LLC or its designee (“Assignee”).

                                                 BACKGROUND
  A.      The Assignee has developed and owns the proprietary system (“System”) for the operation of a facility
          under the trademark and logo URBAN AIR ADVENTURE PARK (“Franchised Business”);
  B.      The Assignor has been granted a license to operate a Franchised Business pursuant to a Franchise
          Agreement dated , in accordance with the System;
  C.      To operate its Franchised Business, the Assignor shall be acquiring one or more telephone numbers,
          telephone listings and telephone directory advertisements; and
  D.      As a condition to the execution of the Franchise Agreement, the Assignee has required that the Assignor
          assign all of its right, title and interest in its telephone numbers, telephone listings and telephone
          directory advertisements to the Assignee in the event of a termination of the Franchise Agreement;

                                                  AGREEMENT
           In consideration of the foregoing, the mutual premises herein contained and other good and valuable
  consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be
  legally bound, hereby agree as follows:
  1.      Assignment. In the event of termination of the Franchise Agreement, and in order to secure continuity
          and stability of the operation of the System, the Assignor hereby sells, assigns, transfers and conveys to
          the Assignee all of its rights, title and interest in and to certain telephone numbers, telephone listings
          and telephone directory advertisements pursuant to which Assignor shall operate its Franchised
          Business in accordance with the terms of the Franchise Agreement; provided, however, such
          Assignment shall not be effective unless and until the Franchise Agreement is terminated in accordance
          with the provisions thereof.
  2.      Representation and Warranties of the Assignor.         The Assignor hereby represents, warrants and
          covenants to the Assignee that:
          (a)      As of the effective date of the Assignment, all of the Assignor’s obligations and indebtedness
                   for telephone, telephone listing services and telephone directory advertisement services shall
                   be paid and current;
          (b)      As of the date hereof, the Assignor has full power and legal right to enter into, execute, deliver
                   and perform this Agreement;
          (c)      This Agreement is a legal and binding obligation of the Assignor, enforceable in accordance
                   with the terms hereof;
          (d)      The execution, delivery and performance of this Assignment does not conflict with, violate,
                   breach or constitute a default under any contract, agreement or instrument to which the
                   Assignor is a party or by which the Assignor is bound, and no consent of nor approval by any
                   third party is required in connection herewith; and




  URBAN AIR ADVENTURE PARK                                1                                               Attachment F
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 65 of 68 PageID: 651



            (e)     The Assignor has the specific power to assign and transfer its right, title and interest in its
                    telephone numbers, telephone listings and telephone directory advertisements, and the Assignor
                    has obtained all necessary consents to this Assignment.
  3.        Miscellaneous. The validity, construction and performance of this Assignment shall be governed by the
            laws of the State of Texas. All agreements, covenants, representations and warranties made herein shall
            survive the execution hereof. All rights of the Assignee shall inure to its benefit and to the benefit of
            its successors and assigns.
         IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have executed this
  Telephone Assignment Agreement to be effective on the day and year first written above.
   ASSIGNEE:                                                   ASSIGNOR:
   UATP Management, LLC,                                         ,
   a Texas limited liability company


   By:                                                         By:
         Michael O. Browning, Jr., its CEO                     Name:
                                                               Title:
   Date:                                                       Date:




  URBAN AIR ADVENTURE PARK                                 2                                              Attachment F
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 66 of 68 PageID: 652



                                      URBAN AIR ADVENTURE PARK
                                        FRANCHISE AGREEMENT

                                               ATTACHMENT G

                                                 LEASE RIDER
          THIS AGREEMENT is made and entered into on ___________________, 20___, by and among UATP
  MANAGEMENT, LLC, having its principal offices at 317 S. Jenkins, Suite C Grapevine, Texas 76051
  (“Franchisor”),  , having its principal offices at  (“Landlord”), and , having its principal offices at
  ,    (“Tenant”).
                                                 BACKGROUND
  A.     Landlord and Tenant have executed a lease agreement dated ____________ (“Lease”) for the premises
         located at   (“Leased Premises”) for use by Tenant as a business to be opened pursuant to Franchisor’s
         proprietary marks and system in connection with a Franchise Agreement dated          by and between
         Franchisor and Tenant (“Franchise Agreement”);
  B.     A condition to the approval of Tenant’s specific location by Franchisor is that the Lease for the Leased
         Premises designated for the operation of an URBAN AIR ADVENTURE PARK franchise facility
         (“Franchised Business”) contain the agreements set forth herein;
  C.     Landlord acknowledges that Franchisor requires the modifications to the Lease set forth herein as a
         condition to its approving the Leased Premises as a site for the Franchised Business, and that Landlord
         agrees to modify and amend the Lease in accordance with the terms and conditions contained herein;
         and
  D.     According to Section 3.C of the Franchise Agreement, all rights, title and interest in and to the Lease
         must be assigned to Franchisor, at Franchisor’s option, upon the termination of the Franchise
         Agreement;
                                                  AGREEMENT
           In consideration of the mutual undertakings and commitments set forth herein, the receipt and
  sufficiency of which are hereby acknowledged, agree as follows:
  1.     Use Clause. The Leased Premises shall be used solely for the operation of an URBAN AIR
         ADVENTURE PARK Franchised Business and identified by the mark URBAN AIR ADVENTURE
         PARK or such other name as may be specified by Franchisor. Landlord acknowledges that such use
         shall not violate any then-existing exclusive rights granted to any existing tenant of Landlord. Landlord
         consents to Tenant’s use of Franchisor’s marks and signs, décor items, color schemes and related
         components of Franchisor’s proprietary system. Landlord further acknowledges that during the term of
         this Lease or any extension thereof, Landlord will not lease space to another business operating an
         indoor or outdoor entertainment center, that hosts birthday parties, or that offers any of the following
         attractions, whether individually, piecemeal, or collectively: trampolines, foam pits, warrior/ninja
         courses, soft play, climbing walls, pro zones, rope courses, zip lines, Sky Rider® or similar attraction,
         indoor skydiving, dodge ball, rock climbing, digital climbing walls, arcades, bowling, bumper cars,
         whirley ball, mini golf, laser tag, trampoline volley ball, spin zone, or related activities within the same
         shopping center in which the Franchised Business is located.
  2.     Termination of the Franchise Agreement. If the Franchise Agreement between Franchisor and Tenant
         is terminated for any reason during the term of the Lease or any extension thereof, Tenant, upon the
         written request of Franchisor, shall assign to Franchisor all of its rights, title and interest in and to the
         Lease, and Franchisor or any affiliate designated by Franchisor may agree to assume from the date of
         assignment all of Tenant’s obligations remaining under the Lease, and may assume Tenant’s occupancy
         rights, and the right to sublease the premises, for the remainder of the term of the Lease. If Franchisor
         elects to accept the assignment of the Lease from Tenant, it shall give Tenant and Landlord written


  URBAN AIR ADVENTURE PARK                            1                                                   Attachment G
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 67 of 68 PageID: 653



         notice of its election to acquire the leasehold interest. Landlord hereby consents to the assignment of
         the Lease from Tenant to Franchisor and shall not charge any fee or accelerate rent under the Lease.
         Alternatively, in the event of a termination of the Franchise Agreement, Franchisor may elect to enter
         into a new lease with Landlord containing terms and conditions no less favorable than the Lease. Upon
         Landlord’s receipt of written notice from Franchisor advising Landlord that Franchisor elects to enter
         into a new lease, Landlord shall execute and deliver such new lease to Franchisor for its acceptance.
         Landlord and Tenant shall deliver possession of the Leased Premises to Franchisor, free and clear of all
         rights of Tenant or third parties, subject to Franchisor executing an acceptance of the assignment of
         Lease or new lease, as the case may be.
  3.     Tenant’s Agreement to Vacate Leased Premises. Tenant agrees to peaceably and promptly vacate the
         Leased Premises and, subject to Franchisor’s right to acquire any such property pursuant to its Franchise
         Agreement with Tenant, to remove its personal property therefrom upon the termination of the Franchise
         Agreement. Any property not removed or otherwise disposed of by Tenant shall be deemed abandoned.
  4.     Delivery of Possession. If Landlord may not legally obtain possession of the Leased Premises or if
         Landlord is unable to deliver the Leased Premises to Franchisor within six (6) months from the date
         Franchisor notifies Landlord of its election to continue the use of the Leased Premises, then Franchisor
         shall have the right at any time thereafter to rescind its election to acquire a leasehold interest in the
         Leased Premises and to terminate the Lease or any new lease between it and Landlord for the Leased
         Premises, and Landlord shall release Franchisor from all of its obligations under the Lease or any new
         lease.
  5.     Entry. Franchisor may enter the Leased Premises without the consent of Landlord or Tenant to make
         any modification necessary to protect Franchisor’s proprietary system or marks or to cure any default
         under the Franchise Agreement or under the Lease, without being guilty of trespass or any other crime
         or tort.
  6.     Amendment of Lease. Landlord and Tenant agree not to amend the Lease in any respect, except with
         the prior written consent of Franchisor.
  7.     Franchisor Not a Guarantor. Landlord acknowledges and agrees that notwithstanding any terms or
         conditions contained in this Agreement or any other agreement, Franchisor shall in no way be construed
         as a guarantor or surety of Tenant’s obligations under the Lease. Notwithstanding the foregoing, in the
         event Franchisor becomes the tenant by assignment of the Lease in accordance with the terms hereof or
         enters into a new lease with Landlord, then Franchisor shall be liable for all obligations of Tenant on its
         part to be performed or observed under the Lease or a new lease.
  8.     Document to Govern. The terms and conditions contained herein modify and supplement the Lease.
         Whenever any inconsistency or conflict exists between this Agreement and the Lease, the terms of this
         Agreement shall prevail.
  9.     Waiver. Failure of Franchisor to enforce or exercise any of its rights hereunder shall not constitute a
         waiver of the rights hereunder or a waiver of any subsequent enforcement or exercise of its rights
         hereunder.
  10.    Amendment of Agreement. This Agreement may be amended only in writing signed by all parties
         hereto.
  11.    Notices. Landlord shall mail to Franchisor copies of any letters and notices it gives to Tenant related to
         the Lease or the Leased Premises concurrently with giving such letters and notices to Tenant. If Tenant
         fails to cure any default within the period provided in the Lease, if any, Landlord shall give Franchisor
         immediate written notice of such failure to cure. All notices shall be delivered by certified mail at the
         addresses designated in the heading of this Agreement or to such other addresses as the parties hereto
         may, by written notice, designate.
  12.    Binding Effect. This Agreement shall be binding upon the parties hereto, their heirs, executors,
         successors, assigns and legal representatives.


  URBAN AIR ADVENTURE PARK                           2                                                  Attachment G
  Franchise Agreement | 2018
Case 3:20-cv-05007-MAS-DEA Document 11-4 Filed 06/29/20 Page 68 of 68 PageID: 654



  13.      Severability. If any provision of this Agreement or any part thereof is declared invalid by any court of
           competent jurisdiction, such act shall not affect the validity of this Agreement and the remainder of this
           Agreement shall remain in full force and effect according to the terms of the remaining provisions or
           part of provisions hereof.
  14.      Remedies. The rights and remedies created herein shall be deemed cumulative and no one such right
           or remedy shall be exclusive at law or in equity of the rights and remedies which Franchisor may have
           under this or any other agreement to which Franchisor and Tenant are parties.
  15.      Attorneys’ Fees. If any of the parties to this Agreement commences a legal action against another party
           arising out of or in connection with this Agreement, the prevailing party shall be entitled to have and
           recover from the other party its reasonable attorneys’ fees and costs of suit; the term “prevailing party”
           means a party that is awarded actual relief in the form of damages, declaratory relief, or injunctive relief,
           as well as a party that successfully defends a legal action commenced against it.
  16.      Applicable Law. This Agreement shall be governed by and construed in accordance with the laws of
           the State of Texas.
  17.      Certain Acknowledgments. Landlord and Tenant acknowledge and agree that all interior and exterior
           signage and related items (collectively, the “Leased/Licensed Assets”) are the sole property of
           Franchisor. Tenant shall have no rights to pledge in any manner the Leased/Licensed Assets and
           Landlord shall have no rights to place any liens on or make any claims to the Leased/Licensed Assets.
           IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have executed this Lease
  Rider to be effective on the day and year first written above.
  UATP MANAGEMENT, LLC
  a Texas limited liability company.


  By:
        Michael O. Browning, Jr., its CEO

  LANDLORD NAME

  a

  By:
        _____________________________ (name)
        _____________________________ (title)

  TENANT NAME

  a

  By:
        _____________________________ (name)
        _____________________________ (title)




  URBAN AIR ADVENTURE PARK                              3                                                   Attachment G
  Franchise Agreement | 2018
